Exhibit 10.4

AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

among

JOHNSONDIVERSEY HOLDINGS, INC.,

COMMERCIAL MARKETS HOLDCO, INC.

and

MARGA B.V.

Dated as of [             ], 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page

ARTICLE I

      DEFINITIONS    2

1.1

  Certain Definitions    2

1.2

  Construction    26

1.3

  Currency    27

ARTICLE II

      ORGANIZATION    27

2.1

  Certificate of Incorporation and Bylaws    27

2.2

  Headquarters    27

ARTICLE III

  STOCKHOLDERS    27

3.1

  Stockholders      27

3.2

  Purchase of Shares    27

ARTICLE IV

      MANAGEMENT OF THE COMPANY    28

4.1

  The Board    28

4.2

  Size of the Board; Term    28

4.3

  Nomination of Directors    29

4.4

  Vacancies; Removal    30

4.5

  Committees    32

4.6

  Election Meetings    32

4.7

  Chairman of the Board    32

4.8

  Board Meetings    32

4.9

  Compensation    33

4.10

  Veto Matters    34

4.11

  Annual Budgets    38

4.12

  Strategic Plan    39

4.13

  Material Legal Proceedings    39

4.14

  Bankruptcy Events    39

4.15

  Interview Rights    40

ARTICLE V

      REPRESENTATIONS AND WARRANTIES    40

5.1

  Organization    40

5.2

  Authority    40

5.3

  Consents and Approvals    40

5.4

  No Violations    41

5.5

  Litigation    41

5.6

  Securities    41

5.7

  No Registration    42

5.8

  Investment Company Act    42

5.9

  Survival    42

ARTICLE VI

      COVENANTS    42

6.1

  Financial Statements and Other Information    42



--------------------------------------------------------------------------------

6.2

  Maintenance of Books    43

6.3

  Biannual Review    43

6.4

  Confidentiality    44

6.5

  Public Disclosures    45

6.6

  Directors’ and Officers’ Insurance; Indemnification    46

6.7

  Compliance with Agreement    46

6.8

  Information    46

6.9

  Certain Indemnification    46

6.10

  Registers of Holders    46

6.11

  Tax Residence    46

ARTICLE VII

 

    TRANSFERS

   47

7.1

  Restrictions on Transfer of Shares    47

7.2

  Approved Sale; Drag Along    47

7.3

  Certain Permitted Transfers    48

7.4

  Stockholders Leaving Groups    51

7.5

  Termination of Restrictions    51

7.6

  Void Transfers    51

7.7

  Legend    51

7.8

  Lock-up; Registration Rights    51

7.9

  Transfer of Additional Shares    52

ARTICLE VIII

 

     PUT AND CALL RIGHTS

   54

8.1

  Put Right    54

8.2

  Put Price    54

8.3

  Put Closing    55

8.4

  Termination and Limitations of Put Rights    56

8.5

  Call Right    58

8.6

  Call Closing    59

8.7

  Purchase Terms    59

8.8

  Adjustment of Fair Market Value    60

8.9

  Determination of Fair Market Value    60

8.10

  Expert Determination of Applicable EBITDA    61

8.11

  Expert Determination of Base Value    62

8.12

  Information    63

8.13

  Failure by the Company to Acquire Shares    63

8.14

  Priority of Put and Call Rights    66

8.15

  Exit Planning    66

8.16

  Unilever Brands Adjustment    66

8.17

  Contingent Payments    66

ARTICLE IX

 

     TERMINATION

   67

9.1

  Termination    67

9.2

  Prior Breach    67

ARTICLE X

 

    GENERAL PROVISIONS

   67

10.1

  No Offset    67

 

ii



--------------------------------------------------------------------------------

10.2

  Notices    67

10.3

  Entire Agreement    68

10.4

  Effect of Waiver or Consent    68

10.5

  Amendment, Modification or Waiver    68

10.6

  Binding Effect    69

10.7

  Specific Performance    69

10.8

  Governing Law; Severability    69

10.9

  Notice to Stockholders of Provisions    69

10.10

  Counterparts    69

10.11

  Consent to Jurisdiction and Service of Process    69

10.12

  Waiver of Jury Trial    70

10.13

  Parties in Interest    70

10.14

  Fees and Expenses    71

10.15

  No Partnership    71

10.16

  Supremacy    71

10.17

  Exit Note    72

10.18

  Effectiveness of this Agreement    72

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS:

 

SCHEDULE A

  Stockholders, Share Ownership and Share Consideration

SCHEDULE B

  Certain Disclosures

EXHIBIT 1

  Excluded Transactions

EXHIBIT 2

  Form of Assumption Agreement

EXHIBIT 3

  Term Sheet for the Exit Note

EXHIBIT 4

  Definition of EBITDA

EXHIBIT 5

  Certificate of Incorporation

EXHIBIT 6

  Bylaws

EXHIBIT 7

  Agreed Dividend Policy

EXHIBIT 8

  Material Benefit Plans

EXHIBIT 9

  Contingent Payments

EXHIBIT 10

  Certain Indemnification

EXHIBIT 11

  Net Debt Adjustments

EXHIBIT 12

  Committee Charters

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

This AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as
of [                 ], 2007, is by and among JohnsonDiversey Holdings, Inc., a
Delaware corporation (formerly known as Johnson Professional Holdings, Inc., the
“Company”), Commercial Markets Holdco, Inc., a Wisconsin corporation (“Holdco”),
and Marga B.V., a company organized under the laws of The Netherlands (“Marga”)
and an indirect, wholly-owned subsidiary of Unilever N.V., a company organized
under the laws of The Netherlands (“Unilever NV”). Marga, together with Holdco
and such other Persons listed on Schedule A (as such schedule may be amended
from time to time), including any Permitted Transferees, are referred to
collectively as the “Stockholders” and each individually as a “Stockholder.”

RECITALS

WHEREAS, the Company, which was formed by the filing on November 8, 2001 of a
Certificate of Incorporation with the Secretary of State of the State of
Delaware, had been a wholly-owned subsidiary of Holdco at all times prior to the
Closing Date (as hereinafter defined);

WHEREAS, on November 20, 2001, the Company, S.C. Johnson Commercial Markets,
Inc. a Delaware corporation (now known as JohnsonDiversey, Inc., “CMI”) and a
wholly-owned (except for one share) subsidiary of the Company, and Conopco,
Inc., a New York corporation (“Conopco”) and an indirect, wholly-owned
subsidiary of Unilever entered into a Purchase Agreement (the “Purchase
Agreement”) providing for, among other things, (i) Conopco paying or causing to
be paid the Subscription Payment (as defined in the Purchase Agreement) in
exchange for the issuance by the Company to Marga of the number of Class B
Shares (as hereinafter defined) set forth opposite Marga’s name on Schedule A as
of the date hereof and (ii) the execution of this Agreement to set forth
provisions relating to, among other things, the governance of the Company and
various other rights and obligations of the Company and the Stockholders;

WHEREAS, Conopco has caused Marga to pay the Subscription Payment to the Company
pursuant to the Purchase Agreement, and Unilever NV has guaranteed the
performance by Conopco of its obligations thereunder and by the Unilever
Stockholder of its obligations hereunder, in each case pursuant to a Guarantee
of Performance and Indemnity Agreement, dated as of November 20, 2001;

WHEREAS, Marga shall initially be the Unilever Stockholder;

WHEREAS, on or before the Closing Date, Holdco transferred to the Company, as an
additional capital contribution, $25 million in the form of cash in
consideration for which the Company issued additional Class A Shares (as
hereinafter defined), which are included in the number of Class A Shares set
forth opposite Holdco’s name on Schedule A as of the date hereof; and

WHEREAS, the Company and the Stockholders desire to amend and restate this
Agreement as provided herein, effective upon the execution of the Unilever
Brands Agreements by and among Unilever PLC, Unilever NV and CMI.

NOW, THEREFORE, the Company and the Stockholders agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Certain Definitions. Terms used in this Agreement with initial capital
letters that are not defined in this Agreement shall have the meanings given to
them in the Purchase Agreement. As used in this Agreement, the following terms
have the following meanings:

“144A Notes” means the 9.625% Senior Subordinated Notes due 2012 of CMI in the
aggregate principal amount of $300,000,000 (the “Dollar Notes”) and the 9.625%
Senior Subordinated Notes due 2012 of CMI in the aggregate principal amount of
EUR 225,000,000 (the “Euro Notes”) in each case, issued on the Closing Date.

“144A Notes Indentures” means the Indenture dated as of the Closing Date between
CMI and BNY Midwest Trust Co., as trustee, providing for the issuance of the
Dollar Notes and the Indenture dated as of the Closing Date between CMI and The
Bank of New York, as trustee, providing for the issuance of the Euro Notes, in
each case, as amended or supplemented from time to time.

“Accounting Expert” means a firm of internationally recognized independent
public accountants (other than the then current auditors of the Company, the
Unilever Stockholder or Unilever) mutually selected by the Unilever Stockholder
and the Company or, if the Unilever Stockholder and the Company fail to agree
within ten Business Days after commencing discussions thereon, (a) the public
accounting firm of Ernst & Young, LLP or any successor organization, subject to
clearance of any conflicts of interest, (b) if Ernst & Young, LLP is conflicted,
the public accounting firm of KPMG, LLP or any successor organization, subject
to clearance of any conflicts of interest, and (c) if KPMG, LLP is conflicted,
the public accounting firm of Deloitte & Touche LLP, or any successor
organization, subject to clearance of any conflicts of interest.

“Accounts Receivable Securitization Facility” means (a) the Receivables Sale
Agreement, dated as of March 2, 2001, between CMI and JWPR Corporation, (b) the
Receivables Sale Agreement, dated as of March 2, 2001, between Polymer and JWPR
Corporation, (c) the Receivables Sale Agreement, dated as of March 2, 2001,
between U.S. Chemical Corporation and JWPR Corporation, (d) the Receivables Sale
Agreement, dated as of March 2, 2001, between Whitmire and JWPR Corporation,
(e) the Receivables Purchase Agreement, dated as of March 2, 2001, among JWPR
Corporation, Falcon Asset Securitization Corporation and Bank One, NA, and
(f) the Receivables Sale and Contribution Agreement, dated as of March 2, 2001,
among Polymer, U.S. Chemical Corporation, Whitmire, CMI, JWP Investments, Inc.
and JWPR Corporation, in each case, as amended, restated or supplemented on or
after May 3, 2002, other than to increase the amount of Indebtedness available
thereunder.

 

2



--------------------------------------------------------------------------------

“Accreted Value” has the meaning set forth in the Note Indenture.

“Accumulated Excess Pension Contributions” means the cumulative aggregate amount
of all Pension Differential Contributions determined for all full and partial
Fiscal Years, without duplication, during the period beginning on the Closing
Date and ending on the last day of the applicable Measurement Period; provided,
however, that if such aggregate amount is negative, it shall be deemed to be
zero.

“Additional Divestiture” has the meaning set forth in Section 8.13.

“Additional Divestiture Identification” has the meaning set forth in
Section 8.13.

“Additional Floor Payment” has the meaning set forth in Section 7.9.

“Additional Payments” has the meaning set forth in Section 7.9.

“Additional Rounding Payment” has the meaning set forth in Section 7.9.

“Additional Shares” has the meaning set forth in Section 7.9.

“Additional Shares Closing Date” has the meaning set forth in Section 7.9.

“Additional Shares Exercise Date” has the meaning set forth in Section 7.9.

“Additional Shares Purchase Price” has the meaning set forth in Section 7.9.

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
Notwithstanding the foregoing, for the purposes of this Agreement, (a) no
Unilever Group Member shall be regarded as an Affiliate of Holdco, any other
Holdco Group Member or any Company Group Member, and (b) no Holdco Group Member
shall be regarded as an Affiliate of Unilever, any Unilever Group Member or any
Company Group Member.

“Affiliate Transaction” means any agreement, contract, arrangement or other
transaction or series of related transactions (including, without limitation,
any purchase, sale, transfer, assignment, lease, license, conveyance or exchange
of assets or property, any merger, consolidation or similar transaction or any
provision of any service) between or among (i) the Company or any Affiliate
controlled by the Company (a “Company-Controlled Affiliate”), on the one hand,
and (ii) any Holdco Group Member (other than the Company or a Company-Controlled
Affiliate) or any director or officer of any such Holdco Group Member, on the
other hand, that has an aggregate fair market value or pursuant to the terms
thereof will result in aggregate expenditures or aggregate payments in excess of
(a) with respect to agreements, contracts, arrangements and transactions that
are not on arm’s length terms, $100,000 individually, or (b) with respect to
agreements, contracts, arrangements and transactions that are on arm’s length
terms, $2,000,000 individually, or (c) $100,000 individually (in the case of
arm’s length agreements, contracts, arrangements and transactions) or $10,000
individually (in the case of non-arm’s length agreements, contracts,
arrangements and transactions), as applicable, in each case in the event that
Affiliate Transactions in excess of $10,000,000, collectively, have been entered
into in the immediately preceding twelve months (each, an “Affiliate Maximum
Amount”); provided, however, that Affiliate Transactions shall not include
(A) transactions effected pursuant to (1) any Transaction Document, (2) any
agreement, contract or arrangement set forth on Part A of Exhibit 1 as of the
date of the Purchase Agreement, (3) any agreement, contract or arrangement on
arm’s length terms set forth on Part B of Exhibit 1 as of the date hereof,
(4) any agreement, contract or arrangement on arm’s length terms in effect, or
entered into, on or prior to May 3, 2002 that has an aggregate fair market value
or pursuant to the terms thereof will result in aggregate expenditures or
aggregate payments of less than $500,000 individually, and (5) any renewal,
extension, amendment or modification of any of the foregoing which (x) is not
material and does not provide for any price increases under such agreement,
contract or arrangement in excess of 10% of then current prices, or (y) is
automatically effective under the terms of such agreement, contract or
arrangement as in effect on or prior to May 3, 2002), (B) any agreement,
contract, arrangement or transaction with respect to the compensation of a
director or officer of the Company or any Company-Controlled Affiliate approved
by the Compensation Committee of the Board, and (C) any employment,
non-competition, confidentiality or similar agreement entered into by the
Company or any Company-Controlled Affiliate with a director, officer or employee
of the Company or a Company-Controlled Affiliate in the Ordinary Course of
Business. For purposes of this definition, “arm’s length terms” means terms that
are no less favorable to the Company or such Company-Controlled Affiliate than
those that could have been obtained in a transaction by the Company or such
Company-Controlled Affiliate with a Person that is an independent third party.

 

3



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

“Alternative Structure Conditions” has the meaning set forth in Section 7.9.

“Annual Capital Budget” has the meaning set forth in Section 4.11.

“Annual Operating Budget” has the meaning set forth in Section 4.11.

“Applicable EBITDA” means the aggregate EBITDA during the applicable Measurement
Period, calculated in accordance with Exhibit 4.

“Applicable Indebtedness” means the Indebtedness of the Company Group as of the
last day of the applicable Measurement Period (measured on a consolidated basis
in accordance with GAAP) as reflected on the financial statements of the Company
as of such day.

“Applicable Law” means (a) all applicable and binding international, foreign,
federal, European Union, national, supranational, state, regional or local laws,
statutes and subordinate legislation, directives, rules, regulations,
ordinances, zoning, building or other similar restrictions, orders, decisions,
judgments or decrees, regulatory agreements or regulatory orders, (b) the common
law and (c) the rules and regulations of any United States or foreign securities
exchange.

 

4



--------------------------------------------------------------------------------

“Applicable Rate” means a rate per annum (carried out to the fifth decimal
place) equal to the offered rate that appears on a specified date (or, if it
does not appear on such specified date, on the next preceding date on which it
does appear) on the page of the Telerate Screen that displays an average British
Banker’s Association Interest Settlement Rate for deposits in the applicable
currency with a term of 180 days, plus 25 basis points.

“Approved Sale” has the meaning set forth in Section 7.2.

“Approved Sale Notice Date” means the date on which notice is given to the
Unilever Stockholder of an Approved Sale, which notice shall not be given more
than 30 calendar days prior to the date the parties enter into a definitive and
binding agreement for such Approved Sale.

“Assumption Agreement” means an agreement in substantially the form of Exhibit
2.

“Audit Committee Charter” means the statement of authority and powers of the
Audit Committee of the Board as set forth in Part A of Exhibit 12, which was
adopted at the first regular meeting of the Board following the Closing Date, as
such charter may be amended from time to time, subject to Section 4.10(a)(xiii).

“Bankruptcy Event” has the meaning set forth in Section 4.14.

“Bankruptcy Laws” has the meaning set forth in Section 4.14.

“Base Value” means the enterprise value of the Company Group, determined as of
the last day of the applicable Measurement Period, as may be agreed to by the
Unilever Stockholder and the Company or as otherwise determined pursuant to
Sections 8.9, 8.10 and 8.11 in accordance with the Valuation Principles;
provided, however, that the Base Value shall not be less than eight times the
Applicable EBITDA.

“beneficial owner,” “beneficially own” and “beneficial ownership” means, with
respect to any securities, (a) securities that the designated Person or any of
such Person’s Affiliates is deemed to “beneficially own” within the meaning of
Rule 13d-3 under the Exchange Act, as in effect on the date of this Agreement,
and (b) any securities that such Person or any of such Person’s Affiliates has
the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding (written or oral), or upon the exercise of conversion rights,
exchange rights, rights, warrants or options or otherwise (it being understood
that such Person will also be deemed to be the beneficial owner of the
securities convertible into or exchangeable for such securities).

“Board” means the Board of Directors of the Company.

“Brand License Agreement” has the meaning set forth in Section 7.3.

 

5



--------------------------------------------------------------------------------

“Business” means (a) the business of manufacturing, marketing, distributing,
developing and selling building maintenance, cleaning, pest elimination,
laundry, warewashing, food hygiene and sanitation products, plastic additives
and polymer intermediates to, or for ultimate use by, Customers, and (b) the
business of developing, marketing, selling and providing facilities maintenance
services for Professional End-Users. Without limiting the generality of the
foregoing, the Business shall include the DiverseyLever Business (as defined in
the Purchase Agreement).

“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in New York City, Amsterdam or London are
authorized or required by Applicable Law to be closed; provided, that the days
beginning on an including December 21 of each year and ending on and including
January 2 of each year shall not constitute Business Days.

“Business Plan” has the meaning set forth in Section 4.11.

“Business Plan Meeting” has the meaning set forth in Section 4.11.

“Bylaws” has the meaning set forth in Section 2.1.

“Call Closing” has the meaning set forth in Section 8.6.

“Call Closing Date” has the meaning set forth in Section 8.6.

“Call Notes” has the meaning set forth in Section 8.5.

“Call Notice” has the meaning set forth in Section 8.5.

“Call Option” has the meaning set forth in Section 8.5.

“Call Shares” has the meaning set forth in Section 8.5.

“Cash” means the cash (or cash equivalents) balance of the Company Group as of
the last day of the applicable Measurement Period (measured on a consolidated
basis in accordance with GAAP).

“Certificate” has the meaning set forth in Section 2.1.

“Certified Applicable EBITDA” has the meaning set forth in Section 8.10.

“Certified Base Value” has the meaning set forth in Section 8.11.

“Certified Cash Flows” has the meaning set forth in Section 8.10.

“Chairman” means the chairman from time to time of the Board.

“Charter Documents” means the Certificate and the Bylaws.

 

6



--------------------------------------------------------------------------------

“Chief Executive Officer” means the chief executive officer from time to time of
the Company.

“Chief Financial Officer” means the chief financial officer from time to time of
the Company.

“Class A Common Stock” means (a) the Class A Common Stock, par value $0.01 per
share, of the Company, and (b) any equity securities issued with respect to any
such Class A Common Stock by way of a stock dividend or stock split, or in
connection with a combination of shares, recapitalization, merger,
consolidation, or other reorganization, or otherwise.

“Class A Shares” means shares of Class A Common Stock.

“Class B Common Stock” means (a) the Class B Common Stock, par value $0.01 per
share, of the Company, and (b) any equity securities issued with respect to any
such Class B Common Stock by way of a stock dividend or stock split, or in
connection with a combination of shares, recapitalization, merger,
consolidation, or other reorganization, or otherwise. The Class B Common Stock
shall have a liquidation preference equal to the Share Price (the “Class B
Liquidation Preference”). The Class B Common Stock shall be identical to the
Class A Common Stock in all respects, other than the Class B Liquidation
Preference.

“Class B Shares” means shares of Class B Common Stock.

“Closing Date” means May 3, 2002.

“CMI” has the meaning set forth in the second recital to this Agreement.

“CMI Business” shall mean (a) the business of manufacturing, marketing,
distributing, developing and selling building maintenance, cleaning, pest
elimination, laundry, warewashing, food hygiene and sanitation products, plastic
additives and polymer intermediates to Customers, and (b) the business of
developing, marketing, selling and providing facilities maintenance services for
Professional End-Users, in the case of (a) and (b), as conducted by the Company,
its Subsidiaries (excluding, prior to the Closing Date, the “Companies” sold to
the Company pursuant to the Purchase Agreement, but including them thereafter)
and any other Persons that are controlled, directly or indirectly, by the
Company.

“Common Stock” means the Class A Common Stock and Class B Common Stock.

“Common Stock Equivalents” means any options, warrants or other rights,
agreements, arrangements or commitments of any character obligating the Company
or any of its Subsidiaries to issue or sell any shares of capital stock of or
other equity interests in the Company or any of its Subsidiaries, or any
securities or obligations convertible into, or exchangeable for, any such shares
of capital stock or other equity interests, or obligating the Company or any of
its Subsidiaries to grant, extend, or enter into any such right, agreement,
arrangement or commitment, other than the issuance of any of the foregoing by
any Subsidiary of the Company to the Company or any other Subsidiary of the
Company.

 

7



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

“Company Group” means the Company and any Subsidiaries of the Company from time
to time.

“Company Group Member” means any member of the Company Group.

“Compensation Committee Charter” means the statement of authority and powers of
the Compensation Committee of the Board as set forth in Part B of Exhibit 12,
which was adopted at the first regular meeting of the Board following the
Closing Date, as such charter may be amended from time to time, subject to
Section 4.10(a)(xii).

“Confidential Information” has the meaning set forth in Section 6.4.

“Confidentiality Agreements” means the Letter Agreement, dated as of
December 20, 2000, between Unilever United States, Inc. and CMI, as amended, and
the Joint Defense Agreement, dated as of June 1, 2001, between Unilever NV,
Unilever PLC and CMI.

“Conflicting Provisions” has the meaning set forth in Section 10.16.

“Conopco” has the meaning set forth in the second recital to this Agreement.

“Contingent Payment Amount” has the meaning set forth on Exhibit 9.

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management, policies or activities of another
Person whether through the ownership of securities, by contract or agency, or
otherwise, it being understood, without prejudice to the generality of the
foregoing, that a Person shall be presumed to have control of an Entity when
such Person has direct or indirect ownership of more than 50% of the Total
Voting Power or general partnership interests or voting interests in such
Entity, and the terms “controlling,” “controlled by” and “under common control
with” shall be construed accordingly.

“Credit Agreement” means the Credit Agreement, dated as of the Closing Date,
among S.C. Johnson Commercial Markets, Inc., Johnson Wax Professional, Inc., a
company organized under the laws of Canada, Johnson Professional Co., Ltd., a
company organized under the laws of Japan, and Johnson Diversey Netherlands II
B.V., a company organized under the laws of the Netherlands, each as a borrower,
Johnson Professional Holdings, Inc., the lenders and issuers party thereto, as
lenders, Citicorp USA, Inc., as administrative agent for such lenders, Goldman
Sachs Credit Partners L.P., as syndication agent for the Senior Lenders, and ABN
Amro Bank N.A., Bank One N.A., Royal Bank of Scotland PLC, New York Branch and
General Electric Capital Corporation, each as a co-documentation agent for such
lenders, as amended, restated, supplemented or otherwise modified from time to
time.

“Credit Documents” means the Credit Agreement and any and all notes, guarantees,
security agreements, pledge agreements, mortgages, deposit account control
agreements, fee letters, letter of credit reimbursement agreements, foreign
exchange or currency swap agreements, each hedging contract to which the
Company, or a subsidiary of the Company, and a lender under the Credit Agreement
(or an affiliate) is a party, each agreement pursuant to which a lender under
the Credit Agreement (or an affiliate) provides cash management services to the
Company, or a subsidiary of the Company, other agreements delivered by the
Company, or a subsidiary of the Company, granting a lien on or security interest
in any of its property to secure payment of the Company’s, or such subsidiary’s,
obligations under the Credit Agreement other documents, instruments or
agreements entered into in connection with or pursuant to the foregoing, and any
and all documents, instruments or agreements evidencing or securing the
amendment, refinancing, modification, replacement, renewal, restatement,
refunding, deferral, extension, supplement, reissuance or resale thereof.

 

8



--------------------------------------------------------------------------------

“Cumulative Special Funding Adjustment” means the amount of contributions paid,
during the period beginning on the Closing Date and ending on the last day of
the applicable Measurement Period, in respect of an unfunded pension arrangement
to a fund for the purpose of prefunding such benefits as are provided under the
unfunded pension arrangements, other than as may be required by Applicable Law.
All such contributions in a local jurisdiction shall initially be expressed in
the relevant local currency but shall be converted into dollars as of the last
day of each Fiscal Year (and, if the applicable Measurement Period is not a
Fiscal Year, the last day of such Measurement Period). Each such conversion
shall be calculated using (1) the applicable exchange rate as published in the
“Cross-Rates and Derivatives: Exchange Cross-Rates” (or any successor column),
as appearing in the Financial Times on the last day of the applicable Fiscal
Year or Measurement Period, or (2) if the Financial Times is not published or
such column does not appear on such date, the applicable exchange rate on the
immediately preceding date on which the Financial Times is so published and such
column appears, or (3) if an exchange rate for the relevant local currency is
not so published, such rate as the Company’s independent auditors and Unilever’s
independent auditors shall mutually agree by reference to generally accepted,
published exchange rates for such currency into dollars as at, or as near as
possible to, the last day of the applicable Fiscal Year or Measurement Period.

“Customer” means (a) Professional End-Users and (b) any wholesaler, distributor,
“cash and carry” outlet or similar reseller who purchases products sold by the
Business, in each case described in clause (b), for the purpose of resale,
either directly or indirectly, to Professional End-Users.

“DGCL” means the Delaware General Corporation Law, as amended from time to time.

“Directors” means the members of the Board.

“Early Unilever Sale” has the meaning set forth in Section 7.3.

“Early Unilever Sale Period” has the meaning set forth in Section 7.3.

“EBITDA” has the meaning set forth on Exhibit 4.

“Eighth Year” means the eighth anniversary of the Closing Date.

“Eighth Year Action” has the meaning set forth in Section 8.13.

 

9



--------------------------------------------------------------------------------

“Eighth Year Put Closing Date” has the meaning set forth in Section 8.3.

“Election Meeting” means any Stockholders Meeting held or to be held for the
purpose of electing a Director or Directors to the Board.

“Entity” means any general partnership, limited partnership, corporation,
association, cooperative, joint stock company, trust, limited liability company,
business trust, joint venture, unincorporated organization or governmental
entity (or any department, agency or political subdivision thereof).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exit Note” shall mean a subordinated promissory note of the Company dated as of
the Eighth Year Put Closing Date (a) in an aggregate principal amount equal to
the Share Price as of the Eighth Year Put Closing Date, (b) bearing interest
from the Eighth Year Put Closing Date to the maturity date at the Applicable
Rate as of the Eighth Year Put Closing Date, payable in arrears on the maturity
date, (c) having a final maturity date of (i) if the Unilever Stockholder’s
Ownership Interest on the Eighth Year Put Closing Date is 10% or less, 1 year
from the Eighth Year Put Closing Date, or (ii) if the Unilever Stockholder’s
Ownership Interest on the Eighth Year Put Closing Date is more than 10%, 90 days
from the Eighth Year Put Closing Date, and (d) providing for the terms and
conditions, including, without limitation, the terms relating to ranking,
subordination covenants, other terms and rights and remedies relative to other
creditors of the Company Group, set forth on Exhibit 3. The holder of the Exit
Note shall not transfer such Note to any other Person except (x) a Unilever
Group Member of which Unilever has Unilever Required Control (subject to
compliance with Sections 7.3 and 7.4, which Sections shall apply, mutatis
mutandi, to the Exit Note), or (y) a Person that is previously approved in
writing by the Company, which approval may be granted or withheld in the
Company’s sole discretion.

“Experts” has the meaning set forth in Section 8.11.

“Fair Market Value” means (a) (i) the Base Value, minus (ii) the Net Debt Amount
(or, if the Net Debt Amount is a negative number, plus the absolute value of the
Net Debt Amount), minus (iii) all Repurchase Expenses to the extent not
otherwise reflected in the Net Debt Amount and incurred on or prior to the
applicable Put Closing Date or Call Closing Date, plus (iv) $90 million
multiplied by (b) (i) the number of Unilever Shares to be purchased by the
Company, divided by (ii) the total number of issued and outstanding Shares (on a
Fully-Diluted basis) on the date the Initial Put Notice or Call Notice, as the
case may be, is given.

“Final Exit Date” means the date on which (a) the Company consummates the
purchase from the Unilever Stockholder of Unilever Shares (whether for cash or
in exchange for the Exit Note) in accordance with (i) the Unilever Stockholder’s
exercise of its Put Option, or (ii) the Company’s exercise of its Call Option,
or (b) the sale of Unilever Shares pursuant to an Approved Sale, Unilever Sale,
Early Unilever Sale, Private Placement or other permitted Transfer is
consummated, in each case such that immediately following such purchase or sale
the Unilever Stockholder ceases to own any Class B Shares.

“Financial Advisors” has the meaning set forth in Section 8.9.

 

10



--------------------------------------------------------------------------------

“Financial Expert” has the meaning set forth in Section 8.11.

“Financing Agreements” means (a) the Credit Agreement and any Credit Document,
(b) the 144A Notes and the 144A Notes Indenture, (c) the Note and the Note
Indenture, (d) the Accounts Receivable Securitization Facility, (e) any other
documents, indentures, notes, instruments and agreements entered into by the
Company or any of its Subsidiaries (i) in connection with the 144A Notes and the
144A Notes Indenture, or (ii) on or prior to May 3, 2002, in connection with the
Credit Agreement, the Note, the Note Indenture, the Accounts Receivable
Securitization Facility or the transactions contemplated thereby, and
(f) subject to the second proviso to Section 4.10(c)(i), any other documents,
indentures, notes, instruments or agreements entered into in connection with a
Refinancing, in the case of (a) through (f) above, as amended, restated,
supplemented or otherwise modified from time to time.

“First Offer Closing Date” has the meaning set forth in Section 7.3.

“First Offer Notice” has the meaning set forth in Section 7.3.

“First Offer Price” has the meaning set forth in Section 7.3.

“First Offer Sale” has the meaning set forth in Section 7.3.

“Fiscal Quarter” means each three-month period ending on the Friday nearest, in
each case, March 31, June 30, September 30 or December 31, as the case may be.

“Fiscal Year” means the 12-month period ending on the Friday nearest June 30 or
any other comparable date on which a Fiscal Quarter ends, as fixed by the Board
from time to time for annual fiscal reporting purposes.

“Fixed Price Date” has the meaning set forth in Section 8.2.

“Former MSA Agreement” means the Master Sales Agency Agreement dated May 3, 2002
between Unilever NV and Unilever PLC, on the one hand, and CMI, on the other
hand, as amended and extended pursuant to a letter of agreement dated April 30,
2007.

“Full Representation Holding” means the beneficial ownership of Class B Shares
representing in the aggregate at least 20% of the outstanding Shares.

“Fully-Diluted” means giving effect to the exercise or conversion of, or
otherwise giving effect to the existence, on a pro forma basis, of any Common
Stock Equivalents (other than Common Stock Equivalents which are convertible
into, or exercisable or exchangeable for, Common Stock at a price greater than
the Base Value for the applicable Measurement Period on a per share basis
assuming only the Shares are outstanding) issued in accordance with
Section 4.10, and assuming that such Common Stock Equivalents were exercised or
converted.

“Funded Indebtedness” of the Company Group means on any date an amount equal to
the aggregate outstanding principal amount of Indebtedness; provided, however,
that Indebtedness in respect of the Note shall be excluded from the amount
referred to above.

 

11



--------------------------------------------------------------------------------

“GAAP” means U.S. generally accepted accounting principles, as in effect from
time to time, consistently applied.

“Governmental Authority” means any governmental department, commission, board,
bureau, agency, court, regulatory body or other instrumentality of competent
jurisdiction of the United States, the European Union or any other country, or
any state, region, jurisdiction, municipality or other political subdivision of
a country or any other supranational organization of sovereign states.

“Group” means the Holdco Group, the Unilever Group or the Company Group, as the
case may be.

“Holdco” has the meaning set forth in the introductory paragraph of this
Agreement.

“Holdco Directors” means Helen Johnson Leipold, S. Curtis Johnson, Clifford
Louis and Edward F. Lonergan, each of whom is currently serving as a Director as
of the date hereof, and any other Directors nominated by the Holdco Stockholder
pursuant to Section 4.3(a)(ii).

“Holdco Group” means Holdco, its Affiliates from time to time and Johnson Family
Members.

“Holdco Group Member” means any member of the Holdco Group.

“Holdco Note Indebtedness” has the meaning set forth in Section 4.10(c)(v).

“Holdco Required Control” means, with respect to a Person, (a) (i) if a
corporation, the aggregate beneficial ownership by Holdco of securities
representing at least 80% of the Total Voting Power in such Person and (ii) if
an Entity other than a corporation, the aggregate beneficial ownership by Holdco
of at least 80% of the partnership or other similar voting interest, and (b) the
right to elect a majority of such Person’s board of directors or comparable
governing body.

“Holdco Shares” means the Class A Shares originally issued to or hereafter
acquired by any Holdco Group Member.

“Holdco Stockholder” means, collectively, the Holdco Group Members who from time
to time hold Class A Shares.

“Incumbent Independent Directors” has the meaning set forth in the definition of
“Independent Director” herein.

“Incur” means, with respect to any Indebtedness, to create, issue, incur (by
merger, conversion, exchange or otherwise), assume, guarantee or become liable
in respect of, or create any obligation to pay, such Indebtedness (and
“Incurrence” and “Incurred” shall have meanings correlative to the foregoing);
provided, however, that a change in GAAP that results in an obligation of the
Company Group that exists at such time, and is not therefore classified as
Indebtedness, becoming Indebtedness shall not be deemed an Incurrence of such
Indebtedness; provided, further, that any indebtedness of a Person existing at
the time such Person becomes a Subsidiary of the Company shall be deemed to be
Incurred by such Subsidiary at the time it becomes a Subsidiary of the Company;
and provided, further, that amortization of discount of Indebtedness sold at a
discount shall not be deemed to be the Incurrence of Indebtedness.

 

12



--------------------------------------------------------------------------------

“Indebtedness” means the aggregate amount for the Company Group of all
borrowings and indebtedness in the nature of borrowings (including, without
limitation, financing, acceptance credits, borrowings under letter of credit
facilities and similar transactions, discounting or similar facilities, finance
leases, capital leases, loan stocks, bonds, debentures, notes, debt or inventory
financing, sale and lease back arrangements, obligations incurred in connection
with the acquisition of, or as the deferred purchase price for, property, assets
or businesses, overdrafts, net obligations under any accounts receivable
financing or securitization transactions, net obligations arising from hedging
arrangements in respect of interest rates, currencies or raw materials or other
commodities, whether or not accounted for on the balance sheet, or any other
arrangements the purpose of which is to raise money, and all obligations of the
type referred to above of other Persons the payment of which a Company Group
Member is responsible for or liable (including as co-obligor, guarantor or
otherwise), in each case to the extent of such responsibility or liability), in
each case as reflected in the financial statements of the Company in accordance
with GAAP or, if no financial statements are available as of the applicable
date, as would be required to be so reflected on such financial statements
prepared as of such date in accordance with GAAP, but excluding (a) trade and
other accounts payable incurred in the ordinary course of business, and
(b) obligations with respect to letters of credit securing obligations entered
into in the ordinary course of business of the relevant Company Group Member to
the extent such letters of credit are not drawn upon or, if and to the extent
drawn upon, such drawing is reimbursed no later than the third Business Day
following receipt by such Company Group Member of a demand for reimbursement
following payment on the letter of credit.

“Indebtedness to EBITDA Ratio” means (a) the sum of (i) Funded Indebtedness as
of the last day of the applicable Measurement Period (except to the extent such
Indebtedness is to be repaid and/or refinanced in connection with a Refinancing
on such day and is included in clause (ii) below), and (ii) all additional
Funded Indebtedness incurred or to be incurred in connection with the applicable
Refinancing as if such Refinancing had occurred on such day, divided by (b) the
Applicable EBITDA.

“Indemnified Documents” shall mean (a) any registration statement (and any
amendment or supplement thereto) under the Securities Act (“Registration
Statement”), including any related preliminary prospectus or final prospectus,
and exhibits and schedules thereto, (b) any information, documents and reports
filed pursuant to the Exchange Act, and (c) any preliminary or final offering
memorandum or other document provided to prospective investors and pursuant to
which the Company offers and sells securities and under which there is liability
under the Securities Act or the Exchange Act, in each case of or by any member
of the Company Group and as amended or supplemented from time to time.

“Independence Questionnaire” means a director questionnaire signed by an
Independent Director or an individual proposed to be nominated as an Independent
Director assessing the criteria set forth in the definition of “Independent
Director” herein with respect to such Director or nominee.

 

13



--------------------------------------------------------------------------------

“Independent Director” means an individual other than (a) an officer or employee
of the Company or any of its Subsidiaries, or (b) any other individual having a
relationship which, in the opinion of the Board, would interfere with the
exercise of independent judgment in carrying out the responsibilities of a
Director, in each case at the time of his or her nomination and at any time
thereafter. Except to the extent the Unilever Stockholder shall have waived in
writing any of the criteria set forth below with respect to a particular
individual nominated or elected to serve as an Independent Director (an
“Independence Criteria Waiver”), the following individuals shall not be
considered independent:

(i) a Johnson Family Member;

(ii) an individual who is a member of the immediate family of a lineal
descendant of Herbert F. Johnson Jr. or Henrietta Johnson Louis.;

(iii) an individual who is employed by a Related Person or who has been employed
by a Related Person at any time during the past two years;

(iv) an individual who accepts any compensation from a Related Person in excess
of $60,000 during the previous Fiscal Year, other than (a) compensation for
board service, or (b) benefits under a retirement plan or program;

(v) an individual who is a member of the immediate family of an individual who
is, or has been in any of the past three years, employed by a Related Person as
an officer;

(vi) an individual who is a partner in, or a controlling shareholder or an
executive officer of, any for-profit business organization to which a Related
Person made, or from which a Related Person received, payments (other than those
arising solely from investments in such Related Person’s securities) that exceed
5% of such Related Person’s or business organization’s consolidated gross
revenues for that year, or $200,000, whichever is more, in any of the past two
years; and

(vii) an individual who is employed as an executive officer of another Entity
where any of the Company’s executive officers serve on that Entity’s
compensation committee.

Notwithstanding the foregoing, (x) Todd Brown, Irene M. Esteves, Robert M. Howe,
Neal Nottleson and Reto Wittwer, each of whom is, as of the date hereof,
serving, or has agreed to serve, as a Director (the “Incumbent Independent
Directors”), shall be deemed to be “Independent Directors,” as of the date
hereof and thereafter, and (y) no Unilever Director shall be deemed to be an
“Independent Director.” Except as otherwise agreed by the Holdco Stockholder and
the Unilever Stockholder, an Independence Criteria Waiver, once given, shall
remain in full force and effect as to the Director to which it relates to the
extent and scope of the specific criteria so waived for the full term of such
Director’s service as Director of the Company, and any renewal terms thereof.
For purposes of this definition, “immediate family” means a person’s spouse,
parents, children, siblings, mother-in-law, father-in-law, brother-in-law,
sister-in-law, son-in-law, daughter-in-law and any other relative who resides in
such person’s home.

 

14



--------------------------------------------------------------------------------

“Initial Unilever Proposals” has the meaning set forth in Section 8.9.

“Initial EBITDA Proposal” has the meaning set forth in Section 8.9.

“Initial Put Notice” has the meaning set forth in Section 8.1.

“Initial Sale Period” means (a) May 3, 2007 through the later of (i) May 3, 2008
and (ii) February 3, 2009, if the Unilever Stockholder shall have delivered a
First Offer Notice to the Company by May 3, 2008, and (b) if the Unilever
Stockholder shall not have delivered a First Offer Notice to the Company by
May 3, 2008 pursuant to Section 7.3(g), the period commencing on the termination
of the Initial Put Notice and ending on May 3, 2010.

“Initial Valuation Proposal” has the meaning set forth in Section 8.9.

“Intellectual Property” means all intellectual property, including, without
limitation, (a) all patents, industrial and utility models and registered
designs, including applications, provisional applications, reissues, divisions,
continuations, continuations-in-part, renewals, re-examinations and extensions
of the foregoing, and all forms of protection of a similar nature or having
equivalent or similar effect to any of these that may subsist anywhere in the
world, (b) trademarks, service marks, proprietary rights in trade names, trade
dress, domain names, labels, logos, slogans and all other devices used to
identify any product, service, business or company whether registered,
unregistered or at common law, and any applications for registration or
registrations thereof and all forms of protection of a similar nature or having
equivalent or similar effect to any of these that may subsist anywhere in the
world, (c) all proprietary know-how and trade secrets (including anything deemed
a “trade secret” as defined under the Delaware Uniform Trade Secret Act (DEL.
CODE ANN. tit. 6, §§ 2001 et seq. (2000))) held in any form, including all
product specifications, processes, formulas, product designs, plans, ideas,
concepts, inventions, manufacturing, engineering and other manuals and drawings,
technical information, data, research records, customer and supplier lists and
similar data and information, and all other confidential or proprietary
technical and business information and (d) all copyrights and database rights
(whether registered or unregistered and including applications for the
registration of any such thing) and unregistered design rights and all forms of
protection of a similar nature or having equivalent or similar effect to any of
these which may subsist anywhere in the world.

“Japan Business” has the meaning set forth in Section 8.13.

“Johnson Family Member” means (a) a lawful lineal descendant of Herbert F.
Johnson, Jr. or Henrietta Johnson Louis or the spouse of any such person; (b) an
estate, trust (including a revocable trust, declaration of trust or a voting
trust), guardianship or custodianship for the primary benefit of one or more
individuals described in clause (a) above; and (c) an Entity controlled by one
or more individuals or entities described in clauses (a) or (b) above; provided,
however, that, for purposes of this Agreement, no Company Group Member shall be
regarded as a Johnson Family Member. For the avoidance of doubt, S.C. Johnson &
Son, Inc. and its Subsidiaries are, as of the date hereof, Johnson Family
Members.

 

15



--------------------------------------------------------------------------------

“Management Plan Documents” means the Commercial Markets Holdco, Inc. Amended
and Restated Long-Term Equity Incentive Plan (the “Holdco Plan”), the Long Term
Incentive Plan Operating Provisions – Senior Executive under the Holdco Plan and
the form of Employment Agreement under the Holdco Plan.

“Marga” has the meaning set forth in the introductory paragraph of this
Agreement.

“Material Legal Proceeding” means any Legal Proceeding (as defined in the
Purchase Agreement) involving amounts that are not covered by insurance and are
in excess of $10 million, other than any Legal Proceeding to which any Unilever
Group Member is or is proposed to be a party opposed or having any interest
adverse to, directly or indirectly, the Company Group Member which is a party to
such Legal Proceeding.

“MDA” means the distribution terms set forth in Schedule 4 of the Umbrella
Agreement in relation to the distribution and sale of certain Unilever consumer
packs by CMI and its Affiliates.

“Measurement Period” means:

(a) for purposes of any exercise of the Put Option, the twelve-month period
ending on the last day of the most recent Fiscal Quarter covered by the most
recent financial statements delivered by the Company pursuant to Section 6.1(b)
or (c) on or prior to the date on which such Put Option is exercised, subject to
clause (x) of Section 8.4(d);

(b) for purposes of any exercise of the Call Option, the twelve-month period
ending on the last day of the most recent Fiscal Quarter covered by the most
recent financial statements delivered by the Company pursuant to Section 6.1(b)
or (c) on or prior to the date on which such Call Option is exercised, subject
to the proviso to Section 8.5(a) and the proviso to Section 8.5(b); and

(c) for purposes of an Approved Sale, the twelve-month period ending on the last
day of the most recent Fiscal Quarter immediately preceding the Approved Sale
Notice Date.

For the avoidance of doubt, unless the Share Price is fixed in accordance with
Section 8.4(d) or 8.5(a) or (b), the Measurement Period shall be reset each time
a Put Notice or Call Notice is given or deemed given.

“MLA” means the Master Sub-License Agreement of even date herewith between
Unilever PLC and Unilever NV, on the one hand, and CMI, on the other hand, in
respect of professional products, entered into pursuant to the Umbrella
Agreement.

 

16



--------------------------------------------------------------------------------

“Minimum Representation Holding” means the beneficial ownership of Class B
Shares representing in the aggregate at least 5% of the outstanding Shares.

“Net Debt Amount” means Applicable Indebtedness, minus Cash, and as adjusted in
accordance with Exhibit 11.

“Net Periodic Pension Cost” means net periodic pension cost as determined on a
FAS 87, FAS 106 or FAS 112 basis as applicable (or if these accounting standards
are not applicable, using principles consistent with these accounting standards)
using the projected unit credit method.

“Net Proceeds” means the net proceeds, after payment of all Repurchase Expenses,
of a Refinancing, any action in connection with a Partial Repurchase or an
Eighth Year Action, as the case may be.

“New Material Benefit Plan” has the meaning set forth in Section 4.10.

“Non-Arm’s Length Terms” has the meaning set forth in Exhibit 4.

“Notes” means the 10.67% Senior Discount Notes due 2013 of the Company issued on
the Closing Date, and any “Special Interest Notes” (as defined in the Notes
Indenture) issued in accordance with the terms of Exhibit A to the Registration
Rights Agreement dated as of the Closing Date between the Company and Unilever
N.V.

“Notes Indenture” means the Indenture dated as of the Closing Date between the
Company and BNY Midwest Trust Co., as trustee, providing for the issuance of the
Notes, as amended or supplemented from time to time.

“Notice Period” means the period commencing on the date on which the Company
delivers financial statements pursuant to Section 6.1(b) or (c) and ending 20
Business Days after such date.

“Noticed Shares” has the meaning set forth in Section 7.3.

“Ordinary Course of Business” means, in relation to any part of the
DiverseyLever Business or the CMI Business, as the case may be, the ordinary and
usual course of operations of the DiverseyLever Business or the CMI Business, as
the case may be, consistent with past practice.

“Ownership Interest” means, with respect to a Stockholder, the number of Shares
beneficially owned by such Stockholder divided by the total number of Shares
then outstanding.

“Partial Put Notice” has the meaning set forth in Section 8.4.

“Partial Repurchase” means (a) the repurchase by the Company of less than all
the Unilever Shares and Notes, in each case then beneficially owned by the
Unilever Stockholder following the exercise by the Company of the Call Option
pursuant to Section 8.5 or (b) the repurchase by the Company of less than all
the Put Securities following the exercise by the Unilever Stockholder of a Put
Option pursuant to Section 8.1.

 

17



--------------------------------------------------------------------------------

“Partially Put Securities” means the portion of the Put Securities that (a) has
an aggregate Put Price equal to the Net Proceeds described in the first sentence
of Section 8.4(d), and (b) comprise either (i) solely Put Shares or (ii) (A) a
number of Put Shares equal to the total number of Put Shares multiplied by the
Partial Put Percentage, and (B) Put Notes with an aggregate Accreted Value equal
to the aggregate Accreted Value of all the Put Notes multiplied by the Partial
Put Percentage, in each case rounded down to the nearest whole number. For
purposes of this definition, the “Partial Put Percentage” shall be equal to
(1) the amount of the Net Proceeds described in the first sentence of
Section 8.4(d), divided by (2) the aggregate Put Price for all the Put
Securities.

“Pension Differential Contribution” means, in respect of a full or partial
Fiscal Year during the period beginning on the Closing Date and ending on the
last day of the applicable Measurement Period for each funded defined benefit
Pension plan in which the Company or any of its Subsidiaries participates, the
amount determined by multiplying (a) (i) the amount of any employer contribution
made during such full or partial Fiscal Year to such funded defined benefit
Pension plan, minus (ii) the Net Periodic Pension Cost for such full or partial
Fiscal Year for such plan, by (b) one minus the tax rate applicable in the
jurisdiction in question to the contribution so made. Each Pension Differential
Contribution may be either a positive or negative amount. Each Pension
Differential Contribution shall initially be expressed in the relevant local
currency but shall be converted into dollars as of the last day of each Fiscal
Year (and, if the applicable Measurement Period is not a Fiscal Year, the last
day of such Measurement Period). Each such conversion shall be calculated using
(1) the applicable exchange rate as published in the “Cross-Rates and
Derivatives: Exchange Cross-Rates” (or any successor column), as appearing in
the Financial Times on the last day of the applicable Fiscal Year or Measurement
Period, or (2) if the Financial Times is not published or such column does not
appear on such date, the applicable exchange rate on the immediately preceding
date on which the Financial Times is so published and such column appears, or
(3) if an exchange rate for the relevant local currency is not so published,
such rate as the Company’s independent auditors and Unilever’s independent
auditors shall mutually agree by reference to generally accepted, published
exchange rates for such currency into dollars as at, or as near as possible to,
the last day of the applicable Fiscal Year or Measurement Period. For purposes
of this definition, “Pension” means defined benefit pension and other similar
post-retirement benefit obligations.

“Pension Plan Amendment” means the amendment, without the Unilever Stockholder’s
prior written consent, of benefit levels provided under a Shared Pension Plan,
which amendment results in an increase in the Net Periodic Pension Cost of
benefits of the Company Group under such Plan in excess of 10% of the Prior Net
Periodic Pension Cost, calculated using the same assumptions, methodology and
funded status of such Plan as was used to calculate such Prior Net Periodic
Pension Cost and exclusive of any increases (including healthcare premium,
prescription plan and other provider costs) attributable to general market
increases in the cost of providing the same or comparable benefits or third
party cost and premium increases applicable to then existing terms and
conditions.

 

18



--------------------------------------------------------------------------------

“Pension Plan Amendment Adjustment” means the cumulative aggregate amount,
without duplication, of all Pension Plan Amendment Differential Costs incurred
by the Company Group prior to the last day of the applicable Measurement Period,
other than any such Pension Plan Amendment Differential Costs, the effect of
which is or has been at any time eliminated from Applicable EBITDA in accordance
with Exhibit 4.

“Pension Plan Amendment Differential Costs” means, in respect of a full or
partial Fiscal Year prior to the last day of the applicable Measurement Period,
the amount of the increased cost of benefits under a Shared Pension Plan
(a) resulting from a Pension Plan Amendment and (b) in excess of 10% of the
Prior Net Periodic Pension Cost, calculated using the same assumptions,
methodology and funded status and exclusive of any increases (including
healthcare premium, prescription plan and other provider costs) attributable to
general market increases in the cost of providing the same or comparable
benefits or third party cost and premium increases applicable to then existing
terms and conditions. Each Pension Plan Amendment Differential Cost shall
initially be expressed in the relevant local currency but shall be converted
into dollars as of the last day of each Fiscal Year (and, if the applicable
Measurement Period is not a Fiscal Year, the last day of such Measurement
Period). Each such conversion shall be calculated using (1) the applicable
exchange rate as published in the “Cross-Rates and Derivatives: Exchange
Cross-Rates” (or any successor column), as appearing in the Financial Times on
the last day of the applicable Fiscal Year or Measurement Period, or (2) if the
Financial Times is not published or such column does not appear on such date,
the applicable exchange rate on the immediately preceding date on which the
Financial Times is so published and such column appears, or (3) if an exchange
rate for the relevant local currency is not so published, such rate as the
Company’s independent auditors and Unilever’s independent auditors shall
mutually agree by reference to generally accepted, published exchange rates for
such currency into dollars as at, or as near as possible to, the last day of the
applicable Fiscal Year or Measurement Period.

“Permitted Transferee” means any Person to whom Shares are Transferred in a
Transfer not in violation of this Agreement and who is required to, and does,
enter into an Assumption Agreement and become bound by the terms of this
Agreement, and includes any Person to whom a Permitted Transferee of any
Stockholder (or a Permitted Transferee of a Permitted Transferee) further
Transfers Shares and who is required to, and does, enter into an Assumption
Agreement and become bound by the terms of this Agreement.

“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such individual
or Entity.

“Polymer” means Johnson Polymer, LLC, a Wisconsin limited liability company and
a wholly-owned subsidiary of CMI, together with its Subsidiaries.

“Polymer Business” has the meaning set forth in Section 8.13.

“Post Measurement Period Special Program” has the meaning set forth in
Exhibit 4.

 

19



--------------------------------------------------------------------------------

“Pre-Closing Period” means the period commencing on the date an Initial Put
Notice or Call Notice, as the case may be, is given in accordance with this
Agreement, and ending on the applicable Put Closing Date or Call Closing Date.

“Premium” has the meaning set forth in Section 7.3.

“Primary Structure” has the meaning set forth in Section 7.9.

“Prior Net Periodic Pension Cost” means the Net Periodic Pension Cost of
benefits of the Company Group under a Shared Pension Plan for the Fiscal Year
preceding a Pension Plan Amendment.

“Private Placement” has the meaning set forth in Section 8.13.

“Professional End-Users” means commercial, industrial or institutional or other
non-domestic end-users.

“Public Offering” means the sale, either in an SEC registered public offering or
a Rule 144A offering, of equity securities of the Company resulting in net
proceeds to the Company in excess of $20 million, and listing of such equity
securities on one or more national securities exchanges, the NASDAQ National
Market System or equivalent exchanges.

“Purchase Agreement” has the meaning set forth in the second recital to this
Agreement.

“Put Closing” has the meaning set forth in Section 8.3.

“Put Closing Date” has the meaning set forth in Section 8.3.

“Put Notes” has the meaning set forth in Section 8.1.

“Put Notice” has the meaning set forth in Section 8.1.

“Put Option” has the meaning set forth in Section 8.1.

“Put Price” has the meaning set forth in Section 8.2.

“Put Securities” has the meaning set forth in Section 8.1.

“Put Shares” has the meaning set forth in Section 8.1.

“Qualified Candidate” means, with respect to any Person, (a) the chief executive
officer, chief operating officer, chief financial officer, chief administrative
officer, any senior vice president, any executive vice president or any member
of the board of directors of such Person, or (b) any other individual who would
be an Independent Director, but for the provisions of clause (y) of the
definition of such term. A Unilever Director shall cease to remain a Qualified
Candidate and shall be replaced by the Unilever Stockholder if such Unilever
Director fails to attend in accordance with the Bylaws at least 50% of all
regular meetings of the Board during any 12-month period without good cause.

 

20



--------------------------------------------------------------------------------

“Refinancing” means any financing, refinancing, restructuring, recapitalization
or similar transaction which is undertaken for the purpose or with the effect of
generating cash proceeds sufficient to enable the Company to pay (a) all, or any
portion in excess of 50% of, the Put Price for the Put Securities in connection
with the exercise of the Put Option, or (b) all of the Put Price for the Call
Shares subject to the exercise of the Call Option; provided, however, that no
Refinancing need be undertaken or consummated by the Company prior to the Eighth
Year (x) if, after giving effect to such Refinancing, the Company’s Indebtedness
to EBITDA Ratio would exceed 4.6, or (y) if the Net Proceeds would be
insufficient to pay at least 50% of the Put Price for the Put Securities;
provided, however, that, notwithstanding anything to the contrary contained in
this definition or any other provision of this Agreement, so long as any
obligation, amount or commitment is outstanding under any Credit Document, any
such financing, refinancing, restructuring, recapitalization, or similar
transaction shall only constitute a “Refinancing” for the purposes of the
condition set forth in Section 8.4(a) if, as a result thereof, all obligations
and amounts owing under such Credit Documents shall have been paid in full in
cash and the obligations and commitments of the lenders (and their affiliates)
thereunder shall have been terminated.

“Refinancing Period” has the meaning set forth in Section 8.4.

“Related Person” means the Company or any of its Affiliates, any Unilever Group
Member or any Holdco Group Member.

“Relevant Transferee” has the meaning set forth in Section 7.3.

“Remaining Unilever Shares” has the meaning set forth in Section 8.2.

“Remaining Put Securities” has the meaning set forth in Section 8.4.

“Repurchase Expenses” means all out-of-pocket expenses and fees incurred,
accrued or payable by any Company Group Member or on its behalf in connection
with the exercise of the Put Option or the Call Option or an Approved Sale
(including, without limitation, (a) fees and expenses of banks, investment
banking firms, other financial institutions and their agents and counsel in
connection with (i) the arranging, committing to provide or providing of any
financing, or (ii) the structuring, negotiation or consummation of a
Refinancing, any action in connection with a Partial Repurchase, an Eighth Year
Action, an Approved Sale or any agreements relating thereto; (b) fees of
counsel, accountants, experts and consultants to the Company; and (c) all
printing and advertising expenses); provided, however, that the aggregate amount
of Repurchase Expenses subtracted from the Base Value pursuant to clause
(a)(iii) of the definition of “Fair Market Value” herein and from the Share
Price pursuant to Section 8.2(b), without duplication, shall not exceed the sum
of (x) $45 million, plus (y) the aggregate amount of the costs described in
Section 8.11(e).

“Requisite Vote” means the affirmative vote of holders of Shares representing in
the aggregate more than 90% of the outstanding Shares.

“Restated MSA” means the Amended and Restated Master Sales Agency Agreement of
even date herewith between Unilever NV and Unilever PLC, on the one hand, and
CMI, on the other hand, in respect of professional products, entered into
pursuant to the Umbrella Agreement.

 

21



--------------------------------------------------------------------------------

“Revolving Credit Limits” has the meaning set forth in Section 4.10.

“ROFR Notice” has the meaning set forth in Section 7.3.

“ROFR Price” has the meaning set forth in Section 7.3.

“SCJ Competitor” has the meaning set forth in Section 7.3.

“Secondary Structures” has the meaning set forth in Section 7.9.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Credit Debt” means the loans and all other amounts, obligations,
covenants and duties owing to the administrative agent, the collateral agent or
any lender party to the Credit Agreement, any affiliate of any of them, or any
indemnitee under any Credit Document, of every type and description (whether by
reason of an extension of credit, opening or amendment of a letter of credit or
payment of any draft drawn thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under the Credit Agreement or any other
Credit Document, any hedging agreement, foreign exchange or currency swap
agreement, any agreement for cash management services entered into in connection
with the Credit Agreement or any other Credit Document, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
to or become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guaranty or other instrument or for the
payment of money, and includes all letter of credit, cash management and other
fees, interest (including interest which, but for the filing of a petition in
bankruptcy with respect to any borrower under the Credit Agreement, would have
accrued on any obligation constituting Senior Debt hereunder, whether or not a
claim is allowed against such borrower for such interest in the related
bankruptcy proceeding), charges, expenses, fees, attorneys’ fees and
disbursements and other sums chargeable to any borrower under the Credit
Agreement, any other Credit Document, any hedging agreement, foreign exchange or
currency swap agreement, any agreement for cash management services entered into
in connection with the Credit Agreement or any other Credit Document. To the
extent any payment of Senior Debt (whether by or on behalf of the borrowers
under the Credit Agreement, as proceeds of security or enforcement or any right
of setoff or otherwise) is declared to be fraudulent or preferential, set aside
or required to be paid to a trustee, receiver or other similar party under any
bankruptcy, insolvency, receivership or similar law, then if such payment is
recovered by, or paid over to, such trustee, receiver or other similar party,
the Senior Debt or part thereof originally intended to be satisfied shall be
deemed to be reinstated and outstanding as if such payment had not occurred.

“Senior Debt” means (a) the Senior Credit Debt, and (b) all other Indebtedness
under the Financing Agreements or, to the extent the Financing Agreements
(including any Senior Credit Debt) have been amended, restated, supplemented or
replaced in connection with a Refinancing, Indebtedness under such amended,
restated, supplemented or replacement agreements or arrangements.

 

22



--------------------------------------------------------------------------------

“Seventh Year” means the seventh anniversary of the Closing Date.

“Share Price” has the meaning set forth in Section 8.2.

“Shared Pension Plans” means the following employee benefit plans: (a) Johnson
Wax Limited/S.C. Johnson Professional Limited Retirement and Life Assurance
Plan, consisting of the Money Purchase Section and the Final Salary Section,
with the Final Salary Section replacing SERPS (also referred to as Johnson Wax
Retirement and Life Assurance Plan) (U.K.), (b) Pension Plan for Employees of
S.C. Johnson and Son, Limited, as amended and restated effective July 1, 1992,
including amendments effective January 1, 1996, updated February 29, 1996 to
incorporate changes requested by Revenue Canada to the 1992 Income Tax Act
(Canada), and (c) S.C. Johnson Pension Fund (Netherlands).

“Shares” means the Class A Shares and the Class B Shares.

“Special Bankruptcy Committee” means a committee (a) comprising all the
Independent Directors and no other Directors, and (b) constituted for the
purpose of acting, and having the authority of the Board to the extent permitted
by the DGCL, with respect to the matters described in Section 4.14.

“Special Committee” has the meaning set forth in Section 8.13.

“Special Items” has the meaning set forth in Exhibit 4.

“Stockholders” has the meaning set forth in the introductory paragraph to this
Agreement.

“Stockholders’ Meeting” means (a) any annual or special meeting of the
Stockholders or (b) any action by written consent of the Stockholders.

“Strategic Plan” has the meaning set forth in Section 4.12.

“Subject Securities” means the Put Securities, Partially Put Securities or Call
Securities, as the case may be.

“Subsidiary” means, with respect to any Person, any Entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes of this definition, a Person or
Persons shall be deemed to have a majority ownership interest in an Entity other
than a corporation if such Person or Persons shall be allocated a majority of
such Entity’s gains or losses or shall be or control any managing member or
general partner of such Entity.

“Supermajority Approval” has the meaning set forth in Section 4.10.

 

23



--------------------------------------------------------------------------------

“Total Voting Power” means, at any time, the aggregate number of votes which may
be cast by holders of outstanding common stock and any other securities issued
by an Entity that are entitled to vote generally for the election of directors
of such Entity (other than securities having such powers only upon the
occurrence of a contingency unless that contingency is satisfied at that time).

“Transaction Documents” means this Agreement, the Purchase Agreement, all
agreements the forms of which, or terms sheets for which, are attached as
exhibits or schedules hereto or thereto and all other documents, instruments and
agreements executed in connection with the Purchase Agreement or the
transactions contemplated thereby.

“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest (including, without limitation, by
operation of law) or the acts thereof. The terms “Transferee,” “Transferor,”
“Transferred,” and other forms of the word “Transfer” shall have correlative
meanings.

“Umbrella Agreement” means that agreement dated October 11, 2007 between
Unilever PLC and Unilever NV, on the one hand, and CMI, on the other hand, which
among other things deals with the MLA, the Restated MSA and the MDA.

“Unilever” means Unilever NV and/or Unilever PLC.

“Unilever Brands Adjustment” means an amount equal to the product of (a) the
annual net after interest (allocated with revenue as the key) and tax earnings
of the Company attributable to the Unilever Brands Agreements (the “Annual
Unilever Brands Earnings”), times (b) the number of years (including for the
avoidance of doubt any part of any year, such part being expressed as a fraction
by reference to the number of days remaining in such part year) remaining in the
Unilever Brands Term after the applicable Put Closing Date or Call Closing Date
(as the case may be). Annual Unilever Brands Earnings shall be measured on the
basis of the net after interest and tax earnings attributable to (a) sales made
by the Company and its Affiliates pursuant to the Unilever Brands Agreements
during the applicable Measurement Period, if the Unilever Brands Agreements (or
any of them) were in effect during the entirety of such Measurement Period, or
(b) amounts estimated in good faith by the Company to be earned by the Company
and its Affiliates pursuant to the Unilever Brands Agreements during the first
year of the Unilever Brands Agreements if the Unilever Brands Agreements were
not in effect during the entirety of the applicable Measurement Period, based
upon the terms and conditions of the Unilever Brands Agreements and prior
experience which is comparable to the experience the Company anticipates under
the Unilever Brands Agreements.

“Unilever Brands Agreements” means each of the MLA, the Restated MSA and the
MDA.

“Unilever Brands Term” means the period beginning on the Commencement Date (as
defined in the Umbrella Agreement) and ending on either (a) the tenth
(10th) anniversary of the Commencement Date, if, prior to the applicable Put
Closing Date or Call Closing Date (as the case may be), either (i) the time for
giving notice to terminate the Unilever Brands Agreements in accordance with
their respective terms on the sixth (6th) anniversary of the Commencement Date
(an “Early Termination Notice”) has expired and Unilever has not given such
Early Termination Notice, or (ii) Unilever has irrevocably waived its right to
give an Early Termination Notice; or (b) the sixth (6th) anniversary of the
Commencement Date, if, prior to the applicable Put Closing Date or Call Closing
Date (as the case may be), Unilever has given, or has not irrevocably waived its
right to give, an Early Termination Notice; provided that if any one or more of
the Unilever Brands Agreements has been terminated prior to the applicable Put
Closing Date or Call Closing Date (as the case may be) or notice of termination
has been given prior to the applicable Put Closing Date or Call Closing Date (as
the case may be), then with respect to any such Unilever Brands Agreement, the
ending date shall be the effective date of the termination of such Unilever
Brands Agreement.

 

24



--------------------------------------------------------------------------------

“Unilever Director” means a Director nominated by the Unilever Stockholder
pursuant to Section 4.3(a)(i).

“Unilever Group” means Unilever NV, Unilever PLC and their respective Affiliates
from time to time.

“Unilever Group Member” means any member of the Unilever Group.

“Unilever NV” has the meaning set forth in the introductory paragraph to this
Agreement.

“Unilever PLC” means Unilever PLC, a company organized under the laws of England
and Wales.

“Unilever Required Control” means, with respect to a Person, (a) (i) if a
corporation, the aggregate beneficial ownership by Unilever of securities
representing at least 80% of the Total Voting Power in such Person and (ii) if
an Entity other than a corporation, the aggregate beneficial ownership by
Unilever of at least 80% of the partnership or other similar voting interest,
and (b) the right to elect a majority of such Person’s board of directors or
comparable governing body.

“Unilever Sale” has the meaning set forth in Section 8.13.

“Unilever Shares” means the Class B Shares originally issued to or hereafter
acquired by any Unilever Group Member.

“Unilever Stockholder” means, collectively, the Unilever Group Members who from
time to time hold Class B Shares.

“Unilever Valuation Report” has the meaning set forth in Section 8.9.

“Valuation Principles” means objective, generally accepted financial and
valuation procedures utilized in determining the enterprise value of companies
and businesses similarly situated to the Company Group, taking into account the
following factors:

(a) The businesses of the Company Group (in each case taking into account any
long term and contingent liabilities) shall be valued (i) as if 100% of such
businesses were being sold as of the last day of the applicable Measurement
Period without, for the avoidance of doubt, any premium or discount being
applied to reflect the Ownership Interests being sold or transferred, (ii) on
the basis of an open market sale occurring on the last day of the applicable
Measurement Period between a willing seller and a willing, knowledgeable and
arm’s length buyer of such businesses as a whole receiving warranties and
indemnities equivalent to those set forth in the Purchase Agreement,
(iii) assuming that the Company Group has working capital equal to the Company
Group’s average working capital during the applicable Measurement Period which
formed the basis of the Applicable EBITDA and the Base Value computations,
measured on a consistent basis, and (iv) assuming that the Company Group has no
Indebtedness or Cash.

 

25



--------------------------------------------------------------------------------

(b) Appropriate adjustment shall be made to take into account the impact on
valuation of the difference between Non-Arm’s Length Terms and arm’s length
terms and, where EBITDA is the basis for the enterprise value, only to the
extent such impact has not already been taken into account as an adjustment to
Applicable EBITDA.

“Value” means (a) the price per share obtained by the Unilever Stockholder in
the sale of all of its Class B Shares on a Final Exit Date, or (b) if no such
sale has occurred as of the Additional Shares Exercise Date, the Share Price per
share as of such date, as calculated in accordance with the provisions of this
Agreement.

“Veto Matter” has the meaning set forth in Section 4.10.

“Whitmire” means Whitmire Micro-Gen Research Laboratories, a Delaware
corporation and a wholly-owned subsidiary of CMI, together with its
Subsidiaries.

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
which 100% of the outstanding equity securities or partnership or other similar
ownership interests (other than director-qualifying shares or interests, shares
or interests held by trustees and nominal share interests held by individuals or
other entities, including, for the avoidance of doubt, the one share of CMI held
by S.C. Johnson & Son, Inc.) thereof is at the time owned by that Person or one
or more Wholly-Owned Subsidiaries of that Person or a combination thereof.

1.2 Construction. As used in this Agreement, the words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular paragraph, subparagraph, Section, subsection, Article
or other subdivision, and, unless the context otherwise requires, all references
to parties, Sections, Articles, Exhibits or Schedules are to parties to this
Agreement and Sections and Articles of and Exhibits and Schedules to this
Agreement. The table of contents and section headings of this Agreement and
titles given to Exhibits and Schedules to this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement. Whenever the context may require, any pronoun
used in this Agreement will include the corresponding masculine, feminine or
neuter forms, the singular form of nouns, pronouns and verbs will include the
plural and vice versa and, except as otherwise expressly provided in this
Agreement, each term used herein which is defined in GAAP is used herein as so
defined. Any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party will not be employed in the interpretation
or construction of this Agreement.

 

26



--------------------------------------------------------------------------------

1.3 Currency. References to “$” are to United States dollars. All financial
amounts and calculations thereof referred to in this Agreement, and all payments
pursuant to this Agreement, shall be in United States dollars.

ARTICLE II

ORGANIZATION

2.1 Certificate of Incorporation and Bylaws. As of the date of effectiveness of
this Agreement, the Certificate of Incorporation of the Company (the
“Certificate”) and the Bylaws of the Company (the “Bylaws”) shall be in the
forms attached hereto as Exhibits 5 and 6, respectively. The rights and
obligations of the Stockholders with respect to the Company shall be determined
pursuant to the DGCL, the Certificate, the Bylaws and this Agreement. To the
extent that the rights or obligations of a Stockholder are different by reason
of any provision of this Agreement than they would be in the absence of such
provision, this Agreement, to the extent permitted by the DGCL and the
Certificate, shall control.

2.2 Headquarters. The worldwide corporate headquarters and principal office of
the Company shall be at such place as the Board may designate from time to time.
From and after the Closing Date, until changed by action of the Board, the
worldwide corporate headquarters and principal office of the Company will be
located at the Company’s current headquarters in Sturtevant, Wisconsin, U.S.A.

ARTICLE III

STOCKHOLDERS

3.1 Stockholders. The name and business, mailing or residence address of each
Stockholder of the Company and the number and class of Shares held by such
Stockholder are set forth on Schedule A. Henceforth, the Board shall cause
Schedule A to be amended from time to time to reflect the addition or retirement
of Stockholders, or the issuance, purchase or Transfer of Shares, in each case
in accordance with the terms of this Agreement.

3.2 Purchase of Shares. On the Closing Date, Marga paid the Subscription
Payment, in an amount set forth on Schedule A, in consideration for the issue of
the Unilever Shares.

 

27



--------------------------------------------------------------------------------

ARTICLE IV

MANAGEMENT OF THE COMPANY

4.1 The Board.

(a) The business and affairs of the Company will be managed by or under the
direction of the Board, and the Board shall have all powers, subject to
subsection (c) of this Section 4.1, and rights necessary, appropriate or
advisable to effectuate and carry out the purposes and business of the Company.
No Stockholder, by reason of its status as such, shall have any authority to act
for or bind the Company or otherwise take part in the management of the Company.

(b) Without limiting the generality of subsection (a) of this Section 4.1, but
subject to Section II.A.2.b of Article Fourth of the Certificate, subsection
(c) of this Section 4.1 and Sections 4.5 and 4.10, the Board, and the committees
thereof constituted in accordance with Article IV of the Bylaws and Section 4.5,
will be responsible for directing the oversight of the management of the
Company, including, without limitation, the following matters:

(i) Hiring the Chief Executive Officer, Chief Financial Officer and the chief
operating and administrative officers of the Company, evaluating their
performance and planning for their succession;

(ii) Establishing compensation and benefits policies and plans for employees of
the Company, including profit sharing;

(iii) Reviewing and approving Company strategies, the Business Plans and the
Strategic Plan;

(iv) Reviewing and approving significant external business opportunities for the
Company, including, without limitation, acquisitions, mergers and divestitures;

(v) Reviewing external and internal audits and management responses thereto;

(vi) Approving dividends and distributions to Stockholders;

(vii) Reviewing and approving policies of the Company in the areas of
environmental responsibility, employee safety and health and community,
government, employee and customer relations; and

(viii) Reviewing and approving any individual capital expenditure in excess of
$5 million.

(c) Any action of the Board with respect to a Veto Matter shall be subject to
the requirements of Section II.A.2.b of Article Fourth of the Certificate and
Section 4.10 with respect to obtaining Stockholder approval in accordance
therewith, and no such Veto Matter shall become effective until such approval,
if required, has been obtained.

4.2 Size of the Board; Term. The Company shall take such actions as are
necessary, and each of the Stockholders shall vote its Shares and shall take
such other actions as are necessary, to cause the Board at all times from and
after the Closing Date, subject to Sections 4.3(a)(iii) and 4.4(a)(ii), to
consist of eleven Directors in accordance with the Bylaws. The Board shall not
be classified and shall be elected annually. Each Director shall hold office
until a successor is duly elected and qualified or until his or her earlier
death, resignation or removal in accordance with the Bylaws and this Agreement.

 

28



--------------------------------------------------------------------------------

4.3 Nomination of Directors.

(a) The Company shall take such actions as may be lawful and necessary, and each
of the Stockholders (subject to subsection (c) of this Section 4.3) shall vote
its Shares and shall take such other actions as may be necessary, to cause the
Board, at all times from and after the Closing Date, to include the following
Directors nominated and elected as follows:

(i) Unilever Directors. If and so long as Unilever has Unilever Required Control
of the Unilever Stockholder:

(A) If and so long as the Unilever Stockholder has the Full Representation
Holding, the Unilever Stockholder shall be entitled to nominate as Unilever
Directors two Qualified Candidates of any Unilever Group Member to the Board;
and

(B) If the Unilever Stockholder does not have the Full Representation Holding
but continues to have the Minimum Representation Holding, the Unilever
Stockholder shall be entitled to nominate as a Unilever Director one Qualified
Candidate of any Unilever Group Member to the Board.

If the Unilever Stockholder ceases to maintain the Full Representation Holding
or Minimum Representation Holding, as the case may be, the vacancy resulting
from such event shall be filled by an individual nominated by the Holdco
Stockholder, in each case, as more fully set forth in Section 4.4(a).

(ii) Holdco Directors. Except as otherwise provided in Section 4.4(a), the
Holdco Stockholder shall be entitled to nominate four individuals to the Board.

(iii) Independent Directors. The Holdco Stockholder shall be entitled to
nominate five additional individuals to the Board, each of whom shall satisfy
the requirements to be an Independent Director; provided, that as of the date
hereof, the Incumbent Independent Directors shall continue to serve on the Board
pursuant to this subsection (iii).

(b) The Unilever Stockholder shall, prior to the nomination of any Unilever
Director (including the nomination of any Director chosen to fill a vacancy
pursuant to Section 4.4(b)(i)), give the Holdco Stockholder a reasonable
opportunity to raise any objections as to his or her suitability, and the Holdco
Stockholder shall, prior to the nomination of any Holdco Director (including the
nomination of any Director chosen to fill a vacancy pursuant to
Section 4.4(a)(i), (a)(ii) or (b)(ii)), give the Unilever Stockholder a
reasonable opportunity to raise any objections as to his or her suitability. The
Holdco Stockholder shall, prior to the nomination of any Independent Director
(other than Incumbent Independent Directors but including the nomination of any
Independent Director chosen to fill a vacancy pursuant to Section 4.4(a)(i),
(a)(ii), (a)(iii) or (b)(iii)), deliver to the Unilever Stockholder a copy of an
Independence Questionnaire for such Independent Director demonstrating such
Independent Director’s compliance with the criteria set forth in the definition
of “Independent Director” herein and give the Unilever Stockholder a reasonable
opportunity to raise any objections as to his or her suitability and, upon
reasonable notice and during normal business hours, to interview such
Independent Director at a mutually convenient location. The Holdco Stockholder
shall also deliver to the Unilever Stockholder no later than one week prior to
the Election Meeting at which Independent Directors (other than Incumbent
Independent Directors) shall be elected or re-elected (as the case may be) or at
the Unilever Stockholder’s reasonable request, but not more frequently than once
every Fiscal Year in respect of any particular Independent Director, copies of
Independence Questionnaires for such Independent Directors.

 

29



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, nothing in this Agreement shall require the
Unilever Stockholder to vote the Unilever Shares or act by written consent to
elect any Holdco Director or Independent Director nominated by the Holdco
Stockholder pursuant to this Section 4.3 or Section 4.4.

(d) The Unilever Stockholder shall provide, at the Company’s reasonable request,
any information about a Unilever Director or any member of the Unilever Group as
may be required to enable the Company or its Affiliates to comply with the
Exchange Act, the Securities Act and the rules and regulations thereunder.

(e) Notwithstanding the foregoing, the Unilever Stockholder’s right to continued
Board representation pursuant to this Agreement shall be subject to compliance
with Section 8 of the Clayton Act relating to interlocking directorates.

4.4 Vacancies; Removal.

(a) (i) If the Unilever Stockholder ceases to have the Full Representation
Holding but continues to have the Minimum Representation Holding, then one of
the Unilever Directors (as designated by the Unilever Stockholder in its sole
discretion, or, in the absence of such designation, designated by the Holdco
Stockholder) shall be deemed to have resigned effective immediately upon the
occurrence of such event, and the Unilever Stockholder, the Holdco Stockholder
and the Company shall take all actions necessary to give effect to such
resignation. Any vacancy resulting from any such resignation described in this
subsection (i) shall be filled with either an Holdco Director or an Independent
Director nominated by the Holdco Stockholder.

(ii) If the Unilever Stockholder ceases to have the Minimum Representation
Holding, then any and all Unilever Directors then remaining as Directors shall
be deemed to have resigned effective immediately upon the occurrence of such
event, and the Unilever Stockholder, the Holdco Stockholder and the Company
shall take all actions necessary to give effect to such resignation. If
following such resignation, the Unilever Stockholder continues to own Unilever
Shares, any vacancy resulting from any such resignation described in this
subsection (ii) shall be filled with an Independent Director nominated by the
Holdco Stockholder to the extent necessary to maintain a majority of Independent
Directors on the Board but otherwise (x) such vacancy may be filled with a
Holdco Director nominated by the Holdco Stockholder or (y) the number of
Directors may be reduced to eliminate such vacancy.

 

30



--------------------------------------------------------------------------------

(iii) If an Independent Director (other than an Incumbent Independent Director)
ceases to qualify as an Independent Director hereunder, as determined by
reference to such Independent Director’s Independence Questionnaire, such
Independent Director shall not be nominated for reelection at the Election
Meeting following receipt by the Company of such Independence Questionnaire and
the resulting vacancy shall be filled with an Independent Director nominated by
the Holdco Stockholder.

(b) If a vacancy on the Board occurs as a result of a death, disability,
resignation, removal or otherwise of a Director (other than the resignation of a
Unilever Director pursuant to subsection (a)(i) or (ii) of this Section 4.4 but
including any replacement pursuant to subsection (a)(iii) of this Section 4.4),
such vacancy shall be filled as follows, and the provisions of Section 4.3, as
relevant (including with respect to the raising of objections but excluding any
shareholder vote), shall apply to the filling of such vacancy:

(i) If such vacancy results from the death, disability, resignation, removal or
otherwise of a Unilever Director, such vacancy shall be filled by the Unilever
Stockholder.

(ii) If such vacancy results from the death, disability, resignation, removal or
otherwise (including pursuant to Section 4.3(a)(iii)) of a Holdco Director, such
vacancy shall be filled by the Holdco Stockholder.

(iii) If such vacancy results from the death, disability, resignation, removal
or otherwise of an Independent Director, such vacancy shall be filled with
another Independent Director nominated by the Holdco Stockholder.

(c) (i) Subject to subsection (ii) of this Section 4.4(c), the Directors elected
under Section 4.3(a) shall hold office until the next election of Directors and
until their successors shall have been elected and qualified.

(ii) Each Director (including an Independent Director) may be removed and
replaced, with or without cause, at any time by the Stockholder that nominated
him or her, but, except as provided in this Section 4.4, may not be removed or
replaced by any other means. The Holdco Stockholder shall notify the Unilever
Stockholder of, and consult with the Unilever Stockholder with respect to, its
intent to remove or replace any Independent Director prior to such removal or
replacement, but such removal or replacement shall be at Holdco’s sole
discretion. A Stockholder who removes one or more of its Directors from the
Board or whose nominee otherwise is no longer a Director will promptly notify
the other Stockholders as to the name of its replacement Director. Any
Stockholder who removes a Director from office, or whose nominee vacates office
under this Section 4.4, shall, jointly and severally, with any other Stockholder
voting for such removal, indemnify each other Stockholder and the Company
against any claim, whether for compensation for loss of office, wrongful
dismissal or otherwise, which arises out of that Director ceasing to hold
office.

 

31



--------------------------------------------------------------------------------

4.5 Committees.

(a) Subject to the exercise by the Board of its fiduciary duties, the Company
and each of the Stockholders shall take such actions as are necessary to cause
the following committees of the Board to be constituted in accordance with
Article IV of the Bylaws:

(i) An Audit Committee constituted solely of Independent Directors, which shall
operate in accordance with the Audit Committee Charter. The Unilever Stockholder
may appoint one of the Unilever Directors as an observer to attend, but not vote
at, meetings of the Audit Committee. Such observer shall be provided the same
rights with respect to the receipt of materials, advance notification of
meetings and participation in meetings as are afforded to members of the Audit
Committee.

(ii) A Compensation Committee, which shall operate in accordance with the
Compensation Committee Charter. The Compensation Committee shall include one of
the Unilever Directors, but shall otherwise be constituted solely of Independent
Directors.

(b) All other committees of the Board (other than (i) committees constituted
(A) for the purpose of assessing or determining any matter in which any Unilever
Group Member or Unilever Director has any interest materially adverse to any
interest of any Company Group Member, including, without limitation, the rights
of the Unilever Stockholder under this Agreement, the Purchase Agreement or any
Ancillary Document, (B) solely of Independent Directors in order to comply with,
or to be afforded protections under Delaware law, including the DGCL (including,
without limitation, Sections 144 and 145 of the DGCL), or (C) pursuant to
Section 8.13(e), or (ii) any Special Bankruptcy Committee) shall include one of
the Unilever Directors as a member.

4.6 Election Meetings. Subject to Section 4.3(c), at each and every Election
Meeting held after the Closing Date, each Stockholder hereby agrees to vote or
act by written consent with respect to (or cause to be voted or acted upon by
written consent) (i) all Shares held of record or beneficially owned by such
Stockholder at the time of such vote or action by written consent and (ii) all
Shares as to which such Stockholder at the time of such vote or action by
written consent has voting control, in each case in favor of the election of the
Directors nominated in accordance with Section 4.3 to serve on the Board.

4.7 Chairman of the Board. The Holdco Stockholder shall be entitled to appoint
one of the Holdco Directors to act as the Chairman, who shall preside at any
Stockholders’ Meeting at which he or she is present.

4.8 Board Meetings.

(a) Except as otherwise set forth in the Bylaws, all actions of the Board will
be taken at meetings of the Board in accordance with this Section 4.8.

(b) As soon as practicable after the election of Directors as provided in
Section 4.3, the Board will meet for the purpose of organization and the
transaction of other business as provided in the Bylaws.

 

32



--------------------------------------------------------------------------------

(c) Regular meetings of the Board will be held at such times as are provided in
the Bylaws, but no less frequently than once each Fiscal Quarter.

(d) Special meetings of the Board will be held whenever called by the Chairman,
the Chief Executive Officer or any Stockholder that is entitled to nominate at
least one Director. Any and all business may be transacted at a special meeting
that may be transacted at a regular meeting of the Board.

(e) The Board may hold its meetings at such place or places as the Board may
from time to time by resolution determine or as may be designated in the
respective notices or waivers of notice thereof. The Company will use reasonable
efforts to schedule the time and place of each meeting of the Board so as to
ensure that a quorum and at least one Director nominated by each Stockholder
will be present at each such meeting. Members of the Board or any committee
thereof may participate in and act at any meeting of the Board or such committee
through video conference or the use of a conference telephone or other
communications equipment, in each case by means of which all persons
participating in the meeting can hear each other, and participation in the
meeting by such means shall constitute presence in person at the meeting.

(f) Notices of regular meetings of the Board or of any adjourned regular meeting
will be given at least four weeks prior to such meeting, unless otherwise agreed
in writing by each Stockholder. Notices of special meetings of the Board or of
any adjourned special meeting will be faxed by the Secretary or an Assistant
Secretary to each Director addressed to him or her at his or her residence or
usual place of business, so as to be received at least five Business Days
(excluding days on which the principal office of the Company is not open for
business) before the day on which such meeting is to be held. Such notice will
include the purpose, time and place of such meeting and will set forth in
reasonable detail the matters to be considered at such meeting. However, notice
of any such meeting need not be given to any Director if such notice is waived
by him or her in writing, whether before or after such meeting is held, or if he
or she is present at such meeting (unless such Director objects, before any
business is conducted thereat, to the holding of such meeting without due
notice), or with respect to regular meetings scheduled at a meeting of the Board
held at least 30 calendar days prior to the date of a subsequent meeting.

(g) Meetings of the Board will be presided over by the Chairman or, if the
Chairman is not present, a Director designated by the Chairman. The Secretary of
the Company or, in the case of his or her absence, any Person whom the Person
presiding over the meeting may appoint, will act as secretary of such meeting
and keep the minutes thereof.

4.9 Compensation. Unless the Stockholders otherwise agree in writing, no
Director will be entitled to any compensation from the Company in connection
with his or her services as a Director, except that Independent Directors will
be entitled to compensation for their service as such, the amount and nature of
which will be determined from time to time by the Board.

 

33



--------------------------------------------------------------------------------

4.10 Veto Matters.

(a) Subject to subsections (b) and (c) of this Section 4.10, each of the
following matters, and only the following matters, will constitute a “Veto
Matter,” and the Company shall not, and, to the extent restrictions apply, the
Company shall cause its Subsidiaries to not, without the prior approval of the
Stockholders by the Requisite Vote taken in accordance with Section II.A.2.b of
Article Fourth of the Certificate (the “Supermajority Approval”), take any of
the following actions:

(i) The entering into by the Company of any transaction or transactions of a
type specified in this Section 4.10(a)(i) or the entering into by any Subsidiary
of the Company of any transaction or transactions of a type specified in this
Section 4.10(a)(i) (other than, in any such case, any such transaction between
or among any Wholly-Owned Subsidiary of the Company, on the one hand, and the
Company or any other Wholly-Owned Subsidiary of the Company, on the other hand):

(A) except as otherwise provided in Section 7.2 or subsection (c)(i) of this
Section 4.10, any acquisition or disposition (whether by way of distribution,
sale, merger, consolidation, combination, lease, assignment, license, transfer
or other disposition) of any Entity, property or assets (including intellectual
property), any joint venture, alliance or capital project, in any such case
involving the Company or any of its Subsidiaries and having an aggregate fair
market value or which pursuant to the terms thereof will result in aggregate
expenditures or payments in excess of (1) $50 million individually, or (2) $10
million individually and $100 million collectively with other such transactions
entered into in the immediately preceding twelve months, other than any of the
foregoing relating to feeders or dosing equipment provided to customers
(including such equipment so provided on a leased or free on loan basis) or
acquired in the Ordinary Course of Business;

(B) the issuance of any additional shares of capital stock, including Shares and
Common Stock Equivalents, or other equity or equity-related interests (other
than performance-based cash compensation of employees under employee benefit
plans), including any of the foregoing held in treasury, to any Person
(including any Stockholder or pursuant to a Public Offering) after the date
hereof, other than the issuance of any of the foregoing by any Subsidiary of the
Company to either the Company or any other Subsidiary of the Company;

(C) except as otherwise provided in Section 7.2 or subsection (c)(i) of this
Section 4.10, any merger, consolidation or similar business combination or any
sale of all or substantially all of the assets or equity or any reorganization
or recapitalization having similar effect, in each case, of the Company or any
Subsidiary of the Company;

(D) the liquidation or dissolution of the Company or any Subsidiary (other than
a Wholly-Owned Subsidiary) of the Company; and

(E) the purchase or investment by the Company or any Subsidiary of the Company
of a minority equity investment or investment in the nature of Indebtedness in
any Entity if such purchase or investment has a fair market value or pursuant to
the terms thereof will result in payments exceeding $10 million;

 

34



--------------------------------------------------------------------------------

(ii) The entering into by the Company or any Subsidiary of the Company of any
material line of business unrelated to the Business;

(iii) The closing, winding-up, discontinuation or other exiting or termination
(other than by way of any disposition of the type described in subsection (i)(A)
of this Section 4.10(a)) by the Company or any of its Subsidiaries of any line
of business that the Company or any of its Subsidiaries is engaged in as of the
date hereof, if such line of business generated more than $5 million of EBITDA
during the four full Fiscal Quarters immediately preceding the date on which the
Supermajority Approval is sought with respect to such closing, winding-up,
discontinuation or other exiting or termination and such closing, winding-up,
discontinuation or other exiting or termination is commenced after such
Supermajority Approval has been obtained;

(iv) The amendment, supplement or other modification of the principles or
policies governing the amount, timing, frequency or method of calculation of
dividends or distributions to the Stockholders from that described on Exhibit 7
(the “Agreed Dividend Policy”) or the declaration by the Company of dividends or
distributions in violation of the Agreed Dividend Policy, other than pro rata
dividends or distributions to holders of Common Stock as may be required, and
which are used, to enable the Holdco Stockholder to effect repurchases from
employees of the Company and its Subsidiaries, pursuant to the Management Plan
Documents, of shares of Holdco’s capital stock issued pursuant to grants
approved by the Compensation Committee of the Board;

(v) The Incurrence by the Company or any of its Subsidiaries after the date
hereof of Indebtedness, other than (A) Indebtedness in the nature of revolving
credit or working capital Indebtedness up to the aggregate principal amount
available under the revolving credit facility included in the Credit Agreement
on the date hereof (the “Revolving Credit Limits”), (B) Indebtedness under the
Accounts Receivable Securitization Facility up to (1) the aggregate principal
amount available thereunder as of the date of the Purchase Agreement, or
(2) such higher amounts available thereafter, provided, that the difference
between (1) and (2) are subtracted from either the Revolving Credit Limits or
other Indebtedness permitted to be Incurred hereunder (including term debt under
the Credit Agreement), (C) any additional Indebtedness over the aggregate
principal amount outstanding as of the date hereof, other than Indebtedness
permitted to be Incurred pursuant to clauses (A) and (B) of this
Section 4.10(a)(v), of no more than $50 million, provided, however, that in
determining whether Indebtedness exceeds the $50 million described in this
clause (C) at any time, the amortization of discount of the Note shall not be
taken into account, and (D) Indebtedness Incurred in connection with the
amendment, refinancing, modification, replacement, renewal, restatement,
refunding, deferral, extension, supplement, reissuance or resale (“Indebtedness
Replacement”) of (I) the Indebtedness evidenced by the agreements described in
clauses (A), (B) or (C) (including in the case of the Credit Agreement, both
term and revolving indebtedness), (II) the Note up to the Accreted Value
thereof, and (III) the 144A Notes, provided, that the Indebtedness Incurred in
connection with the Indebtedness Replacement does not exceed the aggregate
amount of the Indebtedness outstanding under the agreements, notes and
instruments to which such Indebtedness Replacement relates immediately prior to
such Indebtedness Replacement.

 

35



--------------------------------------------------------------------------------

(vi) The settlement by the Company or any of its Subsidiaries of any action,
suit, claim or proceeding, including any investigation by a Governmental
Authority, that would impose any material restrictions on the operations of the
Company and its Subsidiaries, taken as a whole, or involving amounts in excess
of $10 million, other than any such action, suit, claim, proceeding or
investigation covered by insurance and for which insurance coverage has not been
disclaimed in writing by the insurer;

(vii) Any change in the Company’s or any of its Subsidiaries’ independent
auditors from Arthur Andersen LLP;

(viii) Any Affiliate Transaction;

(ix) The redemption, purchase, acquisition, defeasance or retirement of any of
the Company’s Common Stock or other equity securities or Common Stock
Equivalents except, in each case, as specifically contemplated by this
Agreement;

(x) Except as may be required by Applicable Law or any changes therein and
subject to Section 6.6(b), (A) any repeal or amendment of the Certificate, or
(B) any repeal or amendment of, or adoption of any provision inconsistent with
or which relates to the subject matter of, any provision in the Bylaws, other
than Article I, and Articles V through VIII, of the Bylaws;

(xi)(A) The adoption by the Company or any of its Subsidiaries of any stock
option or employee stock ownership plan or the issuance of any equity securities
pursuant to any such plan, or (B) (1) the adoption by the Company or any of its
Subsidiaries in any 12-month period of any new employee benefit plan that
individually (a “New Material Benefit Plan”) or plans that in the aggregate
would result in an increase in the aggregate annual cost of benefits in excess
of 10% of the aggregate annual cost of benefits of the Company Group for the
prior Fiscal Year, or (2) the amendment by the Company or any of its
Subsidiaries of benefit levels provided under any employee benefit plan set
forth on Exhibit 8, which amendment would result in an increase in the annual
cost of benefits under such plan in excess of 10% of the annual cost of benefits
of the Company Group under such plan for the prior Fiscal Year, exclusive, in
each case, of any such increases (including healthcare premium, prescription
plan and other provider costs) attributable to general market increases in the
cost of providing the same or comparable benefits or third party cost and
premium increases applicable to then existing terms and conditions; provided,
however, that Exhibit 8 shall be amended from time to time to include any New
Material Benefit Plan adopted in accordance with this subsection (xi);

(xii) Any amendment of the Compensation Committee Charter, other than an
immaterial amendment to such Charter; and

(xiii) Any amendment of the Audit Committee Charter, other than any amendment to
conform such charter to the recommendations issued from time to time by the Blue
Ribbon Committee on Improving the Effectiveness of Corporate Audit Committees or
similar body performing a comparable function with respect to the composition
and functioning of audit committees of boards of directors of United States
publicly traded corporations.

 

36



--------------------------------------------------------------------------------

(b) Subject to subsection (c) of this Section 4.10, neither the Company nor any
of its Subsidiaries shall effect any Veto Matter unless such Veto Matter has
been submitted to, and approved by, the Board if and to the extent required by
the DGCL, and the Stockholders by the Requisite Vote in accordance with Section
II.A.2.b of Article Fourth of the Certificate and this Section 4.10; provided,
however, that without requirement of further consent, action or approval of the
Board or the Stockholders, including any Supermajority Approval, the Company and
its Subsidiaries are authorized to (i) enter into each of the Transaction
Documents (other than this Agreement), to perform their obligations and exercise
any and all of their rights and remedies thereunder and to consummate the
transactions contemplated thereby, all of which actions are approved, ratified
and confirmed and shall not constitute Veto Matters hereunder, and (ii) enter
into each of the Financing Agreements, perform their obligations thereunder and
consummate the transactions contemplated thereby, all of which actions are
approved, ratified and confirmed.

(c) Notwithstanding anything in this Agreement to the contrary, the Company and
its Subsidiaries may, without the Supermajority Approval:

(i) take such action as may be necessary or appropriate to enable the Company
(directly or indirectly and contemporaneously with, or conditional upon the
performance of, its obligations under Article VIII) to perform its obligations
under Article VIII in connection with a Partial Repurchase, including, without
limitation, any Refinancing and any action relating to a Refinancing or the
reduction of Indebtedness under the Financing Agreements, and may effect any
Veto Matter in connection with a Partial Repurchase, except for the Veto Matters
described in Sections 4.10(a)(i)(D) (as to the Company) and (E), (ii), (iv),
(vi), (vii), (ix) (except with respect to purchases of the Unilever Shares) and
(x) through (xiii), duly approved by the Board in connection therewith,
including, without limitation, the sale, transfer or other disposal of part or
all of the Company’s Japanese business, divisions, assets or Subsidiaries
(including through the public sale of securities); provided, however, that all
Net Proceeds of any such Veto Matter effected without the Supermajority Approval
are used to enable the Company to perform its obligations under Article VIII;
provided, further, that the consummation of any such Veto Matter effected
without the Supermajority Approval shall not materially impair the Company’s
ability to purchase the Remaining Unilever Shares; provided, further, that the
Share Price for the Remaining Unilever Shares shall not, after consummation of
any such Veto Matter effected without the Supermajority Approval, be reduced
(including pursuant to Section 8.8), as a result of any Veto Matter described in
Section 4.10(a)(i)(B) being effected without the Supermajority Approval which
dilutes the equity interest of the Unilever Stockholder in the Company and, if
such Share Price is fixed in accordance with Article VIII, such fixed amount
shall not take account of any such dilution; provided, further, that no Veto
Matter shall be effected in connection with a Partial Repurchase without the
Supermajority Approval to the extent that, as a result of effecting such Veto
Matter, the Unilever Stockholder’s Ownership Interest would be reduced below
10%;

 

37



--------------------------------------------------------------------------------

(ii) enter into and consummate any Refinancing and any purchase of the Unilever
Shares and/or Notes then beneficially owned by the Unilever Stockholder in
accordance with Article VIII and take any action and effect any Veto Matter, in
each case in connection with the purchase of all such Unilever Shares and/or
Notes;

(iii) following any event of default under the Note or the Financing Agreements,
take any action or enter into any transaction described in
Section 4.10(a)(i)(A), (C) and (D), 4.10(a)(iii) or 4.10(a)(v), and with respect
to such actions and transactions, each of the Stockholders hereby agrees,
consents to and acknowledges the provisions of the Financing Agreements,
including the requirement to apply the proceeds of certain sales of capital
stock and assets to the reduction of Indebtedness, and the rights, remedies and
powers of the lenders or noteholders (other than any Unilever Group Member) and
holders of collateral thereunder, and to the exercise thereof by such lenders,
noteholders and holders with respect to the Company and its Subsidiaries;

(iv) perform the Assumed Liabilities, all liabilities and obligations of the
Companies (as defined in the Purchase Agreement) and all leases, subleases,
rental agreements, insurance policies, sales orders, licenses (including
Intellectual Property licenses), agreements, purchase orders, instruments of
indebtedness, guarantees and any and all other contracts or binding arrangements
(whether written or oral or through course of dealing, in each case, to the
extent binding) of (A) any member of the Unilever Group, relating to the
DiverseyLever Business, or (B) any of the Companies, in each case as in effect
as of the date of the Purchase Agreement;

(v) repay any Indebtedness outstanding after the Closing Date under the $12
million Promissory Note, dated November 5, 1999, issued by CMI in favor of
Holdco (the “Holdco Note Indebtedness”); and

(vi) effect any purchase of the Unilever Shares in connection with an Early
Unilever Sale and take any action and effect any Veto Matter, in each case in
connection with the purchase of all such Unilever Shares.

(d) In connection with the Company seeking Supermajority Approval of a Veto
Matter, such Veto Matter shall be considered at a meeting of the Board called in
accordance with this Agreement and the Bylaws prior to any request for such
Supermajority Approval. Thereafter, the Company may deliver to the Unilever
Stockholder such request accompanied by a form of written consent with respect
to such Veto Matter. The Unilever Stockholder shall respond to such request as
promptly as practicable but not later than 10 Business Days after its receipt
thereof; provided, however, that the Unilever Stockholder’s failure to respond
within such 10-Business Day period shall not be deemed to constitute its
approval thereof.

4.11 Annual Budgets. As promptly as practicable following the Closing Date for
the remaining part of the first Fiscal Year ending at least two months after the
Closing Date, and for each Fiscal Year thereafter (including, if a change in the
date on which a Fiscal Year ends would result in a fiscal year period of less
than 12 months, for such period), the executive officers of the Company will
timely prepare or cause to be prepared and submitted to the Board for its
review, consideration and approval (a) a capital budget (the “Annual Capital
Budget”) for such Fiscal Year, which will set forth in reasonable line item
detail the proposed capital expenditures of the Company for such Fiscal Year or
part thereof, and (b) an operating budget for the Company for such Fiscal Year
or part thereof (displaying anticipated statements of income, certain types of
operating costs, cash flows, capital expenditures, balance sheets and key budget
assumptions) (the “Annual Operating Budget” and together with the Annual Capital
Budget, the “Business Plan”). Each Annual Operating Budget prepared for a Fiscal
Year or part thereof ending after the fourth anniversary of the Closing Date
shall also identify any Special Items and any Post Measurement Period Special
Programs proposed for such Fiscal Year or part thereof. Draft copies of the
Business Plan will be provided to each Director not later than 20 calendar days
prior to the meeting of the Board at which such Business Plan will be presented
for approval. During such 20-day period, the Unilever Stockholder shall have a
reasonable opportunity, upon reasonable notice and during normal business hours,
to discuss the Business Plan and provide comments thereon to the Company’s
management, and, at the Unilever Stockholder’s request, the Company shall
communicate any written comments of the Unilever Stockholder on the Business
Plan to each member of the Board prior to the meeting of the Board convened for
the purpose of considering and voting on such Business Plan (the “Business Plan
Meeting”). At each Business Plan Meeting, Special Items and Post Measurement
Period Special Programs shall be considered and voted on separately from the
Business Plan and a record shall be kept of whether the Capital Directors voted
for or against approval thereof.

 

38



--------------------------------------------------------------------------------

4.12 Strategic Plan. The executive officers of the Company will timely prepare
or cause to be prepared and submitted to the Board for its review, consideration
and approval, on a periodic basis (but at least once every three years), a draft
strategic plan (the “Strategic Plan”) for the five Fiscal Years following the
Closing Date. Draft copies of the Strategic Plan will be provided to each
Director not later than 20 calendar days prior to the meeting of the Board at
which such Strategic Plan will be presented for approval. During such 20-day
period, the Unilever Stockholder shall have a reasonable opportunity, upon
reasonable notice and during normal business hours, to discuss the Strategic
Plan and provide comments thereon to the Company’s management, and, at the
Unilever Stockholder’s request, the Company shall communicate any written
comments of the Unilever Stockholder on the Strategic Plan to each member of the
Board prior to the meeting of the Board convened for the purpose of considering
and voting on such Strategic Plan. The first Strategic Plan shall be prepared
and provided to the Unilever Stockholder and each member of the Board before, on
or within 12 months after the Closing Date.

4.13 Material Legal Proceedings. The executive officers of the Company will
present to the Board for its approval and consideration any plan or proposal to
initiate any Material Legal Proceeding by or on behalf of the Company or any
Subsidiary of the Company.

4.14 Bankruptcy Events. Any authority of the Board with respect to (a) a case or
proceeding to which the Company or any Subsidiary of the Company is a party
under any applicable federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect (“Bankruptcy Laws”); (b) the consent to
the entry of relief against the Company or any Subsidiary of the Company;
(c) the consent to the appointment of a receiver, liquidator, or other similar
official, including any assignee, trustee, custodian or sequestrator under any
Bankruptcy Laws, or the taking possession by any such official of any
substantial part of the

 

39



--------------------------------------------------------------------------------

property of the Company or any Subsidiary of the Company; or (d) the taking of
any corporate action in furtherance of any of the foregoing (each, a “Bankruptcy
Event”) shall be exercised by a Special Bankruptcy Committee constituted
pursuant to Section 4.3 of the Bylaws. Each Stockholder agrees and acknowledges
that, under Applicable Law, the Directors and the Stockholders may have
fiduciary duties to parties other than the Company and the Stockholders,
including creditors, in connection with a Bankruptcy Event.

4.15 Interview Rights. The Company shall provide any person who would otherwise
be eligible to be a Qualified Candidate of any Unilever Group Member and who is
designated in writing by the Unilever Stockholder with a reasonable opportunity
to interview, at the Unilever Stockholder’s request and sole expense, any
candidate being considered by the Compensation Committee for the position of
Chief Executive Officer (other than Edward F. Lonergan) or Chief Financial
Officer (other than Joseph F. Smorada) prior to his or her approval or election
to such position by the Compensation Committee.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

As of May 1, 2006, and except as set forth on Schedule B, each Stockholder
(except with respect to Sections 5.7 and 5.8) and, with respect to Sections 5.1
through 5.5, 5.7 and 5.8, the Company hereby represents and warrants to the
Company and/or the other Stockholders, as applicable, that:

5.1 Organization. It is duly organized, validly existing and in good standing
and has full power and authority to own and operate its assets and properties
and carry on its business as presently being conducted and as presently proposed
to be conducted (including in the manner contemplated by this Agreement).

5.2 Authority. It has duly authorized the execution and delivery of this
Agreement and the transactions contemplated hereby. It has full power and
authority to execute and deliver, and to perform its obligations under, this
Agreement.

5.3 Consents and Approvals. Except as may be required pursuant to Sections 8.3,
8.6 and 8.13, and assuming the truth and accuracy of the representations and
warranties set forth in, and subject to, Section 5.6, all authorizations,
approvals and consents, if any, required to be obtained from, and all
registrations, declarations and filings, if any, required to be made with, all
governmental authorities and regulatory bodies to permit such Stockholder to
acquire the Shares, and for such Stockholder or the Company, as applicable, to
execute and deliver, and to perform its obligations under, and the transactions
contemplated by, this Agreement, have been obtained or made, as the case may be,
and all such authorizations, approvals, consents, registrations, declarations
and filings are in full force and effect (in each case under this Section 5.3,
including without limitation, the transactions contemplated by Article VIII, but
subject to the terms and conditions thereof).

 

40



--------------------------------------------------------------------------------

5.4 No Violations. Subject to the provisions of Sections 8.3, 8.6 and 8.13 and
the satisfaction of the conditions specified therein: (a) neither the
acquisition by such Stockholder of the Shares being acquired by it, nor the
execution or delivery by such Stockholder or the Company, as applicable, of this
Agreement, or the consummation by such Stockholder or the Company, as
applicable, of the transactions herein contemplated, nor the fulfillment by such
Stockholder or the Company, as applicable, of the terms and provisions hereof
(i) will conflict with, violate or result in a breach of, any of the terms,
conditions or provisions of any law, regulation, order, writ, injunction,
decree, determination or award of any court, governmental department, board,
agency or instrumentality or any arbitrator, applicable to such Stockholder or
the Company, as applicable, or (ii) will conflict with, violate or result in a
breach of, or constitute a default under any of the terms, conditions or
provisions of its charter documents or bylaws, and (b) neither the acquisition
by such Stockholder of the Shares being acquired by it, nor the execution or
delivery by such Stockholder or the Company, as applicable, of this Agreement,
or the consummation by such Stockholder or the Company, as applicable, of the
transactions herein contemplated, nor the fulfillment by such Stockholder or the
Company, as applicable, of the terms and provisions hereof, (x) will conflict
with, violate or result in a breach of, or constitute a default under any of the
terms, conditions or provisions of any loan agreement, indenture, trust deed or
other agreement or instrument to which it is a party or by which it is bound, or
(y) result in the creation or imposition of any lien, charge, security interest
or encumbrance of any nature whatsoever upon any of its property or assets.

5.5 Litigation. There is no action, suit or proceeding pending or, to the best
of its knowledge, threatened (nor, to the best of its knowledge, is there any
pending investigation) against or affecting any of its properties in any court
or before or by any governmental department, board, agency or instrumentality or
arbitrator which, if adversely determined, would materially impair its ability
to perform its obligations under this Agreement, and it is not in default under
any applicable order, writ, injunction, decree or award of any court, any
governmental department, board, agency or instrumentality, or any arbitrator,
other than such violations, if any, which individually or in the aggregate,
would not have a material adverse effect on its ability to perform its
obligations under this Agreement.

5.6 Securities. (a) Such Stockholder is an “accredited stockholder” as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act; (b) it has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Company and
making an informed investment decision with respect thereto; (c) it is able to
bear the economic and financial risk of an investment in the Company for an
indefinite period of time; (d) it is acquiring interests in the Company for
investment only and not with a view to, or for resale in connection with, any
distribution to the public or public offering thereof or with any present
intention of distributing or selling the same; (e) for the purpose of complying
with the Securities Act, including Regulation D thereunder, it is familiar with
the business of the Company and has had an opportunity to discuss the Company’s
business, management and financial affairs with its management and has had the
opportunity to obtain (and has obtained to its satisfaction) such information
about the business, management and financial affairs as it has requested; (f) it
understands that the interests in the Company have not been registered under the
securities laws of any jurisdiction and cannot be Transferred unless they are
subsequently registered and/or qualified under applicable securities laws and
the provisions of this Agreement have been complied with; (g) it has not been
organized, reorganized or recapitalized specifically for the purpose of
investing in the Company, or if organized, reorganized or recapitalized
specifically for the purpose of investing in the Company, each of the
stockholders, partners, members or other owners of such Stockholder is an
“accredited stockholder” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act; and (h) it is a resident of the jurisdiction set forth
in its address on Schedule A.

 

41



--------------------------------------------------------------------------------

5.7 No Registration. Assuming the truth and accuracy of the representations and
warranties in Section 5.6, neither the Company nor, to its knowledge, any
Persons acting on its behalf has (a) engaged in any form of general solicitation
or general advertising (within the meaning of Rule 502(c) under the Securities
Act) in connection with the offer or sale of the Shares in the United States, or
(b) taken any action which would require the registration of the Shares under
the Securities Act.

5.8 Investment Company Act. The Company is not, as a result of the transactions
contemplated hereby or the Financing Agreements or the receipt or application of
the proceeds therefrom, an investment company under the Investment Company Act
of 1940, as amended, it being understood that this representation does not cover
any attributes of, or the result of the acquisition of, the DiverseyLever
Business, the Shares (as defined in the Purchase Agreement) or the Assets.

5.9 Survival. The representations and warranties of the Company and the
Stockholders hereunder shall terminate on the respective dates set forth below,
in each case following May 1, 2006:

 

Section 5.1    Six years Section 5.2    Indefinitely Section 5.3    Six years
Section 5.4(a)    Six years Section 5.4(b)    Two years Section 5.5    Two years
Section 5.6    Two years Section 5.7    Two years

ARTICLE VI

COVENANTS

6.1 Financial Statements and Other Information. The Company shall deliver to
each Director:

(a) as soon as available but in any event within 30 calendar days after the end
of each monthly accounting period in each Fiscal Year (other than the last
monthly accounting period in each Fiscal Year), unaudited consolidated
statements of income and cash flows of the Company for such monthly period and
for the period from the beginning of the Fiscal Year to the end of such month,
and unaudited consolidated balance sheets of the Company as of the end of such
monthly period, setting forth in each case comparisons to the Company’s Annual
Operating Budget and to the corresponding period in the preceding Fiscal Year;

 

42



--------------------------------------------------------------------------------

(b) as soon as available but in any event within 50 calendar days after the end
of each Fiscal Quarter (other than the last Fiscal Quarter in each Fiscal Year),
unaudited consolidated statements of income and cash flows of the Company for
the period from the beginning of the applicable Fiscal Year to the end of such
Fiscal Quarter, and unaudited consolidated balance sheets of the Company as of
the end of such Fiscal Quarter, setting forth in each case comparisons to the
Company’s Annual Operating Budget and to the corresponding period and date in
the preceding Fiscal Year, all prepared in accordance with GAAP (subject to
normal year-end adjustments); and

(c) within 90 calendar days after the end of each Fiscal Year, audited
consolidated statements of income and cash flows of the Company for such Fiscal
Year, and audited consolidated balance sheets of the Company as of the end of
such Fiscal Year, setting forth in each case comparisons to the Annual Operating
Budget and to the preceding Fiscal Year, all prepared in accordance with GAAP
and accompanied by an opinion of a “Big Five” independent public accounting
firm;

in each case, with substantially the same amount of detail and explanation as is
set forth in the financial statements of the Company covering comparable periods
prior to September 30, 2001 that have heretofore been provided to Unilever.

6.2 Maintenance of Books. The Company shall keep at its principal office books
and records typically maintained by Persons engaged in similar businesses and
which shall set forth a true, accurate and complete account of the Company’s
business in all material respects. Such books and records shall be kept in
accordance with GAAP. The Company shall keep appropriate minutes of the
proceedings of its Stockholders, the Board and its committees.

6.3 Biannual Review. The Company shall permit any duly authorized
representatives designated in writing by any Stockholder, solely for the
purposes of the evaluation of Unilever’s investment in the Company and/or the
exercise by Unilever Directors of their fiduciary duties as Directors of the
Company and not for any other purpose, including in connection with the
operation of the Unilever Group’s business or any of their rights under any
Transaction Document, upon reasonable notice and during normal business hours,
but not more frequently than twice every Fiscal Year, to (a) perform a
reasonable examination of the corporate, tax and financial records of the
Company, and (b) have a reasonable opportunity to discuss the business,
management, prospects, tax position, finances and accounts of the Company with
the Directors, executive officers and independent auditors of the Company;
provided, however, that the Unilever Stockholder and its representatives shall
not have access, directly or indirectly, to records and information (x) to the
extent that such records or information relate to any business of any Holdco
Group Member, (y) to the extent that such records or information relate to any
business which competes with any Unilever Group Member, or (z) other than those
of the Company and its Subsidiaries, and all access by the Unilever Stockholder
and its representatives pursuant to this Section 6.3 shall be effected only in
accordance with reasonable restricted access or “Chinese Wall” policies and
procedures of the Holdco Group designed to restrict such access to the
information described in clauses (x), (y) and (z) and to persons who agree to
abide by reasonable confidentiality and non-use restrictions in accordance with
Section 6.4.

 

43



--------------------------------------------------------------------------------

6.4 Confidentiality.

(a) Subject to the rights granted to Unilever pursuant to clause 2.1.1 of the
Transferred Technology License Agreement, Unilever agrees to maintain, and to
cause each other Unilever Group Member and their respective directors, officers,
employees and other representatives (including any Unilever Director) to
maintain, the confidentiality of, and not to use for any purpose other than the
evaluation of Unilever’s investment in the Company and the exercise by Unilever
Directors of their fiduciary duties as Directors of the Company, all nonpublic
information, documents and materials relating to the Company, its Subsidiaries,
any of their Affiliates (including, but not limited to, the Business Plans, the
Strategic Plan, business plans, pricing and costs of specific products, customer
lists and sales data, proprietary customer data, the identity and other
information about product and service sources and quality, performance and
management or manufacturing processes, any product development ideas or plans,
any information obtained pursuant to Section 6.3 or 8.12 and this Agreement and
the terms hereof) (“Confidential Information”) or any other Stockholder, which
it now or in the future, until the date on which the Unilever Stockholder ceases
to own any Shares, may obtain pursuant to this Agreement or the Exit Note.

(b) Unilever shall, and shall cause its Affiliates to, (i) not disclose any such
information to any Person other than Unilever Directors or any of its directors,
employees, professional advisors, auditors or bankers whose duties include the
management or monitoring of the business of the Company and who needs to know
such information in order to discharge his or her duties or other
responsibilities related thereto and who agrees to abide by the restrictions
contained in this Section 6.4; and (ii) not use any such information other than
for the purpose of managing or monitoring its investment in the Company;
provided, that Unilever shall be liable for any failure by any such Person to
keep such information strictly confidential.

(c) Notwithstanding the foregoing, the confidentiality obligations of Sections
6.4(a) and (b) shall not apply to information obtained other than in violation
of this Agreement: (i) which any Unilever Group Member or any of their
respective officers, employees, representatives, consultants or advisors is
required to disclose by judicial or administrative process, or by other
requirements of Applicable Law or any Governmental Authority, provided that
where and to the extent practicable the disclosing party gives the other party
reasonable notice of any such requirement and the opportunity to seek
appropriate protective measures and cooperates with such party in attempting to
obtain such protective measures; (ii) which becomes available to the public
other than as a result of a breach of Sections 6.4(a) and (b) or the
Confidentiality Agreements; (iii) which has been provided to any Unilever Group
Member or any of their respective officers, employees, representatives,
consultants or advisors by a third party who obtained such information other
than from any such Person or other than as a result of a breach of Sections
6.4(a) and (b) or the Confidentiality Agreements; (iv) disclosed on a strictly
confidential basis to Unilever’s professional advisors, auditors and investment
bankers provided that Unilever shall be liable for any failure by such Person to
keep such information strictly confidential; or (v) required to enable Unilever
to enforce its rights hereunder or under any other Transaction Document.

 

44



--------------------------------------------------------------------------------

(d) Holdco and the Company agree to maintain, and to cause their respective
Affiliates, directors, officers, employees and other representatives (other than
any Unilever Director) to maintain, the confidentiality of all non-public
information, documents and materials relating to any Unilever Group Member that
is designated as such by a Unilever Group Member, which it now or in the future
may possess. Notwithstanding the foregoing, the confidentiality obligations of
this subsection (d) shall not apply to information: (i) which any Holdco Group
Member or Company Group Member or any of their respective officers, employees,
representatives, consultants or advisors is required to disclose by judicial or
administrative process, or by other requirements of Applicable Law or any
Governmental Authority, provided that where and to the extent practicable the
disclosing party gives the other party reasonable notice of any such requirement
and the opportunity to seek appropriate protective measures and cooperates with
such party in attempting to obtain such protective measures; (ii) which becomes
available to the public other than as a result of a breach of this subsection
(d) or the Confidentiality Agreements; (iii) which has been provided to any
Holdco Group Member or Company Group Member or any of their respective officers,
employees, representatives, consultants or advisors by a third party who
obtained such information other than from any such Person or other than as a
result of a breach of this subsection (d) or the Confidentiality Agreements;
(iv) disclosed on a strictly confidential basis to Holdco’s or the Company’s
professional advisors, auditors and investment bankers provided that Holdco or
the Company, respectively, shall be liable for any failure by such Person to
keep such information strictly confidential; or (v) required to enable Holdco or
the Company to enforce its rights hereunder or under any other Transaction
Document.

(e) The restrictions contained in this Section 6.4 shall continue to apply to
each Stockholder for a period of two years following the date such Stockholder
ceased to hold Shares, Notes or the Exit Note.

6.5 Public Disclosures. Except to the extent reasonably required in connection
with an Approved Sale or Public Offering, the Company and the Stockholders shall
not, nor shall the Company or the Stockholders permit any Subsidiary to,
disclose any Stockholder’s name or identify any Stockholder as a Stockholder in
the Company or its Subsidiaries or disclose the provisions of this Agreement in
any press release or other public announcement or in any document or material
filed with any governmental or regulatory entity or body, without the prior
written consent of such Stockholder, unless such disclosure is required (i) in
connection with the Financing Agreements (including in connection with the
preparation and circulation of the 144A Offering Documents), or (ii) by
Applicable Law, rule or regulation (including any Applicable Law, rule or
regulation applicable to the 144A Offering Documents) or by order of a court of
competent jurisdiction, in which case prior to making such disclosure the
Company or the relevant Stockholder shall give written notice to the other
parties describing in reasonable detail the proposed content of such disclosure,
shall permit such other parties to review and comment upon the form and
substance of such disclosure and to seek appropriate protective measures where
and to the extent practicable and supported by applicable legal authority and
shall cooperate with such other parties in attempting to obtain such protective
measures.

 

45



--------------------------------------------------------------------------------

6.6 Directors’ and Officers’ Insurance; Indemnification.

(a) The Board shall cause the Company to maintain directors’ and officers’
liability insurance coverage adequate to cover risks of such types and in such
amounts as are customary for companies of similar size engaged in similar lines
of business.

(b) The Company shall maintain in effect during the term of this Agreement all
provisions in the Charter Documents that provide for exculpation of director and
officer liability and indemnification (and advancement of expenses related
thereto) of the officers and Directors of the Company, and such provisions shall
not be amended other than in accordance with Section 4.10(a) and except as
either required by Applicable Law or to make changes permitted by law that would
enhance the rights of officers and Directors. From and after the Closing Date,
the Company shall indemnify and hold harmless to the fullest extent permitted by
the Charter Documents each Director against all losses, claims, damages,
liabilities, costs or expenses (including attorneys’ fees), judgments, fines,
penalties and amounts paid in settlement in connection with any claim, action,
suit, proceeding or investigation arising out of or pertaining to acts or
omissions, or alleged acts or omissions, by them in their capacity as a
Director, which acts or omissions occurred after the Closing Date, in each case
in accordance with the provisions of Article VI of the Bylaws.

6.7 Compliance with Agreement. Unilever shall cause each other Unilever Group
Member to comply with the terms of this Agreement. Holdco shall cause each
Company Group Member and each Holdco Group Member to comply with the terms of
this Agreement.

6.8 Information. The Unilever Group and the Holdco Group shall each provide all
information concerning itself (and confirmation of the accuracy of such
information) reasonably required in connection with any Refinancing, Private
Placement and any public offering or private sale of debt securities, including
high yield debt securities, issued to finance or refinance the consideration
paid pursuant to the Purchase Agreement, and the Unilever Group shall refrain
from knowingly taking any action that would be reasonably expected to interfere
with any such Refinancing, Private Placement, offering or sale.

6.9 Certain Indemnification. The Company and the Unilever Stockholder shall
provide the indemnification set forth on Exhibit 10 on the terms and subject to
the conditions set forth therein

6.10 Registers of Holders. The Company shall ensure that no register of the
Common Stock, the Note or the Exit Note will be kept in the United Kingdom by or
on behalf of the Company.

6.11 Tax Residence. The Company shall at all times after Closing be resident for
Tax purposes solely in the United States. The Company may change its residence
for United States state or local Tax purposes.

 

46



--------------------------------------------------------------------------------

ARTICLE VII

TRANSFERS

7.1 Restrictions on Transfer of Shares. No Stockholder shall Transfer any
Shares, except in accordance with this Article VII and Article VIII.

7.2 Approved Sale; Drag Along.

(a) Subject to subsections (b) and (c) of this Section 7.2, from and after the
fifth anniversary of the Closing Date, if the Stockholders holding a majority of
the Shares approve the sale of all or substantially all of the assets of the
Company on a consolidated basis or a sale of a majority of the outstanding
Shares, including any such sale accomplished by merger, consolidation,
recapitalization or otherwise, to any other Person (an “Approved Sale”), each
Stockholder shall vote for, consent to and raise no objections against such
Approved Sale. If the Approved Sale is structured as a (i) merger or
consolidation, each Stockholder holding Shares shall waive any dissenters
rights, appraisal rights or similar rights in connection with such merger or
consolidation or (ii) sale of Shares, each holder of Shares shall agree to sell
all of its Shares and rights to acquire Shares on the terms and conditions
approved by the Stockholders described above. Each Stockholder holding Shares
shall take all actions reasonably necessary in connection with the consummation
of the Approved Sale as reasonably requested by the Stockholders described
above.

(b) Subject to subsection (c) of this Section 7.2, the obligations of the
Stockholders holding Shares with respect to the Approved Sale are subject to the
satisfaction of the following conditions: (i) in the case of a sale of a
majority of the outstanding Shares, (A) all Stockholders (other than the
Unilever Stockholder) shall participate pro rata in the proceeds payable to
holders of Common Stock in such sale based on the number of Shares owned by each
such Stockholder relative to the aggregate number of Shares then outstanding,
and (B) the Unilever Stockholder shall receive the amount described in
subsection (c)(i) of this Section 7.2; (ii) upon the consummation of the
Approved Sale, each Stockholder shall be entitled to receive the same form of
consideration and the same per Share amount of consideration as other
Stockholders (other than the Unilever Stockholder who shall be entitled to
receive the consideration described in subsection (c) of this Section 7.2);
(iii) if any Stockholder is given an option as to the form and amount of
consideration to be received, each Stockholder shall be given the same option
(other than the Unilever Stockholder who shall be entitled to receive the
consideration described in subsection (c) of this Section 7.2); and (iv) no
Stockholder shall be required to give any representations and warranties (or
indemnification in respect thereof) or be subject to any other liabilities or
obligations in connection with any Approved Sale other than representations and
warranties (and indemnification in respect thereof) of the type and scope
described in Section 8.7(b).

(c) Notwithstanding the foregoing, no Approved Sale shall be consummated unless
(i) the Unilever Stockholder shall have received prior to, or on completion of,
such Approved Sale (A) consideration in cash for all the Unilever Shares in an
amount equal to the Share Price (as hereinafter defined) for all such Unilever
Shares, and (B) consideration in cash for all the Notes held by Unilever Group
Members in an amount equal to the Accreted Value of such Notes on the date on
which the Approved Sale is consummated, (ii) all the Unilever Shares and all
such Notes are sold in connection with such Approved Sale, and (iii) no other
Shares are sold in such Approved Sale before all the Unilever Shares and the
Notes held by Unilever Group Members are sold; provided, however, that the
Unilever Stockholder may, in its sole discretion, waive any of the foregoing
requirements.

 

47



--------------------------------------------------------------------------------

7.3 Certain Permitted Transfers.

(a) The restriction contained in Section 7.1 shall not apply with respect to any
Transfer of all or any Class A Shares by any Holdco Stockholder (i) that is
previously approved in writing by the Unilever Stockholder, which approval may
be granted or withheld in the Unilever Stockholder’s sole discretion (such
approval being deemed to be given by virtue of the execution of this Agreement
in respect of any Transfer of Class A Shares made pursuant to Section 7.2),
(ii) to any other Holdco Group Member of which Holdco has Holdco Required
Control, (iii) in an Approved Sale or (iv) pursuant to Section 7.9; provided,
that such restriction shall continue to be applicable to the Class A Shares
after any such Transfer, the Transferees of such Class A Shares shall have
executed an Assumption Agreement and the Transferring Stockholder promptly
notifies the Company and the Unilever Stockholder of the names of such
Transferees.

(b) The restriction contained in Section 7.1 shall not apply with respect to any
Transfer of (1) all or any Class B Shares by the Unilever Stockholder (i) that
is previously approved in writing by the Holdco Stockholder, which approval may
be granted or withheld in the Holdco Stockholder’s sole discretion (such
approval being deemed to be given by virtue of the execution of this Agreement
in respect of any Transfer of Class B Shares made pursuant to Section 7.2),
(ii) to any other Unilever Group Member of which Unilever has Unilever Required
Control, (iii) in an Approved Sale, or (iv) pursuant to Section 7.3(f) or
(2) all of the Additional Shares to Holdco pursuant to Section 7.9; provided,
that such restriction shall continue to be applicable to the Class B Shares
after any such Transfer, the Transferees of such Class B Shares shall have
executed an Assumption Agreement and the Transferring Stockholder promptly
notifies the Company and the Holdco Stockholder of the names of such
Transferees.

(c) Notwithstanding the foregoing, subject to such limitations as the
non-Transferring Stockholders may reasonably request, the Transfer of Shares by
a Stockholder pursuant to subsection (a) or (b) (as the case may be) of this
Section 7.3 at any time to a member of such Transferring Stockholder’s Group
shall be subject to the Transferring Stockholder entering into an agreement with
the other Stockholders providing that so long as such Transferee holds such
Transferring Stockholder’s Shares, such Transferee will remain a member of such
Transferring Stockholder’s Group. If such Transferee ceases to be such a member,
the foregoing Transfer will be deemed, without further action, to have been
rescinded.

(d) Notwithstanding any other provisions of this Article VII, no Transfer of
Shares or any other interest in the Company may be made unless in the opinion of
counsel (who may be counsel for the Company), such Transfer would not require
registration under the Securities Act or any state or provincial securities or
“blue sky” laws applicable to the Company or the interest to be Transferred, or
cause the Company to be required to register as an “investment company” under
the Investment Company Act of 1940, as amended.

 

48



--------------------------------------------------------------------------------

(e) The Transferor and Transferee of any Shares or other interest in the Company
shall be jointly and severally obligated to reimburse the Company for all
reasonable expenses (including attorneys’ fees and expenses) incurred by it in
connection with any Transfer or proposed Transfer (other than a Transfer
effected pursuant to Section 7.2 or Article VIII), whether or not consummated.

(f) During the Initial Sale Period, the Unilever Stockholder shall be entitled,
subject to Sections 7.3(g) and 7.3(h), to effect a Unilever Sale of all, but not
less than all, of the Unilever Shares then beneficially owned by the Unilever
Group Members to no more than one Person (the “Relevant Transferee”) in
accordance with the provisions of this Agreement, but in addition to the rights
set forth in Section 8.13; provided that (i) all necessary consents and
approvals of Governmental Authorities shall have been obtained (each of the
Stockholders and the Company agreeing to use all reasonable efforts to obtain
such consents and approvals), (ii) the Holdco Stockholder shall have the right
to approve any purchaser of such Unilever Shares which approval shall not be
unreasonably withheld or delayed, (iii) such sale would not violate or result in
a termination or conversion of the brand license agreement, dated as of May 3,
2002, between S.C. Johnson & Son, Inc. and the Company, as amended as of the
date hereof (the “Brand License Agreement”), (iv) the Relevant Transferee shall
not be an SCJ Competitor (as defined in the Brand License Agreement) (an “SCJ
Competitor”) and (v) such Unilever Sale would not constitute a change of control
under the Credit Agreement. In connection with any such proposed Unilever Sale
(an “Early Unilever Sale”), the Unilever Stockholder may submit to the Company a
list of proposed purchasers, and the Company shall use commercially reasonable
efforts to review such list with S.C. Johnson & Son, Inc. for the purpose of
obtaining S.C. Johnson & Son, Inc.’s consent to such Early Unilever Sale so as
to prevent a termination or conversion of the Brand License Agreement and to
notify the Unilever Stockholder in writing whether it or S.C. Johnson & Son,
Inc. considers that any such purchaser constitutes, at the date of such request,
an SCJ Competitor. Notwithstanding the foregoing, if following the receipt of a
Put Notice, the Company shall have acquired more than 50% of the Unilever
Shares, the Unilever Stockholder’s right to effect an Early Unilever Sale shall
be suspended unless and until the Unilever Stockholder shall have given a
subsequent Put Notice applicable to the Remaining Unilever Shares.

(g) From May 3, 2007 through May 2, 2008, prior to commencing an Early Unilever
Sale, the Unilever Stockholder shall deliver a notice (a “First Offer Notice”)
to the Company stating (i) its bona fide intention to pursue an Early Unilever
Sale, (ii) the number of Unilever Shares then beneficially owned by the Unilever
Group Members (the “Noticed Shares”) and (iii) the price per share at which it
proposes to sell the Noticed Shares (the “First Offer Price”). For a period of
30 days after receipt of the First Offer Notice, the Company shall have the
option, but not the obligation, to elect to purchase all, but not less than all,
of the Noticed Shares at the First Offer Price.

(i) If the Company elects to purchase all the Noticed Shares pursuant to this
Section 7.3(g), it shall give written notice of said election to the Unilever
Stockholder within the 30-day period following receipt of the First Offer
Notice. The closing of the purchase of the Noticed Shares pursuant to this
Section 7.3(g) (a “First Offer Sale”) shall take place at the offices of the
Company on a date as the Company shall specify by notice to the Unilever
Stockholder, which date shall not be later than 90 calendar days after the later
to occur of (i) the date the First Offer Notice is received by the Company or
(ii) the date on which any consents or approvals necessary for the purchase of
the Noticed Shares shall have been obtained (such date, the “First Offer Closing
Date”). On the First Offer Closing Date, the Company shall be entitled to
receive the representations and warranties from the Unilever Stockholder
described in Section 8.7(b). At the First Offer Closing Date, the Unilever
Stockholder shall deliver to the Company a certificate or certificates (properly
endorsed or accompanied by stock powers or similar appropriate documentation of
authority to transfer) evidencing the number of Noticed Shares then to be
purchased by the Company, and the Company shall deliver payment of the First
Offer Price for the Noticed Shares by wire transfer of immediately available
funds.

 

49



--------------------------------------------------------------------------------

(ii) If the Company does not elect to purchase the Noticed Shares, or fails to
provide written notice of its election to the Unilever Stockholder within the
30-day period following receipt of the First Offer Notice, the Unilever
Stockholder may commence an Early Unilever Sale.

(h) If, after compliance with Section 7.3(g), the Unilever Stockholder has
commenced an Early Unilever Sale to a Relevant Transferee, the Unilever
Stockholder shall deliver a notice (a “ROFR Notice”) to the Company stating
(i) its bona fide intention to effect an Early Unilever Sale, (ii) the number of
Noticed Shares, (iii) the price per share at which it proposes to sell the
Noticed Shares (the “ROFR Price”) and the terms of payment for such shares,
(iv) the name and address of the proposed Relevant Transferee and (v) all other
material terms and conditions of sale. For a period of 30 days after receipt of
the ROFR Notice, the Company shall have the option, but not the obligation, to
elect to purchase all, but not less than all, of the Noticed Shares. If the
Company elects to purchase all the Noticed Shares, it shall give written notice
of said election to the Unilever Stockholder within the 30-day period following
receipt of the ROFR Notice. The price per share of the Noticed Shares purchased
pursuant to this Section 7.3(h) shall be the sum of the ROFR Price and an amount
equal to 3.0% of the ROFR Price (the “Premium”); provided that in no event shall
the aggregate Premium be less than $10.0 million or more than $15.0 million.
Notwithstanding the foregoing, if at any time prior to the date of the ROFR
Notice, the Company has purchased more than 50% of the Unilever Shares pursuant
to this Agreement, the minimum and maximum limitations applicable to the
aggregate Premium under this Section 7.3(h) shall be reduced pro rata based on
the relation of the number of Noticed Shares pursuant to the ROFR Notice to the
number of Unilever Shares as of the Closing Date. The Premium shall be paid by
the Holdco Stockholder. The purchase of the Noticed Shares shall be in all other
material respects on the same terms and subject to the same conditions as those
set forth in the ROFR Notice. If the Company does not elect to purchase all of
the Noticed Shares, then none of such Noticed Shares shall be purchased by the
Company, and the Unilever Stockholder may sell all, but not less than all, of
such Noticed Shares to the Relevant Transferee named in the ROFR Notice at the
price and on the terms and conditions specified in the ROFR Notice, provided
that such Early Unilever Sale is consummated within 90 days of the date of the
ROFR Notice to the Company (the “Early Unilever Sale Period”). Any purported
Early Unilever Sale in violation of Section 7.3(g) or this Section 7.3(h) shall
be void and ineffective, and shall not operate to transfer any interest in or
title to the Unilever Stockholder’s Class B Shares to the purported Relevant
Transferee.

 

50



--------------------------------------------------------------------------------

(i) The Company may elect to assign its rights under Sections 7.3(g) and (h) to
the Holdco Stockholder and, if so assigned, all references to the Company in
such sections shall be to the Holdco Stockholder.

7.4 Stockholders Leaving Groups. A Holdco Stockholder or a Unilever Stockholder
shall Transfer, in a manner and to a Transferee permitted by this Agreement, all
the Shares held by it before Holdco or Unilever, respectively, ceases to have
Required Control of such Stockholder.

7.5 Termination of Restrictions. The restriction set forth in Section 7.1 shall
continue with respect to each Share following any Transfer thereof; provided,
that such restriction shall terminate on the first to occur of an Approved Sale
resulting in the Unilever Group ceasing to hold any Shares or Notes or a Public
Offering in respect of which Unilever’s consent, including by way of the
Supermajority Approval, has been obtained.

7.6 Void Transfers. Any attempted Transfer by any Stockholder of any Shares or
other interest in the Company in contravention of this Agreement (including,
without limitation, the failure of the Transferee, including a Relevant
Transferee, to execute an Assumption Agreement) shall be void and of no effect
and shall not bind or be recognized by the Company or any other party. No
purported transferee shall have any voting rights or any right to any profits,
losses or distributions of the Company.

7.7 Legend. Each certificate representing Shares will bear the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND MAY
NOT BE SOLD OR TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.

In addition, during the term of this Agreement, each certificate representing
Shares will bear the following legend:

THE TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
ADDITIONAL TERMS AND CONDITIONS SPECIFIED IN A STOCKHOLDERS’ AGREEMENT, DATED AS
OF MAY 3, 2002, A COPY OF WHICH IS ON FILE AND MAY BE OBTAINED FROM THE
CORPORATION. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT.

7.8 Lock-up; Registration Rights. In connection with the Company seeking
Supermajority Approval of a Public Offering, the Unilever Stockholder hereby
agrees to negotiate in good faith the terms of (a) a customary lock-up agreement
with the Company, and

 

51



--------------------------------------------------------------------------------

(b) a waiver of the Unilever Stockholder’s rights under Section 8.1 in exchange
for customary registration rights for the Unilever Shares; provided, however,
that the Unilever Stockholder may withhold its approval of such Public Offering
and may withhold its agreement to any such lock-up or waiver in its sole
discretion and for any reason whatsoever.

7.9 Transfer of Additional Shares.

(a) On the earlier of (x) May 3, 2010, and (y) the Final Exit Date (such earlier
date, the “Additional Shares Exercise Date”), the Unilever Stockholder shall
purchase from Holdco (in accordance with Section 7.9(h)), and Holdco shall sell
to the Unilever Stockholder (in accordance with Section 7.9(h)), that number of
Class A Shares (the “Additional Shares”) equal to the lesser of (i) 1.5% percent
of the total number of Class A Shares and Class B Shares issued and outstanding
as of such date (such number of Additional Shares to be rounded downwards to the
nearest whole number) and (ii) the largest whole number of Class A Shares, the
aggregate Value of which does not exceed $40,000,000, in either case at a
purchase price of $0.01 per Additional Share.

(b) The closing of the purchase of the Additional Shares by the Unilever
Stockholder pursuant to Section 7.9(a) shall take place at a mutually agreed
upon place on the Additional Shares Exercise Date, or (if required) such later
date on which the Share Price per Additional Share as of the Additional Shares
Exercise Date shall have been agreed to by the Unilever Stockholder and Holdco
or otherwise determined in accordance with Sections 8.9, 8.10 and 8.11 (such
later date, the “Additional Shares Closing Date”). At closing, Holdco shall
represent and warrant to Unilever as to the matters set forth in Section 8.7(b)
(with the “Unilever Stockholder,” “Unilever Group Members” and “Subject
Securities” being, for the purposes of such representations and warranties,
Holdco, the Holdco Group Members and the Additional Shares, respectively). At
closing, Holdco shall deliver to the Unilever Stockholder (in accordance with
Section 7.9(h)) a certificate or certificates (properly endorsed or accompanied
by stock powers or similar appropriate documentation of authority to transfer)
evidencing the number of Additional Shares against payment therefor by the
Unilever Stockholder.

(c) The Unilever Stockholder shall require Holdco to purchase (in accordance
with Section 7.9(h)) from the Unilever Stockholder all, but not less than all,
of the Additional Shares on the Additional Shares Exercise Date or, if
applicable, the Additional Shares Closing Date. The aggregate purchase price
(the “Additional Shares Purchase Price”) of the Additional Shares purchased by
Holdco (in accordance with Section 7.9(h)) shall be equal to the aggregate Value
of the Additional Shares.

(d) The closing of the purchase of the Additional Shares by Holdco (in
accordance with Section 7.9(h)) pursuant to Section 7.3(c), shall take place at
a mutually agreed upon place and on the Additional Shares Exercise Date or, if
applicable, the Additional Shares Closing Date. At closing, Holdco shall be
entitled to receive the representations and warranties from the Unilever
Stockholder described in Sections 8.7(b)(iii),(iv) and (v). At closing, the
Unilever Stockholder shall deliver to Holdco (in accordance with Section 7.9(h))
a certificate or certificates (properly endorsed or accompanied by stock powers
or similar appropriate documentation of authority to transfer) evidencing all of
the Additional Shares against payment of the Additional Shares Purchase Price
and any additional payment required pursuant to Sections 7.9(e) and (f) by
Holdco in immediately available funds.

 

52



--------------------------------------------------------------------------------

(e) If the Additional Shares Purchase Price is less than $20,000,000, Holdco (in
accordance with Section 7.9(h)) shall make a cash payment to the Unilever
Stockholder equal to the difference between $20,000,000 and the Additional
Shares Purchase Price (an “Additional Floor Payment”).

(f) If the number of Additional Shares was determined by rounding down to the
nearest whole number pursuant to Section 7.9(a)(i), Holdco (in accordance with
Section 7.9(h)) shall make a cash payment to the Unilever Stockholder equal to
the difference between (i) the aggregate Value of the Additional Shares if no
such rounding had occurred and (ii) the aggregate Value of the Additional Shares
(an “Additional Rounding Payment” and, together with an Additional Floor
Payment, the “Additional Payments”).

(g) For the avoidance of doubt, save as set forth in Section 7.9(h), the
obligations to transfer Additional Shares pursuant to Section 7.9(a) and to
repurchase Additional Shares pursuant to Section 7.9(c) are obligations solely
of Holdco. Save as set forth in Section 7.9(h), no Company Group Member shall be
required to make any payments or have any obligations with respect to the
Additional Shares.

(h) The transfer of the Additional Shares and payment of any Additional Payments
pursuant to this Section 7.9 shall be structured as a transfer and payment
through the Company to the Unilever Stockholder, with a simultaneous capital
contribution by Holdco (the “Primary Structure”), provided that (i) the Primary
Structure shall be economically neutral to the Company, shall not create any
liability or obligation of the Company not backed by an equal liability or
obligation of Holdco to the Company and shall not conflict with, or result in a
violation or breach or event of default under, the Financing Agreements, and
(ii) the Primary Structure shall be structured, if possible, to be economically
neutral to Holdco, but in no event shall the Primary Structure be effected if it
would (x) create any liability or obligation of Holdco in excess of 133% of the
sum of (1) the aggregate Value of the Additional Shares and (2) any Additional
Payments required by this Section 7.9, and (y) deliver to the Unilever
Stockholder net after-tax proceeds of less than the sum of (1) the aggregate
Value of the Additional Shares and (2) any Additional Payments required by this
Section 7.9 (collectively, the “Alternative Structure Conditions”). If the
Primary Structure cannot be effected in accordance with the Alternative
Structure Conditions, the Unilever Stockholder, Holdco and the Company shall
discuss, in good faith, alternative structures to effect the transfer of the
Additional Shares pursuant to this Section so as to optimize tax efficiencies
(the “Secondary Structures”), provided that any Secondary Structures must
satisfy the Alternative Structure Conditions. If the Primary Structure does not
satisfy, and the Unilever Stockholder, Holdco and the Company cannot agree on a
Secondary Structure that satisfies, the Alternative Structure Conditions, Holdco
shall effect the transfer of the Additional Shares in accordance with Sections
7.9 (a) to (g) and the payment of any Additional Payments in accordance with
Sections 7(e) and (f) directly to the Unilever Stockholder and not through the
Company, and Holdco shall also reimburse the Unilever Stockholder for the
Unilever Stockholder’s tax costs associated with such transfer of the Additional
Shares and payment of any Additional Payments in an amount not to exceed 33% of
the sum of (1) the aggregate Value of the Additional Shares and (2) any
Additional Payments required by this Section 7.9.

 

53



--------------------------------------------------------------------------------

ARTICLE VIII

PUT AND CALL RIGHTS

8.1 Put Right. Subject to the terms of this Article VIII, including Sections 8.4
and 8.13, at any time after the sixth anniversary of the Closing Date, the
Unilever Stockholder shall have the right (the “Put Option”), exercisable by
giving written notice to the Company (the “Initial Put Notice,” such notice,
together with any other notice given by the Unilever Stockholder pursuant to
Section 8.4(c), a “Put Notice”), to require the Company to purchase from the
Unilever Stockholder, at a price equal to the Put Price, all, but not less than
all, of (a) the Unilever Shares then beneficially owned by the Unilever Group
Members (the “Put Shares”), and (b) the Notes then beneficially owned by the
Unilever Group Members (the “Put Notes” and, together with the Put Shares, the
“Put Securities”); provided, however, that, except as otherwise specified
herein, no Put Notice shall be effective unless it is given during a Notice
Period. Subject to subsections (c) and (d) of Section 8.4, the Put Option may be
exercised only once.

8.2 Put Price.

(a) The purchase price (i) for Unilever Shares purchased by the Company pursuant
to this Agreement shall be equal to the total of (A) the Fair Market Value of
such Shares, plus (B) any accrued interest and adjustments pursuant to
subsection (b) of this Section 8.2 (collectively, the “Share Price”), and
(ii) for Put Notes shall be equal to the Accreted Value thereof on the
applicable Put Closing Date, without any payment of premium or penalty,
including any premium or penalty that may be provided for in the Put Notes or
the Note Indenture (collectively with the Share Price, but subject to subsection
(b) of this Section 8.2, the “Put Price”).

(b) If the aggregate Share Price for (x) any Unilever Shares to be purchased on
any date after a Put Closing Date or Call Closing Date, as the case may be, or
(y) all the Unilever Shares (the Unilever Shares referred to in clause (x) or
(y) above in either case being the “Remaining Unilever Shares”) is, in either
case, fixed in accordance with Section 8.4(d), 8.5(a), 8.5(b) or 8.13(b)(i),
then the Share Price of such Shares (i) shall be equal to (A) with respect to
the Remaining Unilever Shares referred to in clause (x) above, the Share Price
applicable to the Unilever Shares purchased on such Put Closing Date or Call
Closing Date, as the case may be, and (B) with respect to the Remaining Unilever
Shares referred to in clause (y) above, an amount equal to the Fair Market Value
of such Shares based on a deemed Base Value of eight times the Applicable EBITDA
pursuant to Section 8.5(b) or the Share Price applicable to the Unilever Shares
that the Company has failed to purchase by the Eighth Year, as the case may be,
in each case with respect to clauses (A) and (B) on the basis of the number of
such Remaining Unilever Shares and the total number of issued and outstanding
Shares (on a Fully-Diluted basis) on the date the Initial Put Notice or Call
Notice, as the case may be, is given, and (ii) shall be increased by an amount
equal to (X) interest on such amount at the Applicable Rate as of the date on
which such amount is fixed (the “Fixed Price Date”) accruing from (and
including) the Fixed Price Date to (but excluding) the date on which the Share
Price is paid by the Company (whether in cash or with the Exit Note) for the
Remaining Unilever Shares; provided, however, no interest shall accrue or be
payable with respect to that portion of the Share Price attributable to clause
(a)(iv) in the definition of Fair Market Value, minus (Y) the sum of (1) the
value of any dividends or distributions paid on, or with respect to, the
Remaining Unilever Shares with a record date after the Fixed Price Date and
through and including the date on which the Remaining Unilever Shares are
purchased by the Company, and (2) subject to the proviso to the definition of
“Repurchase Expenses” herein, the Unilever Stockholder’s pro rata share of all
Repurchase Expenses (measured by the Unilever Stockholder’s Ownership Interest
at the time such Repurchase Expenses are incurred) incurred after the Fixed
Price Date and through and including the date on which the Remaining Unilever
Shares are purchased by the Company. The interest referred to in clause
(X) above shall be calculated on the basis of a year of 360 days and the actual
number of days for which interest is due.

 

54



--------------------------------------------------------------------------------

8.3 Put Closing. Subject to Section 8.4, the closing of the purchase of Put
Securities or Partially Put Securities (the “Put Closing”) shall take place at
the offices of the Company on a date as the Company shall specify by notice to
the Unilever Stockholder, which date shall be as promptly as practicable
following the delivery of the applicable Put Notice and in any event not later
than (a) 90 calendar days after the later to occur of (i) the date such Put
Notice or the Partial Put Notice (as the case may be) is received by the
Company, (ii) the date on which the Fair Market Value of the Put Shares shall
have been agreed to by the Unilever Stockholder and the Company or otherwise
determined pursuant to Sections 8.9, 8.10 and 8.11, (iii) the date on which any
consents or approvals of any Governmental Authority necessary for the purchase
of the Put Securities shall have been obtained, or (iv) the date on which the
Contingent Payment shall have been determined pursuant to Section 3 of Exhibit
9, if applicable, or (b) the last day of the Refinancing Period (such date, the
“Put Closing Date”). On the Put Closing Date, the Company shall be entitled to
receive the representations and warranties from the Unilever Stockholder
described in Section 8.7(b). At the Put Closing, (x) on a Put Closing Date prior
to the Eighth Year and, subject to clause (y) below, on a Put Closing Date after
the Eighth Year, (i) the Unilever Stockholder shall deliver to the Company,
(A) with respect to Put Shares, a certificate or certificates (properly endorsed
or accompanied by stock powers or similar appropriate documentation of authority
to transfer) evidencing the number of Put Shares then to be purchased by the
Company, and (B) with respect to Put Notes, the original of the Note and
instruments of transfer complying with the Note Indenture evidencing the amount
of the Note to be repurchased by the Company, in exchange for (ii) payment of
the Put Price for such Put Securities or Partially Put Securities to the
Unilever Stockholder, including any accrued interest and adjustments pursuant to
Section 8.2(b), by wire transfer of immediately available funds, and (y) on a
Put Closing Date after the Eighth Year where the conditions set forth in
Sections 8.4(a)(ii) shall not have been satisfied (an “Eighth Year Put Closing
Date”), the Unilever Stockholder shall deliver to the Company a certificate or
certificates (properly endorsed or accompanied by stock powers or similar
appropriate documentation of authority to transfer) evidencing all the Unilever
Shares, in exchange for payment of the Share Price for such Unilever Shares to
the Unilever Stockholder, including any accrued interest and adjustments
pursuant to Section 8.2(b), by delivery of the Exit Note; provided, however,
that the Unilever Stockholder may elect, by written notice given no later than
five Business days prior to the Eighth Year Put Closing Date, to retain such
Unilever Shares in lieu of the Exit Note.

 

55



--------------------------------------------------------------------------------

8.4 Termination and Limitations of Put Rights.

(a) Notwithstanding anything to the contrary in this or any other agreement, the
right of the Unilever Stockholder to sell and the obligation of the Company to
purchase the Put Securities to the Company pursuant to Section 8.1 (i) on a Put
Closing Date prior to the Eighth Year, shall be subject to and conditional upon
consummation by the Company of a Refinancing, and (ii) for cash on the Eighth
Year Put Closing Date, shall be subject to and conditional upon (A) consummation
by the Company of a Refinancing or an Eighth Year Action, and (B) such sale and
purchase not violating, constituting a breach of, or causing an event of default
under (or an event that, after notice or passage of time or both, would
constitute such a violation, breach or event of default) the Financing
Agreements. For the avoidance of doubt, the delivery of the Exit Note in
accordance with Section 8.3 shall not be subject to any of the conditions set
out in this Section 8.4.

(b) The Company’s obligation to purchase Put Securities or any Partially Put
Securities under Sections 8.1 and 8.3 shall be suspended so long as, and to the
extent that, immediately after giving effect to such purchase, the Company would
violate any provision of the DGCL; provided, however, that such obligation shall
revive immediately after the condition referred to in this subsection (b) no
longer exists. The Company shall (i) take such steps in accordance with the
DGCL, including Sections 160 and 172 thereof, as are necessary to determine
whether any such purchase would violate any provision of the DGCL, including
instructing its independent auditors to prepare such calculations and financial
reports as may be necessary for the Board to make such determination, and
(ii) use its reasonable best efforts prior to the Seventh Year and best efforts
after the Seventh Year to structure any Refinancing to avoid any such violation;
provided, further, that the Company shall not be required to issue Common Stock
or other equity securities or Common Stock Equivalents to any Person in
connection with any Refinancing.

(c) Following the receipt of a Put Notice, the Company shall (i) prior to the
Seventh Year, use its reasonable best efforts to consummate a Refinancing (to be
consummated on the applicable Put Closing Date), including providing all
information concerning itself (and confirmation of the accuracy of such
information) reasonably required in connection therewith, and (ii) after the
Seventh Year, use its best efforts to consummate such a Refinancing and to take
Eighth Year Actions in accordance with Section 8.13. If after receiving a Put
Notice at any time prior to the Eighth Year and after having used such efforts,
the Company shall not have consummated a Refinancing which will yield Net
Proceeds of more than 50% of the Put Price by the 120th calendar day following
receipt by the Company of the Initial Unilever Proposals (or the date by which
the Unilever Stockholder is required to deliver the Initial Unilever Proposals
pursuant to Section 8.9) (the “Refinancing Period”), the Initial Put Notice
shall terminate and the right to exercise the Put Option shall be suspended for
the period commencing on the last day of the Refinancing Period and ending after
the earlier of the first anniversary of the date on which the Initial Put Notice
was given or the Eighth Year, at which time the Unilever Stockholder shall have
the right to give a new Put Notice; provided, however, that if the Refinancing
Period would expire prior to the date on which Fair Market Value shall have been
determined pursuant to Sections 8.9, 8.10 and 8.11, the Refinancing Period shall
be extended until such date.

 

56



--------------------------------------------------------------------------------

(d) If the Company can arrange for a Refinancing which will yield Net Proceeds
of more than 50% but less than 100% of the Put Price within the Refinancing
Period, (i) the Unilever Stockholder shall designate, by written notice given to
the Company (the “Partial Put Notice”) within five Business Days of receipt by
the Unilever Stockholder of notice of such arrangements, the Partially Put
Securities, including its election in respect of clauses (i) and (ii) of the
definition of “Partially Put Securities,” (ii) the Company shall be required to
purchase only the Partially Put Securities as so elected, (iii) the Initial Put
Notice shall terminate and the right to exercise the Put Option shall be
suspended with respect to the Put Securities other than the Partially Put
Securities (the “Remaining Put Securities”) for the period commencing on the Put
Closing Date on which such Partially Put Securities are purchased and ending on
the earlier of the date falling 18 months after such Put Closing Date or the
Eighth Year, at which time a new Put Notice shall be deemed to have been given
in respect of all of the Remaining Put Securities, and the Company shall renew
its efforts to arrange a Refinancing, and (iv) the provisions of this
Section 8.4 shall apply to the Remaining Put Securities, and the Put Price in
relation to the Remaining Put Securities shall be determined in accordance with
Section 8.2. Notwithstanding the foregoing, if the Company consummates a
Refinancing which will yield less than 100% of the Put Price following the
exercise of a Put Option, (x) Unilever may elect, by written notice to the
Company given on or prior to the applicable Put Closing Date, to fix the
aggregate Share Price for the Remaining Unilever Shares as of such Put Closing
Date, and (y) the Unilever Stockholder shall not be required to sell Put Shares
pursuant to this subsection (d) to the extent that, as a result of such sale,
the Unilever Stockholder’s Ownership Interest would be reduced below 10% without
its consent; provided, however, that if the Partially Put Securities include Put
Shares and Put Notes, the Company shall not be required to purchase such Shares
and Notes in relative amounts other than as described in clause (ii) of the
definition of “Partially Put Securities” herein.

(e) Each giving or deemed giving of a Put Notice to the Company pursuant to
subsection (c) or (d) of this Section 8.4 shall be deemed a separate exercise by
the Unilever Stockholder of its Put Option and shall cause the provisions of
Sections 8.1, 8.2, 8.3 and this Section 8.4 to apply, mutatis mutandi, to such
exercise, as if such Put Notice was the Initial Put Notice given hereunder.

(f) If the Company purchases less than all the Put Securities pursuant to this
Section 8.4 or Section 8.13(a), the Company shall, in good faith, consider
possible alternatives regarding the purchase of the Remaining Put Securities
and, at the Unilever Stockholder’s reasonable request, meet in good faith with
the Unilever Stockholder from time to time to discuss such alternatives;
provided, however, that the Company shall not be required to, and in its sole
discretion may elect not to, pursue any such alternatives, and no such meetings
or discussions shall be binding in any respect.

(g) On the maturity date of the Exit Note, the right of the Unilever Stockholder
to exercise the Put Option pursuant to Section 8.1 with respect to Notes
beneficially owned by any Unilever Group Member and, to the extent it relates to
Put Notes, any outstanding Put Notice shall terminate.

(h) Notwithstanding anything to the contrary contained herein, no Holdco Group
Member shall be required to make any additional contribution or pay any
assessment or other amount to the Company to enable the Company to perform its
obligations under this Article VIII.

 

57



--------------------------------------------------------------------------------

8.5 Call Right.

(a) At any time after the eighth anniversary of the Closing Date, the Company
shall have the right (the “Call Option”) exercisable by giving written notice to
the Unilever Stockholder (the “Call Notice”) to purchase from the Unilever
Stockholder, at a price equal to the Put Price, at least 50% of the Unilever
Shares then beneficially owned by the Unilever Group Members (the “Call Shares”)
and at least 50% of the aggregate Accreted Value of all the Notes then
beneficially owned by the Unilever Group Members (the “Call Notes” and, together
with the Call Shares, the “Call Securities”); provided, however, that no Call
Notice shall be effective unless it is given during the Notice Period; provided,
further, that the relative percentages of such Unilever Shares represented by
such Call Shares and of such aggregate Accreted Value represented by such Call
Notes (measuring the Call Notes on the basis of their Accreted Value),
respectively, shall be as near to equal as possible. The Call Option may be
exercised, in whole or in part, and from time to time more than once.
Notwithstanding the foregoing, if the Company exercises its Call Option with
respect to less than 100% of the Unilever Shares and Notes, in each case then
beneficially owned by the Unilever Group Members, (x) the Unilever Stockholder
may designate, by written notice to the Company given within five Business Days
of receipt by the Unilever Stockholder of the Call Notice, whether the Call
Securities (A) comprise the Call Shares and Call Notes specified in the Call
Notice, or (B) comprise solely Call Shares with an aggregate Share Price,
subject to clause (z) below, equal to the aggregate Put Price of the Call Shares
and Call Notes specified in the Call Notice, (y) the Unilever Stockholder may
elect, by written notice to the Company given on or prior to the applicable Call
Closing Date, to fix the aggregate Share Price for the Remaining Unilever Shares
as of such Call Closing Date, and (z) the Unilever Stockholder shall not be
required to sell Call Shares pursuant to this Section 8.5 to the extent that, as
a result of such sale, the Unilever Stockholder’s Ownership Interest would be
reduced below 10% without its consent; provided, however, that if the Call
Securities, as designated by the Unilever Stockholder, include Call Shares and
Call Notes, the Company shall not be required to purchase such Shares and Notes
in relative amounts other than as described in last proviso to the first
sentence of this Section 8.5.

(b) The Company may, in its sole discretion, elect to terminate a Call Notice
and any obligation it may have to purchase Call Securities pursuant to this
Agreement by written notice to the Unilever Stockholder and shall not be liable
for failing to purchase Call Securities on or prior to the Call Closing Date,
and, if the Company does not terminate a Call Notice but fails, for any reason,
to consummate the Call Option on or prior to the Call Closing Date determined in
accordance with Section 8.6, then such Call Notice will be deemed to have been
terminated on such date; provided, however, that the Unilever Stockholder may
elect, by written notice to the Company given no later than ten Business Days
after the date on which the Applicable EBITDA shall have been determined
pursuant to Sections 8.9 and 8.10, to fix the aggregate Share Price for the
Remaining Unilever Shares, at an amount equal to the Fair Market Value of such
Shares based upon a deemed Base Value of eight times the Applicable EBITDA, as
of the Call Closing Date determined in accordance with Section 8.6.

 

58



--------------------------------------------------------------------------------

8.6 Call Closing. Subject to Section 8.5(b), the closing of the purchase of the
Call Securities pursuant to a Call Option shall take place at the offices of the
Company on a date as the Company shall specify in the applicable Call Notice not
more than (a) 90 calendar days after the later to occur of (i) the date the Call
Notice is received by the Unilever Stockholder, (ii) the date on which the Fair
Market Value shall have been agreed to by the Unilever Stockholder and the
Company or otherwise determined pursuant to Sections 8.9, 8.10 and 8.11,
(iii) the date on which any consents or approvals of governmental authorities
necessary for the purchase of the Call Securities shall have been obtained, or
(iv) the date on which the Contingent Payment Amount shall have been determined
pursuant to Section 2 of Exhibit 9, if applicable, or (b) the last day of the
Refinancing Period (such date, the “Call Closing Date”). On the Call Closing
Date, the Company shall be entitled to receive the representations and
warranties from the Unilever Stockholder described in Section 8.7(b). At the
closing, the Unilever Stockholder shall deliver to the Company (x) with respect
to Call Shares, a certificate or certificates (properly endorsed or accompanied
by stock powers or similar appropriate documentation of authority to transfer)
evidencing the number of Call Shares then to be purchased by the Company, and
(y) with respect to Call Notes, the original of the Note and instruments of
transfer complying with the Note Indenture evidencing the amount of the Note to
be repurchased by the Company, in exchange for payment of the Put Price for the
Call Securities subject to the Call Option to the Unilever Stockholder,
including any accrued interest and adjustments pursuant to Section 8.2(b), by
wire transfer of immediately available funds.

8.7 Purchase Terms. The purchase and sale of Subject Securities shall be on the
following terms:

(a) The Unilever Stockholder shall represent and warrant that assuming (i) that
each instrument to be delivered pursuant to Section 8.3 or 8.6 to which the
Company is a party is a valid and binding obligation of the Company, enforceable
against it in accordance with its terms, (ii) that the Company is duly organized
and validly existing under the laws of the State of Delaware and has the
requisite corporate power and authority to execute each instrument to be
delivered pursuant to Section 8.3 or 8.6 to which the Company is a party,
(iii) that all actions required to be taken prior to the Put Closing or Call
Closing by the Company under each instrument to be delivered pursuant to
Section 8.3 or 8.6 to which the Company is a party or required by Applicable Law
have, in each case, been duly taken prior to such Put Closing or Call Closing,
(iv) that all actions (including the making of any filings) required to be taken
by the Company under each instrument to be delivered pursuant to Section 8.3 or
8.6 to which the Company is a party or required by Applicable Law will, in each
case, be duly taken following the Put Closing or Call Closing, and (v) that the
Company Group has acted in good faith and does not have notice of any adverse
claim with respect thereto, the instruments to be delivered by the Unilever
Stockholder to the Company pursuant to Section 8.3 or 8.6 shall be valid and
effective to transfer (x) good and valid title to the Subject Securities to the
Company free and clear of any claims, security interests, liens, pledges,
charges, escrows, options, proxies, rights of first refusal, preemptive or
subscription rights, mortgages, hypothecations, prior assignments remaining in
effect, title retention agreements, indentures, security agreements or any other
encumbrances of any kind, and (y) all rights of any nature attaching to them
including all rights to any dividends, interest or other distributions
thereafter declared, paid or made after the purchase has been consummated; and

 

59



--------------------------------------------------------------------------------

(b) The Unilever Stockholder shall warrant in respect of itself and the other
Unilever Group Members that:

(i) it is the sole legal and beneficial owner of the Subject Securities;

(ii) except for the Call Option, the Put Option and the restrictions contained
or as referred to in Article VII, there is no option, right to acquire,
mortgage, charge, pledge, lien or other form of security or encumbrance or
equity on, over or affecting the Subject Securities or any of them and there is
no agreement or commitment to give or create any of the foregoing;

(iii) it has the requisite power and authority to sell the Subject Securities
and do all other things it is required to do in connection with such purchase
and sale under this Article VIII;

(iv) the instruments of transfer executed pursuant to this Article VIII or
Article VII, as the case may be, constitute binding obligations of the Unilever
Stockholder in accordance with their terms, except as the same may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
transfer or other similar laws of general applicability relating to or affecting
creditors’ rights from time to time in effect and general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing, regardless of whether in a proceeding in equity or at
law; and

(v) the performance of its obligations under this Article VIII, or Article VII,
as the case may be, will not: (A) result in a breach of any provision of its
constitutional documents, (B) result in a breach of or constitute a default
under any instrument to which it is a party or by which it is bound, (C) result
in a breach of any order, judgment or decree of any court or governmental agency
to which it is a party or by which it is bound, or (D) require the consent of
its shareholders or any other Person, which consent has not been obtained.

8.8 Adjustment of Fair Market Value. Subject to compliance by the Company with
Section 4.10 and 8.13(c), the Company or the Board shall adjust the Fair Market
Value as may be necessary to equitably reflect (a) any stock split, stock
dividend or similar recapitalization or reorganization of the Company that
occurs during the Pre-Closing Period and results in a change in the number of
issued and outstanding Shares in order to prevent any dilution or enlargement of
Stockholders’ rights and obligations under this Article VIII in connection with
the exercise of any Put Option or Call Option hereunder, and (b) the issuance of
any Common Stock or Common Stock Equivalents that occurs during the Pre-Closing
Period; provided, however, that no such adjustment shall be made for any such
transaction effected without the Unilever Stockholder’s consent.

8.9 Determination of Fair Market Value.

(a) If the Unilever Stockholder exercises its Put Option pursuant to Section 8.1
or the Company exercises its Call Option pursuant to Section 8.5 or in the case
of an Approved Sale in accordance with Section 7.2, the Unilever Stockholder
shall have twenty Business Days from the date of the Put Notice, in the case of
an exercise of a Put Option, and thirty Business Days from the date of the Call
Notice or Approved Sale Notice Date (as the case may be), in which to propose
(i) a Base Value (such proposal, the “Initial Valuation Proposal”), which shall
be accompanied by a report and analysis of the Unilever Stockholder’s financial
advisor (the “Unilever Valuation Report”) supporting the Initial Valuation
Proposal, prepared in accordance with the Valuation Principles, and (ii) the
Applicable EBITDA (such proposal, the “Initial EBITDA Proposal” and, together
with the Initial Valuation Proposal, the “Initial Unilever Proposals”). The
Company shall, during such periods, provide access to the Unilever Stockholder,
at the Unilever Stockholder’s cost, to the information described in Section 8.12
as is reasonably requested by the Unilever Stockholder in connection with the
preparation of the Initial Unilever Proposals and the Unilever Valuation Report
(which documentation shall be considered nonpublic information for purposes of
Section 6.4). The Initial Unilever Proposals shall be in writing, shall be
submitted to the Company within the periods referred to in the first sentence of
this Section 8.9 and shall specify the facts and circumstances supporting the
reasonableness and propriety of the Initial Valuation Proposal and the Initial
EBITDA Proposal under the Valuation Principles and Exhibit 4, respectively.

 

60



--------------------------------------------------------------------------------

(b) Unless the Unilever Stockholder provides the Initial Unilever Proposals and
the Unilever Valuation Report to the Company within the periods referred to in
subsection (a) of this Section 8.9, the Base Value for the applicable
Measurement Period shall be deemed to be equal to eight times the Applicable
EBITDA, the Unilever Stockholder shall have irrevocably waived its rights
pursuant to Section 8.11 (including its right to propose any other Base Value
for such Measurement Period or to obtain any determination thereunder), and such
Base Value shall be final and binding upon the Unilever Stockholder, each other
Unilever Group Member and the Company for all purposes of this Agreement.

(c) The Company and the Unilever Stockholder shall use their respective best
efforts for 30 Business Days after the timely submission of the Initial Unilever
Proposals or the expiration of the periods described in Section 8.9(a), as the
case may be, to agree upon the Base Value and/or the Applicable EBITDA, as the
case may be. Any dispute as to the Base Value that is not resolved by the
Company and the Unilever Stockholder during such 30-Business Day period shall be
submitted to their respective external financial advisors (the “Financial
Advisors”) in accordance with Section 8.11(a), and any dispute as to the
Applicable EBITDA that is not resolved by the Company and the Unilever
Stockholder during such 30-Business Day period shall be submitted to the
Accounting Expert in accordance with Section 8.10(a).

8.10 Expert Determination of Applicable EBITDA.

(a) If the Company and the Unilever Stockholder shall not have agreed on (i) the
Applicable EBITDA within the periods described in Section 8.9(c) and/or (ii) the
Cash Flows for any one or more Fiscal Years within the periods described in
Section 1 of Exhibit 9, determination of such Applicable EBITDA and/or Cash
Flows, as the case may be, shall be referred to the Accounting Expert. The
Accounting Expert shall be requested to make its determination, if practicable,
within a period of 30 Business Days after its appointment.

(b) Each of the Company and the Unilever Stockholder shall submit to the
Accounting Expert a proposed Applicable EBITDA and/or Cash Flows, as applicable,
and the basis for its computation thereof in accordance with Exhibit 4 or
Exhibit 9, respectively. A copy of any submission or information supplied by the
Company or the Unilever Stockholder to the Accounting Expert shall be supplied
contemporaneously to the other party. The Accounting Expert shall determine (in
its opinion and having requested such further information from the Company and
the Unilever Stockholder as it shall require) the Applicable EBITDA prepared in
accordance with Exhibit 4 and/or the amount of such Cash Flows prepared in
accordance with Exhibit 9, as applicable. The Accounting Expert shall certify to
the Company and the Unilever Stockholder (i) that it has considered the
respective submissions of the Company and the Unilever Stockholder and has
determined the Applicable EBITDA in accordance with Exhibit 4 and/or the amount
of such Cash Flows in accordance with Exhibit 9, as applicable, and (ii) the
amount of such Applicable EBITDA (the “Certified Applicable EBITDA”) and/or such
Cash Flows (the “Certified Cash Flows”). The Certified Applicable EBITDA shall
be deemed to be the Applicable EBITDA for the purposes of this Article VIII, and
the Certified Cash Flows shall be deemed to be the Cash Flows for the applicable
Fiscal Year for the purposes of Exhibit 9. The Accounting Expert shall act as
expert and not as arbitrator, and its determination shall be final and binding
upon the Company, the Holdco Stockholder and the Unilever Stockholder in the
absence of manifest error.

 

61



--------------------------------------------------------------------------------

8.11 Expert Determination of Base Value.

(a) Subject to Section 8.9(b), if the Company and the Unilever Stockholder shall
not have agreed on the Base Value within the periods described in
Section 8.9(c), then the Financial Advisors shall use their best efforts for an
additional 30 Business Days to agree upon the Base Value. Any Base Value
mutually agreed upon by the Financial Advisors within such additional
30-Business Day period shall be final and binding upon the Company and the
Unilever Stockholder and shall be deemed to be the Base Value for the applicable
Measurement Period for the purposes of this Article VIII. Any dispute as to the
Base Value that is not resolved by the Financial Advisors during such additional
30-Business Day period shall be submitted to the Financial Expert in accordance
with subsection (b) of this Section 8.11.

(b) If the Financial Advisors shall not have agreed on the Base Value within the
additional 30-Business Day period described in subsection (a) of this
Section 8.11, determination of the Base Value shall be referred to an
independent investment banking firm mutually agreed upon by the Financial
Advisors (the “Financial Expert” and, together with the Accounting Expert, the
“Experts”). The Financial Expert shall be requested to make its determination,
if practicable, within a period of 30-Business Days after its appointment.

(c) Each of the Company and the Unilever Stockholder shall submit to the
Financial Expert a proposed Base Value and the reasons for such value. A copy of
any submission or information supplied by the Company or the Unilever
Stockholder to the Financial Expert shall be supplied contemporaneously to the
other party. The Financial Expert shall determine (in its opinion and having
requested such further information from the Company and the Unilever Stockholder
as it shall require) the Base Value in accordance with the Valuation Principles.

(d) The Financial Expert shall certify to the Company and the Unilever
Stockholder (i) that it has considered the respective submissions of the Company
and the Unilever Stockholder and has determined the Base Value as of the last
day of the applicable Measurement Period according to the principles of this
Section 8.11, and (ii) the amount of such Base Value (the “Certified Base

 

62



--------------------------------------------------------------------------------

Value”). The greater of (x) the Certified Base Value, and (y) eight times the
Certified Applicable EBITDA shall be deemed to be the Base Value for the
applicable Measurement Period for the purposes of this Article VIII. The
Financial Expert shall act as expert and not as arbitrator, and its
determination shall be final and binding upon the Company, the Holdco
Stockholder and the Unilever Stockholder in the absence of manifest error.

(e) The costs of the Experts’ determinations shall be included in the Repurchase
Expenses.

8.12 Information.

(a) During the period commencing no later than 10 Business Days following the
exercise of the Put Option or the Call Option or the Approved Sale Notice Date,
as the case may be, and ending on the date of submission of the Initial Unilever
Proposals, upon the Unilever Stockholder’s request, the Company will provide the
Unilever Stockholder (and its professional advisers, subject to customary
confidentiality undertakings) with such historic and prospective information
existing on the date on which the Put Option or Call Option is exercised, or the
Approved Sale Notice Date (as the case may be) and reasonably requested by the
Unilever Stockholder for the purposes of arriving at its valuation, including,
inter alia, historical and forecast financial information for the Company and
information reasonably required to determine Applicable EBITDA in accordance
with Exhibit 4, in each case in the possession of the Company on the date on
which the Put Option or Call Option is exercised, or the Approved Sale Notice
Date (as the case may be). This same information shall be supplied, if
applicable, to the Experts, subject to customary confidentiality undertakings.

(b) The information supplied by the Company to the Experts shall be prepared in
good faith but otherwise without liability on the part of the Company and any
Holdco Group Member or any other party involved in the supply of information.

8.13 Failure by the Company to Acquire Shares.

(a) If the closing of the sale and purchase of the Put Shares or the Call
Shares, as the case may be, is not consummated on the date described in
Section 8.3(a)(i), (a)(ii), (a)(iv) or (b) or Section 8.6(a)(i), (a)(ii),
(a)(iv) or (b), as the case may be, by reason that necessary consents and
approvals of Governmental Authorities for such sale and purchase have not been
obtained (despite all reasonable best efforts to procure such approvals having
been used by the Company and the Unilever Stockholder), then:

(i) the closing of the sale and purchase of such Put Shares or Call Shares under
Section 8.3 or 8.6, respectively, shall be conditional upon obtaining such
consents and approvals; and

(ii) (A) prior to the Eighth Year, the Company and the Unilever Stockholder
shall continue to use all reasonable best efforts to obtain the consents and
approvals of any Governmental Authority necessary for the purchase of the
Subject Securities as referred to in Section 8.3(a)(iii) and 8.6(a)(iii),
including taking such measures as shall be reasonably required, having regard to
the interests of the Business, to obtain such consents and approvals, and
(B) from and after the Eighth Year, the Company shall use its best efforts to
structure the purchase by it of the Put Shares or Call Shares so as to
facilitate, or avoid the necessity of, obtaining such consents and approvals,
and the Unilever Stockholder will cooperate with and assist the Company in such
efforts.

 

63



--------------------------------------------------------------------------------

(b) If, by the Eighth Year, the Company shall have failed to purchase the Put
Securities or the Call Securities for cash pursuant to Section 8.4(a)(ii) or
otherwise pursuant to Section 7.3(g) or (h):

(i) if the Share Price has not previously been fixed pursuant to Section 8.4(d),
8.5(a) or 8.5(b), the aggregate Share Price as determined in accordance with
Sections 8.9, 8.10 and 8.11 for the Remaining Unilever Shares (such
determination to be made on the next applicable exercise of the Put Option or
Call Option) shall be fixed as of the Eighth Year; and

(ii) the Unilever Stockholder’s sole and exclusive remedies (other than remedies
for breach of the provisions of this Agreement) shall be, subject in each case
to Sections 8.13(c) and 10.17, and without derogation of the Unilever
Stockholder’s rights under the Exit Note and, subject to Section 10.16(b), the
Note, to elect to:

(A) negotiate a sale of any or all of the Unilever Shares and the Notes then
beneficially owned by any Unilever Group Member to a third party (a “Unilever
Sale”); provided, that (1) the Holdco Stockholder shall have the right to
approve any purchaser of such Shares which approval shall not be unreasonably
withheld or delayed, and (2) any sale of such Shares shall be made free of the
restrictions under Article VII; provided, further, that in connection with any
proposed Unilever Sale the Holdco Stockholder shall review, at the Unilever
Stockholder’s reasonable request, a list of proposed purchasers and designate
which such purchasers it approves and shall otherwise cooperate in all
reasonable respects in connection with such Unilever Sale, including by
preparing preliminary and final offering memoranda, assisting the Unilever
Stockholder in the preparation of a confidential information package for
delivery to approved potential purchasers, participating in investors’ meetings,
conferences and telephone calls, providing information and projections prepared
by the Company or its advisors, and allowing reasonable access to such
purchasers to conduct due diligence, subject to customary confidentiality
undertakings;

(B) cause the Company to arrange for the private placement and sale of Shares
(including any or all of the Unilever Shares) or other securities of the Company
(a “Private Placement”); provided, that (1) the Company shall consult with the
Unilever Stockholder as to the most appropriate method of sale, having regard to
the mutual interests of the Company and the Holdco Stockholders in effecting an
efficient and orderly sale, but shall otherwise be free to conduct the sale as
it sees fit, (2) the Holdco Stockholder shall have the right to approve any
purchaser of such Shares or securities, which approval shall not be unreasonably
withheld or delayed, and (3) any sale of such Shares shall be made free of the
restrictions under Article VII; and/or

(C) cause the Company to arrange for the sale of part or all of (1) the
Company’s Japanese business, divisions, assets or Subsidiaries (including
through the public sale of securities) (the “Japan Business”), and/or
(2) Polymer or its assets or Subsidiaries (the “Polymer Business”), and/or
(3) if the Polymer Business is sold (in whole or in part) prior to the eighth
anniversary of the Closing Date, such other business or division, or businesses
or divisions, of the Company, or their assets or Subsidiaries, the identity of
which shall be determined by the Company in accordance with Section 8.13(e)
(each a “Subsidiary Sale” and, together with a Unilever Sale and a Private
Placement, the “Eighth Year Actions”);

 

64



--------------------------------------------------------------------------------

in each case as shall be necessary to yield Net Proceeds sufficient to pay the
Share Price. Subject to subsection (d) of this Section 8.13, upon the Unilever
Stockholder making any such election(s) (which shall be communicated to the
Company by written notice), the Company shall use its best efforts to consummate
such Eighth Year Actions no later than the maturity date of the Exit Note and
shall, and shall be entitled to, take all reasonable steps on its part as are
necessary to carry out such Eighth Year Actions, including structuring such
Eighth Year Actions to avoid any violation of the DGCL. It is expressly agreed
and understood that any and all other remedies (other than remedies described in
this Section 8.13 and remedies for breach of the provisions of this Agreement),
whether arising by this Agreement, any other agreement or operation of law, and
whether at law or in equity (other than the Unilever Stockholder’s remedy of
enforcing the Exit Note and, subject to subsection (d) of this Section 8.13 and
Section 10.16(b), the Note), are hereby expressly waived by Unilever and each
other Unilever Stockholder.

(c) Subject to subsection (d) of this Section 8.13, Net Proceeds of Eighth Year
Actions received before the Eighth Year Put Closing Date shall be applied to the
Put Price, and such Net Proceeds received after the Eighth Year Put Closing Date
shall be applied to pay or prepay amounts owing under the Exit Note. For the
avoidance of doubt, Net Proceeds of any sales of Unilever Shares pursuant to
Unilever Sales and/or Private Placements shall belong to the Unilever
Stockholder.

(d) Each of the Stockholders hereby agrees, consents to and acknowledges that
the undertaking and agreements of the Company in this Section 8.13 (other than
undertakings and agreements relating to sales of Unilever Shares), including
without limitation, any Additional Divestiture, are subject to the provisions of
the Financing Agreements, including restrictions on the sale of assets,
restrictions on liens, sale of equity, repurchase of Shares and the requirement
to apply the proceeds of certain sales of capital stock and assets to the
reduction of Indebtedness, and the rights, remedies and powers of the lenders or
noteholders (other than any Unilever Group Member) and holders of collateral
thereunder, and to the exercise thereof by such lenders, noteholders and holders
with respect to the Company and its Subsidiaries and that no right or remedy
provided in this Section 8.13 or any provision of this Section 8.13 (other than
undertakings and agreements relating to sales of Unilever Shares) shall not be
exercised or enforced unless and until such exercise or enforcement shall not
conflict with, violate or result in a breach of any of the Financing Agreements.

(e) After May 3, 2009 and prior to May 3, 2010, the Company, through a committee
of the Company’s Board of Directors comprised solely of Independent Directors
(the “Special Committee”), shall identify (the “Additional Divestiture
Identification”) one or more businesses or divisions of the Company or their
assets or Subsidiaries (other than the Japan Business and the Polymer Business),
which, if sold, would yield Net Proceeds sufficient to enable the Company to pay
the Put Price for the Put Securities in connection with a previously exercised
Put Option, taking into account the anticipated Net Proceeds that can reasonably
be expected from the disposal of the Japan Business (“Additional Divestiture”).

 

65



--------------------------------------------------------------------------------

The Special Committee shall engage an investment banking firm of national
standing to assist with such Additional Divestiture Identification and shall
undertake its evaluation and make its recommendations in good faith, taking into
account such factors as it shall deem appropriate in its business judgment.
Without prejudice to any liability of the Company pursuant to this Agreement, no
director of the Company shall have any liability to the Unilever Stockholder or
any Relevant Transferee for any acts or omissions taken or failed to be taken in
connection with or related to an Additional Divestiture or the Additional
Divestiture Identification.

8.14 Priority of Put and Call Rights. Following the delivery of a Call Notice by
the Company, the Unilever Stockholder’s right to exercise the Put Option or to
effect a Unilever Sale, including an Early Unilever Sale, with respect to the
Unilever Shares and Notes then beneficially owned by the Unilever Group Members
shall be suspended from the end of the Notice Period during which such Call
Notice was delivered until after the earlier of the date on which such Call
Notice is terminated pursuant to Section 8.5(b) or the date immediately
following the delivery by the Company pursuant to Section 6.1(b) or (c) of
financial statements for a period that includes the applicable Call Closing
Date, as the case may be. Following the delivery of a Put Notice, a First Offer
Notice or a ROFR Notice by the Unilever Stockholder, the Company’s right to
exercise the Call Option with respect to the Put Securities subject to the Put
Option or the Noticed Shares subject to the First Offer Notice or ROFR Notice,
as the case may be, shall be suspended until (1) in the case of a Put Notice,
after the earlier of the date on which such Put Notice is terminated pursuant to
Section 8.4(c) or the date immediately following the delivery by the Company
pursuant to Section 6.1(b) or (c) of financial statements for a period that
includes the applicable Put Closing Date, as the case may be, or (2) in the case
of a First Offer Notice or ROFR Notice, the termination of the Early Unilever
Sale Period.

8.15 Exit Planning. After the fourth, but prior to the fifth, anniversary of the
Closing Date, at the Unilever Stockholder’s reasonable request, the Company and
the Unilever Stockholder shall meet in good faith from time to time to discuss
possible exit strategies with respect to the sale or repurchase of the Unilever
Shares and the Notes then beneficially owned by the Unilever Group Members;
provided, however, that no such meetings or discussions shall be binding in any
respect.

8.16 Unilever Brands Adjustment. The Unilever Brands Adjustment shall be
subtracted from the Net Debt Amount applicable to the Share Price payable on the
first Put Closing Date or Call Closing Date, as the case may be, following the
date of this Agreement. The Unilever Brands Adjustment shall not be taken into
account more than once. For the avoidance of doubt, the Company’s liability or
obligation to subtract the Unilever Brands Adjustment from the Net Debt Amount,
if any, shall not be deemed to be Indebtedness.

8.17 Contingent Payments. The Unilever Stockholder shall have the right to
receive the Contingent Payments, if any, on the terms and subject to the
conditions set forth on Exhibit 9 in recognition of its period of ownership of
the Class B Shares.

 

66



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

9.1 Termination. This Agreement shall terminate immediately (except for those
provisions expressly stated to continue for a longer period of time and without
prejudice to any rights or liabilities arising under this Agreement prior to
such termination to which Sections 10.11, 10.12 and 10.17 will continue to
apply):

(a) in respect of Unilever and the Unilever Group, if Unilever (together with
the other Unilever Group Members) ceases to have any interest in any Class B
Shares, any Notes, and the Exit Note, and

(b) in respect of the rights and obligations of any Stockholder, if it and all
members of its Group cease to hold any Shares and the Person to whom Shares have
been Transferred in accordance with Article VII by that Stockholder and the
members of its Group has entered into an Assumption Agreement assuming the role
of the Unilever Stockholder under this Agreement (in the case of a transfer of
the Unilever Shares) or assuming the role of the Holdco Stockholder (in the case
of a transfer of the Holdco Shares).

9.2 Prior Breach. Notwithstanding the foregoing, or any other provision of this
Agreement, nothing herein shall relieve the Company or any Stockholder from
liability for any prior breach of any provision of this Agreement or impair the
right of any party to compel specific performance by another party of its
obligations under this Agreement.

ARTICLE X

GENERAL PROVISIONS

10.1 No Offset. Unless otherwise expressly provided under this Agreement,
whenever the Company is to pay any sum to any Stockholder, any amounts that
Stockholder owes to the Company shall not be deducted from that sum before
payment.

10.2 Notices. Except as expressly set forth to the contrary in this Agreement,
all notices, requests and consents provided for or permitted to be given under
this Agreement must be in writing and must be given either (a) personally by a
reputable courier service that requires a signature upon delivery, (b) by
Federal Express or another nationally recognized overnight courier, fees
prepaid, (c) by registered or certified first class mail, postage prepaid,
return receipt requested, or (d) by facsimile or email transmission with receipt
confirmation. Any such notice, request or consent shall be deemed to have been
given: (i) if given by courier, as of the date of personal or overnight
delivery, (ii) if given by mail, as of the fifth calendar day after its deposit
into the custody of the postal service as evidenced by the date-stamped receipt
issued upon such deposit, and (iii) if given by facsimile or email, as of the
date and time electronically transmitted. All notices, requests and consents to
be given to a Stockholder must be sent to or made at the address or facsimile
number or email address for that Stockholder set forth on Schedule A, or such
other address as that Stockholder may specify by written notice to the other
Stockholders. Any notice, request, or consent to the Company or the Board must
be given to the Board at the following address or facsimile number or email
address and to each other Stockholder; provided, however, that notices given
pursuant to Section 4.8 shall not be effective if given solely by email:

 

67



--------------------------------------------------------------------------------

JohnsonDiversey Holdings, Inc.

8310 16th Street

Sturtevant, WI 53177-0902

USA

Attention: General Counsel

Facsimile: 262.631.4021

Email: JoAnne.Brandes@johnsondiversey.com

with copies to:

Jones Day

77 West Wacker Drive

Chicago, IL 60601-1692

USA

Attention: Elizabeth C. Kitslaar, Esq.

Facsimile: 312.782.8585

Email: ekitslaar@jonesday.com

Whenever any notice is required to be given by law, the Charter Documents or
this Agreement, a written waiver thereof, signed by the Person entitled to
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice.

10.3 Entire Agreement. This Agreement, including the Exhibits and Schedules
hereto, the Confidentiality Agreements and the other Transaction Documents
constitute the entire agreement of the Stockholders and their Affiliates
relating to the subject matter hereof and supersede all prior contracts or
agreements with respect to the Company, whether oral or written.

10.4 Effect of Waiver or Consent. A waiver or consent, express or implied, to or
of any breach or default by any Person in the performance by that Person of its
obligations under this Agreement is not a consent or waiver to or of any other
breach or default in the performance by that Person of the same or any other
obligations of that Person under this Agreement. Failure on the part of a Person
to complain of any act of any other Person or to declare any other Person in
default in the performance of such other Person’s obligations under this
Agreement, irrespective of how long that failure continues, does not constitute
a waiver by that Person of its rights with respect to that default until the
applicable statute–of–limitations period has run.

10.5 Amendment, Modification or Waiver. Except as otherwise expressly provided
herein, this Agreement may be amended, modified or waived from time to time only
by a written instrument signed, in the case of an amendment, by the Company and
all of the Stockholders, or in the case of a waiver, by the party against whom
the waiver is to be effective; provided that the Board may amend and modify
Schedule A to the extent necessary to reflect the Transfer of Shares and Exhibit
B to the extent necessary to reflect the adoption of a New Material Benefit
Plan, in each case as permitted in accordance with this Agreement.

 

68



--------------------------------------------------------------------------------

10.6 Binding Effect. Subject to the restrictions on Transfers set forth in this
Agreement, this Agreement is binding on and shall inure to the benefit of the
Stockholders and their respective permitted successors, assigns, heirs and legal
representatives. Neither Stockholder nor any member of its Group may assign any
of its rights or obligations under this Agreement in whole or in part otherwise
than pursuant to a Transfer of Shares in accordance with the terms of this
Agreement. Notwithstanding anything in the foregoing to the contrary, each party
hereto may assign as collateral security all of its rights under this Agreement
to any secured creditor of such assigning party, and each party hereto hereby
acknowledges and consents to such assignment.

10.7 Specific Performance. The parties agree that any breach by any of them of
any provision of this Agreement would irreparably injure the Company and the
other Stockholders, as the case may be, and that money damages would be an
inadequate remedy therefor. Accordingly, the parties agree that the other
parties will be entitled to one or more injunctions enjoining any such breach
and requiring specific performance of this Agreement and consent to the entry
thereof, in addition to any other remedy to which such other parties are
entitled at law or in equity.

10.8 Governing Law; Severability. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law, rules
or provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware. If any provision of this Agreement or the application thereof to
any Person or circumstance is held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of that provision to other
Persons or circumstances is not affected thereby and that provision shall be
enforced to the greatest extent permitted by law.

10.9 Notice to Stockholders of Provisions. By executing this Agreement or an
Assumption Agreement, each Stockholder acknowledges that it has actual notice of
(a) all of the provisions hereof (including, without limitation, the
restrictions on transfer set forth in Article VII) and (b) all of the provisions
of the Charter Documents.

10.10 Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

10.11 Consent to Jurisdiction and Service of Process. Each party agrees that it
will not initiate any suit, action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than (i) the Delaware Chancery Court or (ii) if the Delaware
Chancery Court does not have jurisdiction with respect to such action, a federal
court sitting in the State of Delaware or a Delaware state court. Each party
irrevocably and unconditionally submits to the exclusive jurisdiction of any
state or federal court sitting in the State of Delaware over any such suit,
action or proceeding and agrees that it will

 

69



--------------------------------------------------------------------------------

not attempt to deny or defeat personal jurisdiction by motion or other request
for leave from any such court. Each party hereby agrees that service of any
process, summons, notice or document by registered mail addressed to such party
at its address set forth on Schedule A or in Section 10.2, as the case may be,
shall be effective service of process for any suit, action or proceeding brought
in any such court. Unilever Stockholder also appoints and agrees to maintain The
Corporation Trust Company, 1209 Orange Street, Corporation Trust Center,
Wilmington, Delaware 19801 as its agent in the State of Delaware for service of
process in connection with any dispute or proceeding arising out of this
Agreement. Each party irrevocably and unconditionally waives any objection to
the laying of venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action, proceeding has been brought in
an inconvenient forum. Each party agrees that a final judgment in any such suit,
action or proceeding brought in any such court shall be conclusive and binding
upon such party and may be enforced in any other courts to whose jurisdiction
such party is or may be subject, by suit upon judgment, including, with respect
to Unilever, the Dutch and English courts, and, with respect to Holdco, state or
federal courts in the State of Wisconsin.

10.12 Waiver of Jury Trial. EACH OF THE STOCKHOLDERS IRREVOCABLY WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE STOCKHOLDERS RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.
THE STOCKHOLDERS ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH
MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF ANY OF THE OTHER PARTIES. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THE STOCKHOLDERS
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS. THE STOCKHOLDERS FURTHER WARRANT AND REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS OR HIS, AS THE CASE MAY BE, LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS OR HIS, AS THE CASE MAY BE, JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTION COMPLETED HEREBY. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.13 Parties in Interest. Nothing in this Agreement shall confer any rights or
remedies under or by reason of this Agreement on any Persons other than the
Stockholders and their respective permitted successors and assigns, including
the Relevant Transferee to whom the Unilever Stockholder has transferred Class B
Shares pursuant to Section 7.3(f), nor shall anything in this Agreement relieve
or discharge the obligation or liability of any other Person to any party to
this Agreement, nor shall any provision give any other Person any right of
subrogation or action over or against any party to this Agreement. If Class B
Shares are transferred to any Relevant Transferee, such Relevant Transferee
shall execute an Assumption Agreement and shall be considered to be a Permitted
Transferee of the Unilever Stockholder and each Stockholder agrees that any such
Relevant Transferee shall have all rights which the Unilever Stockholder has
under this Agreement and the Certificate and the Bylaws and that for purposes of
this Agreement with effect from the time such transfer is effected references to
Unilever, Unilever NV or Unilever PLC (including references to Unilever,
Unilever NV or Unilever PLC in other defined terms) shall be replaced by
references to the ultimate controller of the Relevant Transferee at the time the
Class B Shares are transferred to the Relevant Transferee, and the Relevant
Transferee shall be considered to be a Stockholder for the purposes of this
Agreement. For the avoidance of doubt, this Agreement will not terminate
pursuant to Section 9.1(a) and the restrictions in Section 7.1 shall not
terminate as described in Section 7.5, in each case, as a result of such
transfer. Following such transfer, the Relevant Transferee shall be considered
to be the “Stockholder that nominated” any director who was nominated by any
Unilever Group Member for the purposes of Section 4.4(c). Notwithstanding the
foregoing, following an Early Unilever Sale, the provisions of Section 7.3(f) of
this Agreement shall not apply to the Relevant Transferee as if such Relevant
Transferee was the Unilever Stockholder.

 

70



--------------------------------------------------------------------------------

10.14 Fees and Expenses. Each party hereto shall pay all of its own fees and
expenses (including fees and expenses of attorneys, accountants, investment
bankers or other representatives and consultants) in connection with this
Agreement and the consummation of the transactions contemplated hereby, except
as otherwise specified herein or in another Transaction Document.

10.15 No Partnership. Nothing in this Agreement and no action taken by the
parties under this Agreement shall constitute a partnership, association or
other cooperative entity between any of the parties or constitute any party the
agent of any other party, including the Company, for any purpose.

10.16 Supremacy.

(a) If any of the provisions of this Agreement conflict with any of the
provisions of the Charter Documents, the provisions of this Agreement shall
prevail as between the Stockholders. The Stockholders shall:

(i) exercise all voting and other rights and powers available to them to give
effect to the provisions of this Agreement; and

(ii) if necessary, and subject to Applicable Law, ensure that any required
amendment is made to the Charter Documents of the Company to give effect to the
provisions of this Agreement.

(b) If any of the provisions of the Note or the Note Indenture conflict or are
otherwise inconsistent with any of the provisions of Article VIII of this
Agreement or are in derogation of any party’s rights under Article VIII of this
Agreement (such provisions of the Note or the Note Indenture, as the case may
be, the “Conflicting Provisions”), the provisions of this Agreement shall
prevail as between the Stockholders and their Affiliates with respect to Notes
held by such Stockholders and such Affiliates, and each of the Stockholders
hereby waives on its own behalf and on behalf of each of its Affiliates that own
any Notes from time to time, and, to the extent necessary, shall cause such
Affiliates to waive, any rights they may have, or any breaches or other events
of default under, any such Conflicting Provisions. For the avoidance of doubt,
the rights and obligations under this Agreement are personal to the Stockholders
and the Company, and this Agreement, including this subsection (b), shall not
apply to any third party purchaser of the Note or any portion thereof.

 

71



--------------------------------------------------------------------------------

10.17 Exit Note. So long as the Exit Note is outstanding and held by a Unilever
Group Member of which Unilever has Unilever Required Control, (a) the Company
shall not effect a Veto Matter without the prior written consent of the holder
of the Exit Note, and such holder shall have all the rights given to
Stockholders (including all rights granted in favor of the Unilever Stockholder
under this Agreement notwithstanding the fact that the Unilever Stockholder no
longer holds any Shares), and shall be subject to all obligations to which
Stockholders are subject, in each case pursuant to Article VI, and (b) the
Company shall not issue any Shares, shall not change its capital structure
(including the rights and preferences of the Shares) as in existence on the
Eighth Year Put Closing Date, shall maintain all Class B Shares purchased by it
in exchange for the Exit Note pursuant to Article VIII in its treasury and shall
comply with such provisions of Article IV as shall be necessary to give effect
to the rights of the Unilever Stockholder to continued Board representation in
accordance with the Exit Note. If and to the extent that such Class B Shares are
reissued to the Unilever Stockholder, its rights and obligations shall be as set
forth in the Certificate, the Bylaws and this Agreement (other than with respect
to any Eighth Year Actions) as in effect on the date the Exit Note was issued,
and the Put Price shall be deemed due and payable in full at the time of such
reissuance; provided, that the Unilever Stockholder hereby agrees, consents to
and acknowledges that the payment by the Company of such Put Price shall not be
made until and unless permitted by the provisions of the Financing Agreements
and the rights, remedies and powers of the lenders or noteholders (other than
any Unilever Group Member) and holders of collateral thereunder; provided,
further, that if the Company does not pay such amount at such time but for the
provision of the immediately preceding proviso, interest shall accrue on such
amount at the Applicable Rate from such time until the date of payment.

10.18 Effectiveness of this Agreement. This Agreement shall not become effective
and binding until, and shall be effective and binding immediately upon, the
execution of the MLA, the Restated MSA and the Umbrella Agreement by and among
Unilever PLC, Unilever NV and CMI. If any of such agreements are not executed by
any of Unilever PLC, Unilever NV and CMI, this Agreement shall not become
effective and the provisions of the original Amended and Restated Stockholders’
Agreement, dated as of May 1, 2006, by and among the Company and the
Stockholders shall remain in full force and effect.

* * * * *

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Stockholders and the Company have executed this Amended
and Restated Stockholders’ Agreement as of the date first set forth above.

 

JOHNSONDIVERSEY HOLDINGS, INC. By:  

 

Name:   Title:   COMMERCIAL MARKETS HOLDCO, INC. By:  

 

Name:   Title:   MARGA B.V. By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 4

Definition of EBITDA

“EBITDA” means, with reference to any Measurement Period, (a) Consolidated Net
Income plus, without duplication, to the extent deducted from revenues in
determining such Consolidated Net Income, (b) (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, or for which a provision is made,
(iii) depreciation, (iv) amortization, (v) extraordinary losses, and
(vi) capital losses, including losses arising from revaluations, minus, without
duplication, to the extent included in Consolidated Net Income,
(c) (I) extraordinary gains, and (II) capital gains, including gains arising
from revaluations, all calculated for the Company Group in United States dollars
on a consolidated basis in accordance with GAAP. For the purposes of making the
calculations described in this Exhibit 4, GAAP, including, without limitation,
the application of GAAP with respect to accruals, provisions and reserves,
pension expenses, the allocation of assets and liabilities used to determine the
Net Periodic Pension Cost under Shared Pension Plans, accounting for stock
option plans, recognition of income, capitalization of expenses, write-offs of
inventory and bad debt reserves, shall be applied on a basis consistent with the
Audited CMI Financial Statements for the fiscal year ending June 29, 2001,
giving effect only to such changes to the Company’s accounting policies,
principles and practices from and after such date as may be required by changes
in GAAP or Applicable Law, and/or by the U.S. Securities and Exchange
Commission. With regard to actuarial assumptions used for determining pension
expense, the above requirement of consistency means that the actuarial
assumptions should have the same degree of conservatism relative to typical
actuarial assumptions under GAAP as those used for the fiscal year ending
June 29, 2001. For the avoidance of doubt, each component of EBITDA shall be
adjusted to eliminate any amounts attributable to or arising out of the Unilever
Brands Agreements and, if and to the extent applicable during the Measurement
Period, the Former MSA Agreement.

EBITDA shall also be adjusted, without duplication, (a) to give effect to
acquisitions and divestitures occurring during such Measurement Period on a pro
forma basis as if such acquisitions and divestitures occurred on the first day
of such Measurement Period, and (b) to eliminate the material positive and
negative effect on EBITDA during such Measurement Period of (i) any Special
Items, (ii) any Post Measurement Period Special Programs, (iii) the difference
between any Non-Arm’s Length Terms and arm’s length terms, (iv) any Pension Plan
Amendment Differential Costs, (v) any Contingent Payments paid during such
Measurement Period, and (vi) any Company Indemnification Amounts.

“Consolidated Interest Expense” means, with reference to any Measurement Period,
the interest expense, net of interest income, of the Company Group set forth in
the Company’s financial statements delivered pursuant to Section 6.1(b) and
(c) for such Measurement Period and calculated on a consolidated basis for such
period in accordance with GAAP, adjusted to eliminate any interest expense, net
of interest income, attributable to or arising out of the Unilever Brands
Agreements and, if and to the extent applicable during the Measurement Period,
the Former MSA Agreement.

“Consolidated Net Income” means, with reference to any Measurement Period, the
net income (or loss) of the Company Group set forth in the Company’s financial
statements delivered pursuant to Section 6.1(b) and (c) for such Measurement
Period and calculated on a consolidated basis for such period in accordance with
GAAP, adjusted to eliminate any net income attributable to or arising out of the
Unilever Brands Agreements and, if and to the extent applicable during the
Measurement Period, the Former MSA Agreement.



--------------------------------------------------------------------------------

“Special Items” means (a) items that under GAAP would qualify as special,
extraordinary or non-recurring one-time items and/or (b) any other special,
extraordinary or non-recurring one-time items arising other than in the Ordinary
Course of Business and of the type taken into account in the calculation of
EBITDA (as defined in the Purchase Agreement) with respect to the DiverseyLever
Business and/or the CMI Business (in each case as defined the Purchase
Agreement) as set forth on Schedule F to the Purchase Agreement.

“Post Measurement Period Special Programs” means expenditure programs of the
Company or any Subsidiary of the Company (other than expenditure programs
approved by the Unilever Stockholder pursuant to Section 4.10 or Section
II.A.2.b of Article Fourth of the Certificate or by a Unilever Director pursuant
to Section 4.11) (a) which are not in the Ordinary Course of Business, (b) to
the extent (but only to such extent) such Programs are initiated for the
principal purpose of producing a material benefit to the Company Group for
periods subsequent to such Measurement Period, (c) to the extent (but only to
the extent) such Programs result in increases in expenses during such
Measurement Period materially in excess of expenses for similar programs or
expenditures during periods prior to such Measurement Period, (d) to the extent
(but only to such extent) such Programs result in a negative impact on EBITDA
for such Measurement Period and (e) if such Programs are disclosed in writing to
a Unilever Director, are objected to by a Unilever Director following any such
disclosure, either in writing or by a vote against such Program in connection
with any vote taken by the Board on any such Program.

“Non-Arm’s Length Terms” means the effect of terms that (a) are materially less
favorable to the Company or a Company-Controlled Affiliate than those that could
have been obtained in a transaction by the Company or such Company-Controlled
Affiliate with a person that is an independent third party, and (b) are included
in, or arise out of, non-arms length (as described in clause (a) above)
Affiliate Transactions, other than Affiliate Transactions which (i) have been
disclosed in writing to Unilever prior to the date of the Purchase Agreement or
(ii) have been approved by the Unilever Stockholder or a Unilever Director.

“Company Indemnification Amount” means any expense, accrual or provision made
during the applicable Measurement Period (a) to the extent that such expense,
accrual or provision decreases Applicable EBITDA for such Measurement Period,
and (b) to the extent that, subject to the provisions of Article XI of the
Purchase Agreement (including provisions relating to minimum and maximum
indemnity amounts and time limitations on indemnification), such expense,
accrual or provision would entitle a Unilever Indemnified Party to
indemnification under Section 6.9(a)(ii) (relating to the Original CMI
Business), 11.1(b)(i), 11.1(b)(ii), 11.1(b)(v), 11.1(b)(vi), or 11.1(o) through
(v) of the Purchase Agreement.



--------------------------------------------------------------------------------

EXHIBIT 7

Agreed Dividend Policy

Years 1-3 after Closing:

The Company will pay a quarterly dividend to all Stockholders of record (as of
the dates set by the Board) of $460.00/Share.

Years 4-6 after Closing:

The Company will pay a quarterly dividend to all Stockholders of record (as of
the dates set by the Board) of an amount not to exceed the lesser of
(a) $950.00/Share or (b) a total quarterly dividend not to exceed 16% of the net
income of CMI. The amount of dividend is to be approved by a majority vote of
the Independent Directors and the Unilever Directors, voting together.

This Agreed Dividend Policy is subject to compliance with the DGCL and the terms
of the Financing Agreements.

CMI and its Subsidiaries will be authorized to upstream to the Company the
amount of cash required to pay the declared quarterly dividends.

Holdco and the Company agree and acknowledge that 10.5% of all dividends
received by Holdco pursuant to this Agreed Dividend Policy shall be allocated
for the sole purpose of satisfying obligations to employees under the Management
Plan Documents.



--------------------------------------------------------------------------------

EXHIBIT 9

Contingent Payments

1. Calculation and Timing of Contingent Payments. Subject to Section 2 hereof,
on the applicable Payment Date, the Company shall pay to the Unilever
Stockholder an amount in cash (each, a “Contingent Payment”) determined as
follows:

a. on the Payment Date in 2007, the Contingent Payment (the “2007 Contingent
Payment”) shall equal the lesser of (i) $100,000,000, or (ii) (A) 0.25, times
(B) the 2006 Cumulative Differential;

b. on the Payment Date in 2008, the Contingent Payment (the “2008 Contingent
Payment”) shall equal the lesser of (i) (A) $100,000,000, minus (B) any 2007
Contingent Payment, or (ii) (A) 0.25, times (B) the 2007 Cumulative
Differential;

c. on the Payment Date in 2009, the Contingent Payment (the “2009 Contingent
Payment”) shall equal the lesser of (i) (A) $100,000,000, minus (B) (1) any 2007
Contingent Payment, and (2) any 2008 Contingent Payment, or (ii) (A) 0.25, times
(B) the 2008 Cumulative Differential; and

d. on the Payment Date in 2010, the Contingent Payment shall equal the lesser of
(i) (A) $100,000,000, minus (B) (1) any 2007 Contingent Payment, (2) any 2008
Contingent Payment, and (3) any 2009 Contingent Payment, or (ii) (A) 0.25, times
(B) the 2009 Cumulative Differential.

For the avoidance of doubt, the targets for Cash Flows giving rise to any
Contingent Payments were determined expressly in accordance with the definitions
set forth in this Exhibit 9. Any deviations from or incongruencies with
Valuation Principles or customary corporation finance principles are
intentional, as they ensure consistency with the scenarios upon which such
targets were based.

2. Limitations on Contingent Payments. Notwithstanding anything to the contrary
contained herein:

a. The Company shall not pay, and the Unilever Stockholder shall have no right
to receive, any Contingent Payment in respect of Cash Flows (or any portion
thereof) for any Fiscal Year after the Fiscal Year in which the End Date occurs
(such Contingent Payment, if any, the “Final Contingent Payment”), and after
such Final Contingent Payment shall have been paid, the Unilever Stockholder
shall have no further rights under this Exhibit 9.

b. The Unilever Stockholder hereby agrees, consents to and acknowledges that the
payment by the Company of the Contingent Payment Amount in this Exhibit 9 shall
not be made until and unless permitted by the provisions of the Financing
Agreements and the rights, remedies and powers of the lenders or noteholders
(other than any Unilever Group Member) and



--------------------------------------------------------------------------------

holders of collateral thereunder; provided, further, that such payment shall not
be made until and unless the dividends declared in accordance with
Section 4.10(a)(iv) of the Agreement, including the Agreed Dividend Policy,
shall have been paid; provided, further, that if the Company does not pay the
Contingent Payment Amount at any time it would otherwise be obligated to pay
such amount but for the provisions of this subsection (b), interest shall accrue
on such amount at the Applicable Rate from such time until the date of payment.

3. Determination of Cash Flows. The Cash Flows for each Fiscal Year included in
a period described in Section 1 hereof shall be determined by the Company and
shall be set forth in an Annual Statement of Cash Flows (an “Annual Statement”).
Each Annual Statement shall be accompanied by a certificate from the Company to
the effect that such Annual Statement was prepared in accordance with this
Exhibit 9. A copy of each such Annual Statement and certificate shall be
delivered to the Unilever Stockholder not later than 90 days after the end of
the Fiscal Year to which such Annual Statement relates. If the Unilever
Stockholder disagrees with the calculation of Cash Flows contained in an Annual
Statement, the Unilever Stockholder may, within 15 Business Days after receipt
of such Annual Statement, deliver a notice to the Company disagreeing with such
calculation and setting forth the Unilever Stockholder’s calculation of such
amount (a “Cash Flows Dispute Notice”). Any such Cash Flows Dispute Notice shall
specify those items or amounts as to which the Unilever Stockholder disagrees
(“Cash Flows Disputed Items”), and the Unilever Stockholder shall be deemed to
have agreed with all items and amounts contained in the Annual Statement other
than the Cash Flows Disputed Items. In connection with the Unilever
Stockholder’s review of an Annual Statement, the Company, at the Unilever
Stockholder’s expense, will provide the Unilever Stockholder with reasonable
access at reasonable times to all books and records in the control of the
Company relevant to such review. If a Cash Flows Dispute Notice shall be
delivered in accordance with this Section 3, the parties shall, during the 15
Business Days following such delivery, use their reasonable best efforts to
reach agreement on the Cash Flows Disputed Items in order to determine the
amount of Cash Flows for the applicable Fiscal Year; provided, that such amount
determined by the parties shall not be less than the amount shown on the Annual
Statement nor more than the amount shown in the Cash Flows Dispute Notice. If
the parties are not able to reach agreement as to the amount of Cash Flows for
the applicable Fiscal Year during such additional 15-Business Day period, the
determination of such amount shall be referred to the Accounting Expert in
accordance with Sections 8.10 and 8.11(e) of the Agreement.

4. Definitions. Except as otherwise provided herein, terms used in this Exhibit
9 with initial capital letters that are not defined in this Exhibit 9 shall have
the meanings given to them in the Stockholders’ Agreement. As used in this
Exhibit 9, the following terms shall have the following meanings:

“2006 Cumulative Differential” means (a) (i) the Cash Flows attributable to the
days from and after the Closing Date through December 31, 2002 (the “Remaining
2002 Days”), minus (ii) (A) $22,500,000, times (B) (1) the number of Remaining
2002 Days, divided by (2) 365, plus (b) (i) the sum of the Cash Flows for the
four consecutive Fiscal Years ending on or about December 31, 2006, minus
(ii) $727,500,000; provided, however, that if the 2006 Cumulative Differential
is a negative amount, it shall be deemed to be zero.



--------------------------------------------------------------------------------

“2007 Cumulative Differential” means (a) the sum of the Cash Flows for the six
consecutive Fiscal Years ending on or about December 31, 2007, minus (b) the
2006 Cumulative Differential, minus (c) $975,000,000; provided, however, that if
the 2007 Cumulative Differential is a negative amount, it shall be deemed to be
zero.

“2008 Cumulative Differential” means (a) the sum of the Cash Flows for the seven
consecutive Fiscal Years ending on or about December 31, 2008, minus (b) (i) the
2006 Cumulative Differential, and (ii) the 2007 Cumulative Differential, minus
(c) $1,200,000,000; provided, however, that if the 2008 Cumulative Differential
is a negative amount, it shall be deemed to be zero.

“2009 Cumulative Differential” means (a) the sum of the Cash Flows for the eight
consecutive Fiscal Years ending on or about December 31, 2009, minus (b) (i) the
2006 Cumulative Differential, (ii) the 2007 Cumulative Differential, and
(iii) the 2008 Cumulative Differential, minus (c) $1,425,000,000; provided,
however, that if the 2009 Cumulative Differential is a negative amount, it shall
be deemed to be zero.

“Capital Expenditures” means, with respect to any particular Fiscal Year, the
aggregate of all expenditures by the Company Group for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of the Company Group, but excluding the cash consideration paid for any
acquisition or received from any divestiture, in each case of assets comprising
all or part of an operating unit, division or product line of a business or all
or a portion of the capital stock of a Person.

“Cash Flows” means, with respect to any particular Fiscal Year, (a) EBITDA (as
defined in the Agreement but calculated with respect to such Fiscal Year), less
(b) to the extent added to Consolidated Net Income to calculate such EBITDA,
Consolidated Interest Expense, including interest on the Note to the extent cash
paid (for the avoidance of doubt, excluding non-cash interest) (as defined in
the Agreement but calculated with respect to such Fiscal Year), less (c) to the
extent added to Consolidated Net Income to calculate such EBITDA, expense for
Taxes (as defined in the Purchase Agreement) paid during such Fiscal Year, less
(d) total amounts expended for Capital Expenditures during such Fiscal Year,
less (e) dividends paid or accrued to Stockholders during such Fiscal Year, and
(f) (i) less the Net Increase in Working Capital for such Fiscal Year or
(ii) plus the Net Decrease in Working Capital for such Fiscal Year, in each
case, as determined in accordance with Section 3 hereof and calculated in
accordance with GAAP applied in a manner consistent with the calculation of
EBITDA under the Agreement.

“End Date” means the date on which the Unilever Stockholder ceases to have the
Minimum Representation Holding.

“Fiscal Year” for purposes of this Exhibit 9, subject to the definition of 2006
Cumulative Differential, shall mean a twelve-month period commencing on
January 1 and ending on December 31.



--------------------------------------------------------------------------------

“Net Decrease in Working Capital” means, with respect to any particular Fiscal
Year, the amount by which the Working Capital on the last day of such Fiscal
Year is less than the Working Capital on the day immediately preceding the first
day of such Fiscal Year.

“Net Increase in Working Capital” means, with respect to any particular Fiscal
Year, the amount by which the Working Capital on the last day of such Fiscal
Year is more than the Working Capital on the day immediately preceding the first
day of such Fiscal Year.

“Payment Date” means the later of (a) twenty Business Days following the
delivery by the Company of the Annual Statement, or (b) five Business Days
following the final determination pursuant to Section 3 hereof of Cash Flows, in
each case for the previous Fiscal Year, subject to Section 2(b) of this Exhibit
9.

“Working Capital” means the aggregate amount expressed in dollars of:

(i) Inventory (as defined in the Purchase Agreement) owned by the Company Group
(including items which, although subject to retention of title by the relevant
seller thereof, are under the control of the relevant Company Group Member);
plus

(ii) Receivables (as defined in the Purchase Agreement) due to the Company Group
(including third party trade debtors), net of reserves, including any
Receivables subject to the securitization arrangements of the Company Group;
minus

(iii) trade and other creditors/accounts payable of the Company Group (including
third party trade creditors), in each case including any part of such amounts as
related to VAT, sales and use, and similar Taxes (as defined in the Purchase
Agreement)

each calculated in accordance with GAAP applied in a manner consistent with the
preparation of the Annual Statement.



--------------------------------------------------------------------------------

EXHIBIT 10

Certain Indemnification

SECTION 1. Indemnification.

(a) Indemnification of the Unilever Stockholder by the Company. Except as
otherwise provided in Section 1(b) of this Exhibit 10, the Company shall
indemnify and hold harmless the Unilever Stockholder and its Affiliates,
officers, directors and employees (the Unilever Indemnified Parties”) from and
against any and all Costs (including, without limitation, any Costs relating to
purchases and sales of any securities of the Company or any Company Group
Member) arising out of any untrue statement or alleged untrue statement of a
material fact contained in any Indemnified Document or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, if, and only to the extent, that such Costs
arise from the Unilever Indemnified Party being determined to be a person who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (the “Unilever Indemnification”); provided,
however, that the Unilever Indemnification shall not apply to any Costs to the
extent arising out of any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with written
information furnished to the Company for inclusion in any Indemnified Document
by any Unilever Group Member, including any financial statements delivered
pursuant to the Purchase Agreement (collectively, the “Unilever Information”).

(b) Indemnification of the Company Group by the Unilever Stockholder. The
Unilever Stockholder agrees to indemnify and hold harmless the Company from and
against any and all Costs (including, without limitation, any Costs relating to
purchases and sales of any securities of the Company or any Company Group
Member) arising out of any untrue statement or alleged untrue statement of a
material fact contained in any Indemnified Document, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, if and only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such Indemnified Document in reliance upon and in conformity with the
Unilever Information (the “Company Indemnification”).

(c) Procedures. The provisions of Section 11.2 of the Purchase Agreement shall
apply to claims for indemnification made pursuant to this Agreement.

(d) Other Agreements with Respect to Indemnification. The provisions of this
Exhibit 10 shall not affect any other agreement between any Company Group Member
and any Unilever Group Member with respect to indemnification.

SECTION 2. Contribution. If the indemnification provided for in Section 1 hereof
is for any reason unavailable or insufficient to hold harmless an indemnified
party in respect of any Costs referred to therein, then each indemnifying party
shall contribute to the aggregate amount of such Costs incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
(i) the relative benefits received by the Company Group on the one hand and the
Unilever Group on the other from the issuance or sale of securities or (ii) if
the allocation provided in clause (i) above is not permitted by Applicable Law,
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company Group on the one hand and of the Unilever Group on
the other hand in connection with the statements or omissions which resulted in
such Costs, as well as any other relevant equitable considerations; provided
that, the Unilever Group Members shall not be liable to the Company Group in any
case to the extent any Unilever Group Member has furnished in writing to the
Company Group, prior to the delivery or circulation of the final prospectus or
offering memorandum, as the case may be, or any supplement or amendments
thereto, information expressly for use therein which corrected or made not
untrue or misleading information previously furnished to the Company Group and
the Company failed to include such information therein.



--------------------------------------------------------------------------------

The relative fault of the Company Group on the one hand and the Unilever Group
on the other hand shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by a Company Group Member or by a Unilever Group Member and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

SECTION 3. Certain Procedures. In connection with any filing of a Registration
Statement or any other Indemnified Documents described in clause (c) of the
definition of “Indemnified Documents” (collectively, “Section 3 Documents”) in
respect of which the Unilever Group would have a liability or obligation in
respect of the Company Indemnification, (a) the Company shall provide the
Unilever Group and its outside counsel, at the Unilever’s Stockholder’s sole
cost and expense, with (i) the right to participate in such due diligence
reviews of the management, auditors, financials, information, books and records
of the Company Group as is customarily afforded to counsel to underwriters and
as may be reasonably necessary for the Unilever Group to satisfy the standards
of investigation applicable to control person liability under Section 15 of the
Securities Act or Section 20 of the Exchange Act, (ii) the right to attend
working group and due diligence meetings with underwriters at which the
Section 3 Document and any other Indemnified Document incorporated by reference
therein is prepared or substantively reviewed, discussed and revised, and
(iii) copies of drafts and amendments or supplements of the Section 3 Document a
reasonable time prior to the filing thereof with the SEC, or in the case of
Section 3 Documents that are not to be so filed, dissemination to investors, and
(b) the Unilever Stockholder shall, at its sole cost and expense, be provided a
reasonable opportunity to review, comment and propose reasonable revisions to
the Section 3 Document, but the Company shall retain the sole right to determine
the final form and content of such Documents. The Unilever Directors shall be
provided with copies of any Indemnified Document that is not a Section 3
Document prior to the filing thereof with the SEC.

SECTION 4. Financing Agreements. The Unilever Stockholder hereby agrees,
consents to and acknowledges that the payment by the Company of the Unilever
Indemnification shall not be made until and unless permitted by the provisions
of the Financing Agreements and the rights, remedies and powers of the lenders
or noteholders (other than any Unilever Group Member) and holders of collateral
thereunder.



--------------------------------------------------------------------------------

SECTION 5. Unilever Information. The Unilever Stockholder shall furnish the
Company with such information relating to the Unilever Group and the Unilever
Directors as the Company may reasonably request, but only to the extent as shall
be required by Applicable Law to be included in any Indemnified Documents.

SECTION 6. No Prejudice. The inclusion of this indemnity shall not be deemed to
be an admission of any control person liability under Applicable Law.



--------------------------------------------------------------------------------

EXHIBIT 11

Net Debt Adjustments

1. Subject to Section 2 of this Exhibit 11, the Net Debt Amount shall reflect
the following adjustments, on a dollar-for-dollar basis (the “Net Debt
Adjustments”):

(a) the following amounts shall be added to the Net Debt Amount:

(i) the amount of any Grossed Up CMI Working Capital Deficit (including accrued
interest on the CMI Working Capital Deficit pursuant to Section 3.6(g)(ii) of
the Purchase Agreement);

(ii) the amount of any Grossed Up CMI Debt/Cash Deficit (including accrued
interest on the CMI Debt/Cash Deficit pursuant to Section 3.6(g)(ii) of the
Purchase Agreement);

(iii) the aggregate amount of all Buyer Deferred Amounts, other than to the
extent a Buyer Deferred Amount has been recovered, offset or the subject of
compensation received by the Company Group prior to the end of the applicable
Measurement Period (whether through insurance payments, indemnity payments or
otherwise), as of the end of the applicable Measurement Period;

(iv) the aggregate amount of all Excess Pension Transfer Exit Payments owed by
the Company Group to Conopco as of the end of the applicable Measurement Period
pursuant to Section 9.16(b) of the Purchase Agreement; and

(v) the amount of any Excess Contribution Refund (as defined in Section 9.10 of
the Purchase Agreement); and

(b) the following amounts shall be subtracted from the Net Debt Amount:

(i) the amount of any Grossed Up CMI Working Capital Surplus (including accrued
interest on the CMI Working Capital Surplus pursuant to Section 3.6(g)(ii) of
the Purchase Agreement);

(ii) the amount of any Grossed Up CMI Debt/Cash Surplus (including accrued
interest on the CMI Debt/Cash Surplus pursuant to Section 3.6(g)(ii) of the
Purchase Agreement);

(iii) the aggregate amount of all Conopco Deferred Amounts, other than to the
extent a Conopco Deferred Amount has been recovered, offset or the subject of
compensation received by the Company Group prior to the end of the applicable
Measurement Period (whether through insurance payments, indemnity payments or
otherwise), as of the end of the applicable Measurement Period;



--------------------------------------------------------------------------------

(iv) the amount of any Accumulated Excess Pension Contributions;

(vii) the amount of any Pension Plan Amendment Adjustment;

(viii) the amount of any Unfunded Pension Exit Payment (as defined in
Section 9.10(e) of the Purchase Agreement) to the extent not paid by the Company
on or prior to the last day of the applicable Measurement Period;

(ix) the amount of any Cumulative Special Funding Adjustment;

(x) the amount of any Excess Contribution Payment (as defined in Section 9.10 of
the Purchase Agreement);

(xi) the aggregate amount of all Contingent Payments paid by the Company on or
prior to the last day of the applicable Measurement Period;

(xii) the amount of the Unilever Brands Adjustment; and

(xiii) an amount equal to $39,420,000 plus interest thereon at the Applicable
Rate for the period from December 22, 2005 to the Final Exit Date.

For the avoidance of doubt, the above amounts are not cumulative, and only one
adjustment shall be made for any Put Closing Date or Call Closing Date.

For the avoidance of doubt, the Net Debt Amount, as adjusted pursuant to this
Exhibit 11, may be either a positive or negative amount.

2. Notwithstanding anything in Section 1 of this Exhibit 11 to the contrary, Net
Debt Adjustments to a particular Net Debt Amount shall be made without
duplication and only to the extent that the Company’s obligation to pay, or
right to receive, as the case may be, an amount is not reflected in the
Company’s financial statements as of the last day of the applicable Measurement
Period; provided, however, that if the Net Debt Amount is determined more than
once in connection with multiple exercises of the Put Option or Call Option
where the Share Price has not been fixed in accordance with Section 8.4(d),
8.5(a), 8.5(b), the Net Debt Adjustments shall be made to each such Net Debt
Amount, as applicable.

3. Notwithstanding anything herein to the contrary, nothing in this Agreement,
including this Exhibit 11, shall prejudice or otherwise affect any party’s
rights or obligations under Section 6.9 and Articles IX and XI, including
Section 11.8, of the Purchase Agreement.